Exhibit 10.1





--------------------------------------------------------------------------------

        
Published CUSIP Number:    34555QAA8




CREDIT AGREEMENT
Dated as of May 4, 2016
among
FOREST CITY ENTERPRISES, L.P.,
as Borrower,
FOREST CITY REALTY TRUST, INC.,
and
CERTAIN SUBSIDIARIES OF
FOREST CITY REALTY TRUST, INC.
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent,
PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
The Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





TABLE OF CONTENTS
Section
 
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
41
1.03
Accounting Terms
42
1.04
Rounding
42
1.05
Times of Day; Rates
43
ARTICLE II
THE LOANS AND BORROWINGS
43
2.01
Term Loans
43
2.02
Borrowings, Conversions and Continuations of Loans    
43
2.03
[Intentionally Omitted]
44
2.04
[Intentionally Omitted]
44
2.05
Prepayments
45
2.06
Reduction or Termination of Commitments
45
2.07
Repayment of Loans
45
2.08
Interest
45
2.09
Fees
46
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
47
2.11
Evidence of Debt
47
2.12
Payments Generally; Administrative Agent’s Clawback
48
2.13
Sharing of Payments by Lenders
49
2.14
[Intentionally Omitted]
50
2.15
Increase in Facility Amount
50
2.16
[Intentionally Omitted]
52
2.17
Defaulting Lenders
52
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
53
3.01
Taxes
53
3.02
Illegality
58
3.03
Inability to Determine Rates
59
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
60
3.05
Compensation for Losses
62
3.06
Mitigation Obligations; Replacement of Lenders
62
3.07
Survival
63
ARTICLE IV
CONDITIONS PRECEDENT TO BORROWINGS
63
4.01
Conditions of Effectiveness
63
4.02
Conditions to all Borrowings
65
ARTICLE V
REPRESENTATIONS AND WARRANTIES
66
5.01
Existence, Qualification and Power
66
5.02
Authorization; No Contravention
66
5.03
Governmental Authorization; Other Consents
66
5.04
Binding Effect
67





    i    

--------------------------------------------------------------------------------





5.05
Financial Statements; No Material Adverse Effect
67
5.06
Litigation
68
5.07
No Default
68
5.08
Ownership of Property
68
5.09
Environmental Compliance
68
5.10
Insurance
68
5.11
Taxes
68
5.12
ERISA Compliance
68
5.13
Subsidiaries
69
5.14
Margin Regulations; Investment Company Act
69
5.15
Disclosure
70
5.16
Compliance with Laws
70
5.17
Taxpayer Identification Number
70
5.18
OFAC; Designated Jurisdictions
70
5.19
REIT Status; Stock Exchange Listing
71
5.20
Unencumbered Pool Properties
71
5.21
Anti-Money Laundering Laws; Anti-Corruption Laws
71
5.22
EEA Financial Institution
71
ARTICLE VI
AFFIRMATIVE COVENANTS
71
6.01
Financial Statements
71
6.02
Certificates; Other Information
73
6.03
Notices
74
6.04
Payment of Taxes
75
6.05
Preservation of Existence, Etc.
75
6.06
Maintenance of Properties
75
6.07
Maintenance of Insurance
76
6.08
Compliance with Laws
76
6.09
Books and Records
76
6.10
Inspection Rights
76
6.11
Use of Proceeds
76
6.12
Additional Unencumbered Pool Properties and Guarantors
76
6.13
Compliance with Environmental Laws
78
6.14
Further Assurances
79
6.15
Maintenance of REIT Status; New York Stock Exchange
79
6.16
Anti-Corruption Laws
79
ARTICLE VII
NEGATIVE COVENANTS
79
7.01
Indebtedness
79
7.02
Fundamental Changes; Dispositions
79
7.03
Minimum Unencumbered Property Condition
80
7.04
Restricted Payments
80
7.05
Change in Nature of Business
80
7.06
Transactions with Affiliates
80
7.07
Burdensome Agreements
80
7.08
Use of Proceeds
81
7.09
Financial Covenants
81
7.10
Accounting Changes
82



    ii    

--------------------------------------------------------------------------------





7.11
Amendments of Organization Documents
82
7.12
Sanctions; Anti-Money Laundering Laws; Anti-Corruption Laws
82
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
82
8.01
Events of Default
83
8.02
Remedies Upon Event of Default
86
8.03
Application of Funds
86
ARTICLE IX
ADMINISTRATIVE AGENT
87
9.01
Appointment and Authority
87
9.02
Rights as a Lender
87
9.03
Exculpatory Provisions
88
9.04
Reliance by Administrative Agent
89
9.05
Delegation of Duties
89
9.06
Resignation of Administrative Agent
89
9.07
Non-Reliance on Administrative Agent and Other Lenders
90
9.08
No Other Duties, Etc.
91
9.09
Administrative Agent May File Proofs of Claim
91
9.10
Guaranty Matters
91
9.11
Lender Derivatives Contracts and Lender Cash Management Agreements    
92
ARTICLE X
CONTINUING GUARANTY
92
10.01
Guaranty
92
10.02
Rights of Lenders
93
10.03
Certain Waivers
93
10.04
Obligations Independent
94
10.05
Subrogation
94
10.06
Termination
94
10.07
Subordination
94
10.08
Stay of Acceleration
95
10.09
Condition of the Obligors
95
10.10
Contribution
95
10.11
Keepwell
96
ARTICLE XI
MISCELLANEOUS
96
11.01
Amendments, Etc
96
11.02
Notices; Effectiveness; Electronic Communications
98
11.03
No Waiver; Cumulative Remedies; Enforcement
100
11.04
Expenses; Indemnity; Damage Waiver
101
11.05
Payments Set Aside
103
11.06
Successors and Assigns
103
11.07
Treatment of Certain Information; Confidentiality
109
11.08
Right of Setoff
110
11.09
Interest Rate Limitation
110
11.10
Counterparts; Effectiveness
110
11.11
Survival of Representations and Warranties
111
11.12
Severability
111
11.13
Replacement of Lenders
111





    iii    

--------------------------------------------------------------------------------





11.14
Governing Law; Jurisdiction; Etc.
112
11.15
Waiver of Jury Trial
113
11.16
No Advisory or Fiduciary Responsibility
113
11.17
Electronic Execution of Assignments and Certain Other Documents
114
11.18
USA PATRIOT Act
114
11.19
Releases of Subsidiary Guarantors; Re-Designation of Unencumbered Pool
Properties
115
11.20
Acknowledgment and Consent of Bail-In of EEA Financial Institutions
119
11.21
ENTIRE AGREEMENT
119
SCHEDULES
 
 
2.01
Commitments and Applicable Percentages
 
5.13
Subsidiaries; Jurisdiction of Incorporation/Organization
 
11.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
 
 
 
 
 
 
EXHIBITS
 
 
Form of
 
 
A
Loan Notice
 
B
Note
 
C
Compliance Certificate
 
D-1
Assignment and Assumption
 
D-2
Administrative Questionnaire
 
E
Joinder Agreement
 
F
U.S. Tax Compliance Certificates
 
G
Solvency Certificate
 
H
Designation Notice
 
I
Prepayment Notice
 
J
Borrower's Instructions Certificate
 
K
Borrower Remittance Instructions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    iv    

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of May 4, 2016, among FOREST CITY ENTERPRISES, L.P., a Delaware
limited partnership (the “Borrower”), FOREST CITY REALTY TRUST, INC., a Maryland
corporation (the “Parent”), and certain subsidiaries of the Parent from time to
time party hereto as guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A. (together with its successors, “Bank of America”), as Administrative Agent.
The Borrower has requested that the Lenders provide a senior unsecured term loan
credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Act” has the meaning specified in Section 11.18.
“Additional Obligations” means all obligations arising under Lender Derivatives
Contracts or Lender Cash Management Agreements.
“Adjusted EBITDA” means, for any period, (a) EBITDA for such period minus
(b) the aggregate Capital Reserves for all Properties during such period.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.
“Aggregate Deficit Amount” has the meaning specified in Section 10.10.





--------------------------------------------------------------------------------




“Aggregate Excess Amount” has the meaning specified in Section 10.10.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Applicable Percentage” means, with respect to any Lender at any time (i) during
the Availability Period, the percentage (carried out to the ninth decimal place)
of the Facility Amount represented by the sum of such Lender’s unfunded
Commitment at such time and the aggregate principal amount of such Lender’s
outstanding Term Loans at such time and (ii) thereafter, the percentage (carried
out to the ninth decimal place) of the Outstanding Amount represented by the
aggregate principal amount of such Lender’s outstanding Loans at such time, in
each case subject to adjustment as provided in Section 2.17. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable.
“Applicable Rate” means, for any day, with respect to any Eurodollar Rate Loan
and Base Rate Loan, as the case may be:
(a)    until the Investment Grade Pricing Effective Date, the applicable rate
per annum set forth below, based upon the range into which the Total Leverage
Ratio then falls in accordance with the following table (the “Leverage-Based
Applicable Rate”):
Pricing Level
Total Leverage Ratio
Eurodollar Rate Loan
Base Rate Loan
Category 1
<40%
1.30%
0.30%
Category 2
>40% - <45%
1.35%
0.35%
Category 3
>45% - <50%
1.45%
0.45%
Category 4
>50% - <55%
1.55%
0.55%
Category 5
>55% - <60%
1.90%
0.90%
Category 6
> 60%
2.20%
1.20%



The Total Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the financial statements and related Compliance Certificate
delivered pursuant to Section 6.01 and Section 6.02(a), respectively, in respect
of such fiscal quarter, and each change in rates resulting from a change in the
Total Leverage Ratio shall be effective from and including the first Business
Day immediately following the date when the Administrative Agent receives such
financial statements and related Compliance Certificate indicating such change
but excluding the effective date of the next such change. Notwithstanding the
foregoing, if either the financial statements or related Compliance Certificate
are not delivered when due in accordance with Section 6.01 and Section 6.02(a),
respectively, then the highest pricing (at Pricing Level Category 6) shall apply
as of the first Business Day after the date on which such financial statements
and related Compliance Certificate were required to have been delivered and
shall continue to apply until the first Business Day immediately following the
date such financial statements and related Compliance Certificate


    2    

--------------------------------------------------------------------------------




are delivered in accordance with Section 6.01 and Section 6.02(a), respectively,
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Total Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date financial statements and a Compliance Certificate
are required to be delivered pursuant to Section 6.01 and Section 6.02(a),
respectively, for the fiscal quarter ended March 31, 2016 shall be Pricing Level
Category 4. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b); or
(b)    at all times on and after the Investment Grade Pricing Effective Date,
the applicable rate per annum set forth below, based upon such Debt Ratings as
set forth below applicable on such date (the “Ratings-Based Applicable Rate”):
Pricing Level
Debt Ratings (S&P / Moody's):
Eurodollar Rate Loan
Base Rate Loan
Category 1
≥ A- / A3
0.90%
0.00%
Category 2
BBB+ / Baa1
1.00%
0.00%
Category 3
BBB / Baa2
1.15%
0.15%
Category 4
BBB- / Baa3
1.40%
0.40%
Category 5
< BBB- / Baa3 (or unrated)
1.85%
0.85%

For purposes hereof, the term “Debt Rating” refers to the long term, unsecured,
senior, non-credit enhanced debt rating (regardless of watch status) of the
Parent by S&P or Moody’s (collectively, the “Debt Ratings”); provided that if at
any time after the Investment Grade Pricing Effective Date, (i) the Parent has
two (2) Debt Ratings, and such Debt Ratings are not equivalent, then: (A) if the
difference between such Debt Ratings is one ratings category (e.g. Baa2 by
Moody's and BBB- by S&P), the Applicable Rate shall be determined based on the
higher of the Debt Ratings; and (B) if the difference between such Debt Ratings
is two ratings categories (e.g. Baa1 by Moody's and BBB- by S&P) or more, the
Applicable Rate shall be determined based on the Debt Rating that is one higher
than the lower Debt Rating and (ii) the Parent has no Debt Ratings, then the
Applicable Rate shall be at Pricing Level Category 5. Initially, the
Ratings-Based Applicable Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to clause (ii) of the definition
of “Investment Grade Pricing Effective Date.” Thereafter, each change in the
Ratings-Based Applicable Rate resulting from a publicly announced change in a
Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.


    3    

--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and PNC
Capital Markets LLC, each in its capacity as a joint lead arranger and joint
bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated financial
statements for the year ended December 31, 2015 (consisting of a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of operations, changes in
shareholders’ equity, and cash flows), including the notes thereto, and the
unaudited Pro Rata Consolidation Method financial statements for the year ended
December 31, 2015 (consisting of a balance sheet of the Parent, its Subsidiaries
and its Unconsolidated Affiliates as at the end of such fiscal year, and the
related statements of operations).
“Availability Period” means the period from and including the Closing Date to
the earliest to occur of (the “Delayed Draw Termination Date”) (i) November 30,
2016, (ii) the date on which the third (3rd) Borrowing pursuant to Section 2.01
(if any) is made by the Borrower, (iii) the date the aggregate principal amount
of all Term Loans equals the Facility Amount, and (iv) the date the Aggregate
Commitments are terminated or reduced to zero pursuant to Section 2.06 or
Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” has the meaning specified in the introductory paragraph
hereto.


    4    

--------------------------------------------------------------------------------




“Bankruptcy Plan” has the meaning specified in Section 11.06(f)(iii).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Remittance Instructions” means the Borrower’s remittance instructions
provided in the form attached hereto as Exhibit K.
“Borrowing” means a borrowing consisting of simultaneous Loans (including any
Incremental Term Loans made pursuant to Section 2.15) of the same Type and, in
the case of Eurodollar Rate Loans, having the same Interest Period made by each
of the Lenders pursuant to Section 2.01.
“Borrower’s Instruction Certificate” means a certificate provided by or on
behalf of Borrower in the form attached hereto as Exhibit J, designating certain
“Authorized Persons” and “Authorized Signers” as set forth therein. The
Administrative Agent is authorized to rely upon the continuing authority of the
Authorized Persons and Authorized Signers designated in any Borrower’s
Instruction Certificate delivered to the Administrative Agent until five (5)
Business Days following receipt of a new Borrower’s Instruction Certificate
accompanied by evidence, reasonably satisfactory to the Administrative Agent, of
the authority of the Person executing such new Borrower’s Instruction
Certificate.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Reserves” means, for any period, and with respect to any Property,
determined based on the Pro Rata Consolidation Method, an amount equal to (a)
for any commercial Property which is not an apartment Property (i) the aggregate
square footage of all completed space of such Property multiplied by (ii) $0.20
and (b) for any apartment Property (i) the number of apartment units located on
such Property multiplied by (ii) $200.


    5    

--------------------------------------------------------------------------------




“Capitalization Rate” means (a) 6.00% for office Properties located in the
following cities: New York City (including Brooklyn), San Francisco, Los
Angeles, and Boston (including, for this purpose, Cambridge) and 6.50% for all
other office Properties, (b) 6.00% for the retail Properties known as Short Pump
Town Center (Richmond, VA), Victoria Gardens (Rancho Cucamonga, CA) and San
Francisco Center (San Francisco, CA) and 6.50% for all other retail Properties
and (c) 6.00% for multifamily apartment Properties.
“Capitalized Lease Obligation” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. For purposes hereof, the amount of a Capitalized Lease
Obligation of any Person is the capitalized amount of such obligation as would
be required to be reflected on a consolidated balance sheet of such Person
prepared in accordance with the Pro Rata Consolidation Method.
“Cash Equivalents” means the following:
(a)    securities issued, guaranteed or insured by the United States, any state,
district or territory of the United States or any of their respective agencies
with maturities of not more than one (1) year from the date acquired;
(b)    banker’s acceptances and certificates of deposit with maturities of not
more than one (1) year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $250,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s;
(c)    reverse repurchase agreements with terms of not more than seven (7) days
from the date acquired, for securities of the type described in clause (a) above
and entered into only with commercial banks having the qualifications described
in clause (b) above;
(d)    commercial paper issued by any Person organized under the laws of the
United States or any state, district or territory thereof or by any foreign
country recognized by the United States and rated at least P-2 (or the then
equivalent grade) by Moody's or at least A-2 or the equivalent thereof by S&P
(or reasonably equivalent ratings of another internationally recognized rating
agency), in each case, with maturities of not more than one (1) year from the
date acquired;
(e)    Indebtedness issued by Persons with a rating of at least A-2 by Moody’s
or A by S&P (or reasonably equivalent ratings of another internationally
recognized rating agency), in each case, with maturities not exceeding one (1)
year from the date of acquisition; and


    6    

--------------------------------------------------------------------------------




(f)    investments in money market funds registered under the Investment Company
Act of 1940, as amended, which have net assets of at least $250,000,000 and at
least eighty-five percent (85%) of whose assets consist of securities and other
obligations of the type described in clauses (a) through (e) above.
For purposes hereof, the amount of Cash Equivalents owned by any Person at any
time shall be the amount of Cash Equivalents owned by such Person as reflected
on a consolidated balance sheet of the applicable Person prepared in accordance
with the Pro Rata Consolidation Method.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements; provided,
further, that for any of the foregoing to be included as a “Lender Cash
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Cash Management Bank must have delivered to the Administrative
Agent on or prior to the time of such determination a Designation Notice that
has been acknowledged in writing by the Borrower.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of any Lender, in its capacity
as a party to such Cash Management Agreement, whether or not such Person
subsequently ceases to be a Lender or an Affiliate of any Lender.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934), other than Permitted Holders,
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of fifty percent (50%)
or more of the Equity Interests of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis; or
(b)    the Parent ceases to be the sole general partner of the Borrower; or


    7    

--------------------------------------------------------------------------------




(c)    the Parent ceases to own, directly or indirectly, fifty percent (50%) or
more of the Equity Interests in the Borrower, free and clear of all Liens other
than Permitted Equity Encumbrances.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to make Term Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” means any real estate investment trust, real estate investment
company or any other Person investing in or managing real estate properties, or
engaging in any activities ancillary or related thereto.
“Completion Guaranty” means a guarantee of performance by the Borrower or the
Parent that construction of a real estate project will be completed in
accordance with applicable plans and specifications and that all costs
associated with such completion will be paid, provided, that such costs may
include an interest reserve only through completion of the project and not
through stabilization of such project.
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit C or otherwise reasonably satisfactory to the Administrative Agent, (a)
certifying compliance with the provisions of Section 7.09 and the Minimum
Unencumbered Property Condition, and including reasonably detailed back-up
calculations thereof, including a calculation of the Unencumbered Pool Value as
of the last day of the fiscal period covered by such Compliance Certificate,
(b) accompanied by (i) a list of all Unencumbered Pool Properties as of the last
day of the fiscal period covered by such Compliance Certificate, (ii) a
quarterly and year-to-date summary report of Unencumbered NOI attributable to
each Unencumbered Pool Property for the fiscal quarter or year covered by such
Compliance Certificate, prepared on a basis consistent with the Audited
Financial Statements and otherwise reasonably satisfactory to the Administrative
Agent, together with a certification by the chief financial officer of the
Parent that the information contained in the financial statements to which such
certificate relates fairly presents Net Operating Income attributable to each
Property and Unencumbered NOI attributable to each Unencumbered Pool Property
for such periods and (iii) a statement of Funds From Operations.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Group” means the Parent and its Subsidiaries.


    8    

--------------------------------------------------------------------------------




“Consolidated Party” means a member of the Consolidated Group.
“Construction-in-Process” means construction in process, including the portion
of the land related to such Construction-in-Process, that is owned by the
Parent, its Subsidiaries and its Unconsolidated Affiliates, determined in
accordance with the Pro Rata Consolidation Method.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
9.05, and the other Persons to whom the Obligations are owing.
“Customary Recourse Exceptions” means, with respect to any Nonrecourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Nonrecourse Indebtedness for fraud, misapplication of funds, environmental
claims or indemnities, breach of representations or warranties, incurrence of
impermissible liens, filing of a voluntary bankruptcy petition, collusive
involuntary bankruptcy, impermissible transfers or dispositions, non-compliance
with “separateness covenants,” failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than
Eurodollar Rate Loans, an interest rate equal to (i) the Base Rate, plus (ii)
the Applicable Rate then applicable for Base Rate Loans, plus (iii) 2.00% per
annum, and (b) when used with respect to a Eurodollar Rate Loan, an interest
rate equal to (i) the Eurodollar Rate, plus (ii) the Applicable Rate then
applicable for Eurodollar Rate Loans, plus (iii) 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of a Loan to be made by it hereunder
within two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative


    9    

--------------------------------------------------------------------------------




Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder (including in respect of amounts
payable pursuant to Section 11.04(c)) within two (2) Business Days of the date
when required to be funded or paid, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend or expect to comply with
any of its funding obligations hereunder or generally under other agreements in
which it commits to extend credit, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within two (2) Business Days after written request by the Administrative
Agent or the Borrower acting in good faith, to provide a certification in
writing from an authorized officer of such Lender to the Administrative Agent
and the Borrower that it will comply with its prospective funding obligations
hereunder and is financially able to meet such obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such certification in form and substance reasonably satisfactory to
the Administrative Agent by the Administrative Agent and the Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.
“Delayed Draw Fee” has the meaning specified in Section 2.09(a).
“Delayed Draw Termination Date” has the meaning specified in the definition of
“Availability Period.”
“Derivatives Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest


    10    

--------------------------------------------------------------------------------




rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Derivatives Obligation” means with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include a Lender or any Affiliate of a Lender).
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or its government, is the subject of any sanctions
under any sanctions, prohibitions or requirements imposed by any executive order
or by any sanctions program administered by OFAC or the United States Treasury.
“Designation Notice” means a notice from any Lender or an Affiliate of a Lender
substantially in the form of Exhibit H.
“Development Property” means, on any date, a Property under development or
redevelopment on such date which (as determined in good faith by the Borrower or
the Parent) (a) has not achieved, does not or will not maintain an Occupancy
Rate of 80% or more or, subject to the last sentence of this definition, on
which the improvements (other than tenant improvements on unoccupied space)
related to the development or redevelopment have not been completed and (b) the
Borrower or the Parent has elected to classify as a Development Property. A
Development Property shall cease to be a Development Property at such time as
either (i) all improvements (other than tenant improvements on unoccupied space)
related to the development of such Property have been substantially completed
for at least four (4) full fiscal quarters (notwithstanding the fact that such
Property may not have achieved an Occupancy Rate of at least 80%) or (ii) the
Borrower or the Parent irrevocably elects to no longer treat such Property as a
Development Property.
“Direct Owner” has the meaning specified in the definition of “Eligible
Property.”


    11    

--------------------------------------------------------------------------------




“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Institution” means, on any date and subject to the provisions of
Section 11.06(f), (a) any Person that is specifically identified by name by the
Borrower in a list generally available to the Lenders on the Closing Date
(including by posting such notice to the Platform), which list may be updated
from time to time after the Closing Date (each such update shall become
effective two Business Days after it is posted to the Platform) for Competitors
(and their Affiliates in accordance with clause (b) below) of the Parent, the
Borrower or their respective Subsidiaries (but no such update shall apply
retroactively to a Person that already acquired and continues to hold (or has
and remains committed to acquire, without giving retroactive effect to any such
commitment) an assignment or participation interest in any Loan or Commitment);
provided that any such Person that holds (or has and remains committed to
acquire, without giving retroactive effect to any such commitment) an assignment
or participation interest in any Loan or Commitment shall not be permitted to
acquire an additional assignment of Loans or Commitments or participations or
other interests in any Loan or Commitment and shall not be a Disqualified
Institution except if such Person acquires any Loans or Commitments or
participations or other interests in any Loan or Commitment after such update,
and (b) in the case of clause (a), any of the Affiliates of such identified
entities that are either (i) identified to the Administrative Agent in writing
by the Borrower from time to time (for distribution to the Lenders (including by
posting such notice to the Platform)) or (ii) clearly identifiable on the basis
of such Affiliate’s name.
“Disqualified Institutions List” has the meaning set forth in Section
11.06(f)(iv).
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, with respect to the Parent, its Subsidiaries and its
Unconsolidated Affiliates, determined in accordance with the Pro Rata
Consolidation Method, for any period and without duplication, net earnings
(loss) for such period excluding the following amounts (but only to the extent
deducted in calculating net earnings (loss) for such period): (a) depreciation
and amortization expense and asset write-downs and write-offs; (b) Interest
Expense for such period; (c) income tax expense in respect of such period; (d)
gains, losses, charges or expenses resulting from extraordinary or non-recurring
transactions during such period, including, without limitation, non-recurring
severance payments, gain/loss on sale of assets, early extinguishment or
restructuring of Indebtedness (including prepayment premiums), REIT Conversion
costs, write-offs and forgiveness of debt; (e) one-time costs and expenses
related to the effectiveness of this Agreement and the other Loan Documents and
the transactions related hereto and thereto; (f) proceeds of rent loss insurance
and business interruption insurance; (g) acquisition closing costs that are
capitalized per FASB ASC 805; and (h) other non-cash charges (including
impairment charges or expenses) excluding non-cash charges that constitute an
accrual of a reserve for future cash payments.


    12    

--------------------------------------------------------------------------------




“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Eligible Ground Lease” means a ground lease with respect to a Property executed
by the Borrower or a Wholly Owned Subsidiary of the Borrower (or in the case of
the Property identified as One MetroTech Center, a non-Wholly Owned Subsidiary
that satisfies all requirements applicable to Direct Owners that are set forth
in clause (iii) of the proviso to the definition of Eligible Property), as
lessee, as to which no default or event of default has occurred or with the
passage of time or the giving of notice would occur, and that contains terms and
conditions customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease and in any event containing the following terms and conditions: (a) a
remaining term (inclusive of any unexercised extension options) of twenty-five
(25) years or more from the date the Property is included as an Unencumbered
Pool Property or, in the case of a shorter term, the leasehold interest of the
Borrower or applicable Subsidiary Guarantor therein reverts to a fee interest of
the Borrower or such Subsidiary Guarantor without requirement that any
Consolidated Party pay any consideration for such reversion other than
consideration that is nominal or reasonably estimated by the Borrower or the
Parent to be less than twenty percent (20%) of the Fair Market Value of such
Property; (b) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosure, and fails to do so; and (d)
reasonable transferability of the lessee’s interest under such lease, including
the ability to sublease. Notwithstanding the foregoing, in the case of a surface
parking lot or structure ancillary to a Property subject to a ground lease, the
requirements of this definition shall not be required to be satisfied with
respect to such surface parking lot or structure if the rights associated
therewith are not material to the profitable operation of such Property.
“Eligible Property” means a Property that meets and continues to satisfy each of
the following criteria:


    13    

--------------------------------------------------------------------------------




(a)    such Property is an office, retail or multifamily apartment Property that
is occupied or available to be occupied;
(b)    such Property is Wholly Owned by a Subsidiary of the Borrower (each
Subsidiary that directly owns or ground leases an interest in such Property
being referred to herein as a “Direct Owner”) that is a Wholly Owned Subsidiary
of the Borrower;
(c)    each Subsidiary of the Borrower that owns an Equity Interest in a Direct
Owner of such Property ((whether directly or through ownership of Equity
Interests in other Subsidiaries) (each an “Indirect Owner”)), is a Wholly Owned
Subsidiary of the Borrower;
(d)    (i) prior to the Investment Grade Release, each Subsidiary of the
Borrower that is a Direct Owner of such Property or an Indirect Owner of any
such Direct Owner is a Guarantor and (ii) following the Investment Grade
Release, each Subsidiary of the Borrower that is a Direct Owner of such Property
or an Indirect Owner of any such Direct Owner and is a borrower or guarantor of,
or otherwise has a payment obligation in respect of, any Unsecured Indebtedness
is a Guarantor;
(e)    such Property is located in a state of the United States or in the
District of Columbia;
(f)    each Direct Owner of such Property and each Indirect Owner of any such
Direct Owner is organized under the laws of a state within the United States;
(g)    the Equity Interests of each Direct Owner of such Property and each
Indirect Owner of any such Direct Owner, and the right to any income therefrom,
are not subject to any Lien (other than Permitted Equity Encumbrances) or any
Negative Pledge;
(h)    such Property, and the right to any income therefrom, is not subject to
any ground lease (other than an Eligible Ground Lease), Lien (other than
Permitted Property Encumbrances) or any Negative Pledge;
(i)    such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
that would materially impair the profitable operation of such Property;
(j)    neither any Direct Owner of such Property nor any Indirect Owner of any
such Direct Owner is subject to any proceedings under any Debtor Relief Law (in
the case of the Borrower, to the extent an Event of Default would result
therefrom); and
(k)    neither any Direct Owner of such Property nor any Indirect Owner of any
such Direct Owner is a borrower or guarantor of, or otherwise has a payment
obligation in respect of, any Indebtedness for borrowed money (other than (i)
Indebtedness arising under this Agreement, (ii) other Unsecured Indebtedness so
long as such Person is also a Guarantor or the Borrower, (iii) Indebtedness owed
to the Mortgage Subsidiary, so long as there is no default in respect of such
Indebtedness, and (iv) in the case of an Indirect Owner, unsecured


    14    

--------------------------------------------------------------------------------




guarantees of Nonrecourse Indebtedness of a Subsidiary thereof for which
recourse to such Indirect Owner is contractually limited to liability for
Customary Recourse Exceptions);
provided that,
(i)    in the case of the Property identified as One Pierrepont Plaza, so long
as such Property otherwise qualifies as an Eligible Property, the MAF Obligation
shall not cause such Property to fail to be an Eligible Property,
(ii)    in the case of any Property other than the Property identified as One
MetroTech Center, so long as such Property otherwise qualifies as an Eligible
Property the failure of such Property to comply with clauses (b) or (c) of the
definition of Eligible Property solely as the result of a Direct Owner or an
Indirect Owner of any such Direct Owner not being a Wholly Owned Subsidiary
shall not cause such Property to fail to be an Eligible Property if (x) with
respect to each such non-Wholly Owned Subsidiary that is a Direct Owner or an
Indirect Owner of any such Direct Owner, the Parent Controls each such
non-Wholly Owned Subsidiary (including the right to exercise exclusive control
over any disposition, refinancing and operating activity of such Property
(including the making of Restricted Payments on a ratable basis to the owners
thereof), without the consent of any other Person (other than the Borrower or
any Subsidiary of the Borrower, as long as such Subsidiary does not need the
consent of any minority equity holder thereof to consent to any such
disposition, refinancing or operating activity (including the making of
Restricted Payments on a ratable basis to the owners thereof)) and (y) the Loan
Party Pro Rata Share of such Property is at least ninety-five percent (95%), and
(iii)    in the case of the Property identified as One MetroTech Center, so long
as such Property otherwise qualifies as an Eligible Property the failure to
comply with clauses (b) or (c) of the definition of Eligible Property solely as
the result of any Direct Owner or an Indirect Owner of any such Direct Owner not
being a Wholly Owned Subsidiary shall not cause such Property to fail to be an
Eligible Property if (x) with respect to each such non-Wholly Owned Subsidiary
that is a Direct Owner or an Indirect Owner of any such Direct Owner, the Parent
Controls each such non-Wholly Owned Subsidiary (including the right to exercise
exclusive control over any disposition, refinancing and operating activity of
such Property (including the making of Restricted Payments on a ratable basis to
the owners thereof), without the consent of any other Person (other than the
Borrower or any Subsidiary of the Borrower, as long as such Subsidiary does not
need the consent of any minority equity holder thereof to consent to any such
disposition, refinancing or operating activity (including the making of
Restricted Payments on a ratable basis to the owners thereof)) and (y) the Loan
Party Pro Rata Share of such Property is at least seventy-eight and
three-eighths percent (78.375%).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, settlement agreements or governmental restrictions relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials), including those relating to the


    15    

--------------------------------------------------------------------------------




manufacture, generation, handling, transport, storage, treatment, Release or
threat of Release of Hazardous Materials.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines or penalties), of the
Borrower, any other Loan Party or any of their respective Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) Release or threatened Release of any Hazardous Materials or (e) obligations
incurred under any contract, agreement or other consensual arrangement pursuant
to which liability is incurred or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a
Loan Party or any ERISA Affiliate; or (i) a failure by a Loan Party or any ERISA
Affiliate to meet all applicable requirements under


    16    

--------------------------------------------------------------------------------




the Pension Funding Rules in respect of a Pension Plan, whether or not waived,
or the failure by a Loan Party or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Illegality Event” has the meaning specified in Section 3.02.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page the daily fixings appearing on
BBAL for US Dollar (or on any successor or substitute page) on such screen (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Derivatives Obligation” means, with respect to any Guarantor, any
Derivatives Obligation if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of such Derivatives Obligation (or any Guarantee
thereof) is or becomes illegal or not permitted under the Commodity Exchange Act
or any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s


    17    

--------------------------------------------------------------------------------




Derivatives Obligations by other Obligors) at the time the Guarantee of such
Guarantor becomes effective with respect to such Derivatives Obligation. If a
Derivatives Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Derivatives
Obligation that is attributable to swaps for which such Guarantee is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
profits or gains, franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Facility” has the meaning assigned to the term “Facility” in
that certain Credit Agreement, dated as of November 17, 2015 among the Borrower,
certain Affiliates thereof from time to time party thereto, as guarantors, the
lenders from time to time party thereto, Bank of America, as administrative
agent and Bank of America and PNC Bank, National Association, as swing line
lenders and letter of credit issuers, as such agreement is in effect on the
Closing Date.
“Extension Notice” has the meaning specified in Section 2.14(a).
“Facility Amount” means, at any time, the sum at such time of (i) the Aggregate
Commitments and (ii) the Outstanding Amount. On the Closing Date, the Facility
Amount is $335,000,000.
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price determined in good faith by the Board of Directors or
senior management of the Parent which could be negotiated in an arm’s-length
free market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


    18    

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Federally Assisted Housing Property” means, residential housing receiving
various forms of subsidies from the Department of Housing and Urban Development.
“Fee Letter” means the letter agreement, dated February 26, 2016, among the
Borrower, the Arrangers, Bank of America and PNC Bank, National Association.
“Foreign Lender” means a Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to a Person and for a given period
determined in accordance with the Pro Rata Consolidation Method, Funds from
Operations (as defined from time to time by NAREIT) of such Person for such
period.
“GAAP” means, subject to Section 1.03(b), generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
“Governmental Authority” means, with respect to a Person, the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank, in each case, with competent
jurisdiction over such Person).


    19    

--------------------------------------------------------------------------------




“Gross Revenues” means, with respect to any Property, all revenues of any kind
derived from owning or operating such real estate property determined in
accordance with the Pro Rata Consolidation Method.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided that the amount of any Specified
Guarantee shall be the actual (as opposed to contingent) liability thereunder.
The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 10.01.
“Guarantors” means (a) the Subsidiary Guarantors, (b) the Parent, (c) each other
Person that joins as a Guarantor pursuant to Section 6.12 or otherwise, and (d)
with respect to the payment and performance by each Specified Loan Party of its
obligations under its Guaranty with respect to all Derivatives Obligations under
Lender Derivatives Contracts and all obligations under Lender Cash Management
Agreements, the Borrower.
“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Derivatives
Contract that, at the time it enters into a Derivatives Contract not prohibited
under Article VI or VII, is a Lender or


    20    

--------------------------------------------------------------------------------




an Affiliate of a Lender, in its capacity as a party to such Derivatives
Contract (even if such Person ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender); provided, in the case of a Lender Derivatives Contract
with a Person who is no longer a Lender (or Affiliate of a Lender), such Person
shall be considered a Hedge Bank only through the stated termination date
(without extension or renewal) of such Lender Derivatives Contract; provided,
further, that for any of the foregoing to be included as a “Lender Derivatives
Contract” on any date of determination by the Administrative Agent, the
applicable Hedge Bank must have delivered to the Administrative Agent prior to
such date of determination a Designation Notice that has been acknowledged in
writing by the Borrower.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impacted Loans” has the meaning specified in Section 3.03.
“Increase Effective Date” has the meaning specified in Section 2.15(b).
“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.15(a).
“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication), whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guarantees, surety bonds and similar instruments;
(c)    net obligations of such Person under any Derivatives Contract not entered
into as a hedge against existing interest rate risk in respect of Indebtedness;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (x) trade accounts payable in the ordinary
course of business and, in each case, either (i) not past due for more than
ninety (90) days or (ii) being contested in good faith by appropriate
proceedings diligently conducted, or (y) accruals or bank drafts arising in the
ordinary course of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements or similar agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    the amount of Capitalized Lease Obligations and Synthetic Lease
Obligations;


    21    

--------------------------------------------------------------------------------




(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(h)    all Off-Balance Sheet Arrangements of such Person; and
(i)    all Guarantees of such Person in respect of any of the foregoing,
excluding Guarantees of Nonrecourse Indebtedness for which recourse is limited
to liability for Customary Recourse Exceptions and contingent obligations under
Tax Indemnity Agreements.
For all purposes hereof, (1) the amount of Indebtedness of any Person is the
amount of such obligation as would be required to be reflected on a consolidated
balance sheet of such Person prepared in accordance with the Pro Rata
Consolidation Method and (2) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person; provided that notwithstanding any of the
foregoing, Indebtedness shall not include (t) current expenses and intercompany
liabilities, (u) prepaid or deferred revenues arising in the ordinary course of
business, including prepaid rent, (v) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset, (w)
earn-out obligations until such obligations become a liability on the balance
sheet of such person in accordance with GAAP, (x) security deposits, (y)
artificial financing obligations treated as liability under GAAP related to
sales of real estate accounted for under FASB ASC 360-20 under financing or
deposit method and (z) artificial financing obligations treated as liability
under GAAP related to sale leaseback transactions that do not meet the
requirements to account for the sale leaseback under FASB ASC 840-40. The amount
of any net obligation under any Derivatives Contract on any date shall be deemed
to be the Derivatives Termination Value thereof as of such date. The amount of
any Capitalized Lease Obligation or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. Notwithstanding anything in this definition to the contrary,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant), Indebtedness shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Indirect Owner” has the meaning specified in the definition of “Eligible
Property.”
“Information” has the meaning specified in Section 11.07.


    22    

--------------------------------------------------------------------------------




“Interest Expense” means, for any period, all interest expense of the Parent,
its Subsidiaries and its Unconsolidated Affiliates (whether paid or accrued)
determined in accordance with the Pro Rata Consolidation Method, including all
letter of credit fees and all interest expense with respect to any Indebtedness
in respect of which any Consolidated Party or Unconsolidated Affiliate is wholly
or partially liable whether pursuant to any repayment, interest carry,
performance guarantee or otherwise (excluding (i) non-cash charges including,
but not limited to, the amortization of debt issue costs, premiums, discounts,
intangible assets, or intangible liabilities, or any non-cash charges or
write-offs related to the restructuring, modification or extinguishment of debt
in accordance with FASB ASC 470-50 or FASB ASC 470-60 and (ii) one-time cash
payments including, but not limited to, debt issue costs, pre-payment penalties,
defeasance, letter of credit issuance costs, yield maintenance, legal costs).
“Interest Payment Date” means, as to any Loan, the first Business Day of each
month and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), three (3) or six (6)
months thereafter (in each case, subject to availability), as selected by the
Borrower in its Loan Notice, or such other period that is less than six (6)
months and requested by the Borrower and consented to by all of the Lenders;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
Notwithstanding the foregoing, any Interest Period pertaining to a Eurodollar
Rate Loan that begins on a day that is not the first Business Day of a calendar
month shall end on the first Business Day of (i) the next succeeding calendar
month when a one (1) month Interest Period is elected, (ii) the third succeeding
calendar month when a three (3) month Interest Period is elected and (iii) the
sixth succeeding calendar month when a six (6) month Interest Period is elected.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance, other extension of credit or capital contribution to, Guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)


    23    

--------------------------------------------------------------------------------




of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person or (d) the purchase,
acquisition or other investment in any real property or real property-related
assets (including, without limitation, mortgage loans and other real
estate-related debt investments, investments in land holdings, and costs to
construct real property assets under development). For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Credit Rating” means a Debt Rating of BBB- (without regard to
watch status) or better from S&P or Baa3 (without regard to watch status) or
better from Moody’s.
“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (a) the Borrower has obtained an Investment Grade Credit
Rating and (b) the Borrower has delivered to the Administrative Agent an
Officer’s Certificate (i) certifying that an Investment Grade Credit Rating has
been obtained and is in effect (which certification shall also set forth the
Debt Rating(s) received, if any, from each of S&P and Moody’s as of such date)
and (ii) notifying the Administrative Agent that the Borrower has irrevocably
elected to have the Ratings-Based Applicable Rate apply to the pricing of Loans.
“Investment Grade Release” has the meaning specified in Section 11.19(a).
“IRS” means the United States Internal Revenue Service.
“Land Inventory” means land comprising a Property on which no development (other
than improvements that are not material and are temporary in nature) has
occurred.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lender Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Obligor and any Cash Management Bank.
“Lender Derivatives Contract” means any interest rate Derivatives Contract not
prohibited by Article VI or VII that is entered into by and between any Obligor
and any Hedge Bank.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing the
Borrower and the Administrative Agent, which office may include any Affiliate of
such Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.


    24    

--------------------------------------------------------------------------------




“Leverage-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate.”
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, a precautionary filing in respect of an operating lease
shall not constitute a Lien.
“Loan” means a loan made by a Lender to the Borrower under Article II in the
form of a Term Loan or an Incremental Term Loan.
“Loan Documents” means this Agreement, each Note, and the Fee Letter.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Parent, the Borrower, each Direct Owner
of an Unencumbered Pool Property and each Indirect Owner of such Direct Owner,
and each Wholly Owned Subsidiary.
“Loan Party Pro Rata Share” means, with respect to any Property at any time, the
percentage interest held at such time by the Borrower and its Wholly Owned
Subsidiaries, in the aggregate, in the Direct Owners of such Property determined
by calculating the percentage of the Equity Interests of such Direct Owners
owned directly or indirectly by the Borrower and/or one or more of its Wholly
Owned Subsidiaries.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“MAF Obligation” means, with respect to the Property identified as One
Pierrepont Plaza, the obligation to repay the Municipal Assistance Corporation
of New York City up to $4,000,000 that was advanced as a grant and is only
required to be paid from the net proceeds of the sale or refinancing of One
Pierrepont Plaza.
“Major Tenant” means a tenant of a Consolidated Party or Unconsolidated
Affiliate under a lease of Property which entitles it to occupy 15,000 square
feet or more of the net rentable area of such Property.


    25    

--------------------------------------------------------------------------------




“Management Fees” means, with respect to any Property for a given period,
determined in accordance with the Pro Rata Consolidation Method, an amount equal
to the greater of (a) actual management, advisory or similar fees payable with
respect thereto and (b) three percent (3.0%) per annum of the Gross Revenues,
adjusted to eliminate the straight lining of rents and the impact of non-cash
adjustments of above and below market lease amortization, and lease incentive
amortization, derived from the operation of such Property.
“Market Disruption Event” has the meaning specified in Section 3.03.
“Marketable Securities” means: (a) common or Preferred Equity Interests of
Persons located in, and formed under the laws of, any state of the United States
or the District of Columbia, which Equity Interests are subject to price
quotations (quoted at least daily) on The NASDAQ Stock Market’s National Market
System or shall have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any state of the United States or the District
of Columbia, which Persons have an Investment Grade Rating.
“Material Acquisition” means any acquisition by a Consolidated Party in which
the assets acquired exceed 5.0% of the Total Asset Value determined in
accordance with the Pro Rata Consolidation Method as of the last day of the then
most recently ended fiscal quarter of the Parent for which financial statements
are publicly available.
“Material Adverse Effect” means (a) a material adverse effect on the operations,
business, assets, liabilities (actual or contingent), or financial condition of
the Borrower and its Subsidiaries (taken as a whole); (b) a material adverse
effect on the rights and remedies of the Administrative Agent or any Lender
under any Loan Document (other than as a result of circumstances specific to the
Administrative Agent or such Lender), or of the ability of the Obligors (taken
as a whole) to perform their obligations under any Loan Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Obligor of any Loan Document to which it is a party.
“Material Subsidiary” means any Person that (a) is a Subsidiary and (b) either
(i) has assets with a Fair Market Value equal to or greater than 7.5% of Total
Asset Value or (ii) had gross revenues for the most recently completed period of
four fiscal quarters for which financial statements of the Parent are publicly
available equal to or greater than 7.5% of the gross revenues of the
Consolidated Group. A group of Subsidiaries (a “Material Group”) each of which
is not otherwise a Material Subsidiary (as defined in the foregoing sentence)
shall constitute a Material Subsidiary if the group taken as a single entity
would constitute a Material Subsidiary. Unless otherwise specified, all
references herein to a “Material Subsidiary” shall refer to a Material
Subsidiary of the Parent (other than the Borrower).
“Maturity Date” means May 4, 2021; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 11.09.


    26    

--------------------------------------------------------------------------------




“Minimum Unencumbered Property Condition” means, as of any date of determination
that, (a) the Unencumbered Pool Value is at least equal to the sum of (i) the
Outstanding Amount on such date and (ii) the Existing Credit Facility on such
date and (b) there are at least five (5) Unencumbered Pool Properties.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in a Property granting a
Lien on such interest as security for the payment of Indebtedness.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which a
Consolidated Party or an Unconsolidated Affiliate is the holder and retains the
rights of collection of all payments thereunder.
“Mortgage Subsidiary” means Whiteacres Loan Acquisition LLC, so long as (a) such
Person is (i) a Wholly Owned Subsidiary, (ii) a Guarantor, (iii) organized under
the laws of a state within the United States and (iv) not subject to any
proceedings under any Debtor Relief Law, (b) such Person does not (i) directly
or indirectly, conduct or engage in any business or make any Investments other
than in connection with the making of loans and advances to Wholly Owned
Subsidiaries of the Parent that are secured by one or more Properties of such
Wholly Owned Subsidiaries, (ii) own any material assets other than loan
receivables and related mortgages described in clause (b)(i) or (iii) have any
material liabilities, and (c) neither the Equity Interests of such Person nor
any of its assets are subject to any Lien (other than Permitted Equity
Encumbrances) or any Negative Pledge.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“NAREIT” means the National Association of Real Estate Investment Trusts (and
any successor thereto).
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than this Agreement or any Loan
Document) that prohibits or purports to prohibit the creation or assumption of
any lien on such asset; provided, however, that (i) an agreement that conditions
a Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets and (ii) Permitted Pari Passu Provisions, in each case, shall
not constitute a “Negative Pledge.”
“Net Operating Income” means, for any Property for a given period (without
duplication), determined in accordance with the Pro Rata Consolidation Method,
(a) rents and other revenues


    27    

--------------------------------------------------------------------------------




derived from the operation of such Property (including proceeds of rent loss
insurance and business interruption insurance), but excluding prepaid rents and
revenues and security deposits, except to the extent applied in satisfaction of
tenants’ obligations for rent, minus (b) the sum of all expenses incurred in
connection with and directly attributable to the ownership and operation of such
Property for such period, including, without limitation, property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses with respect to such Property (but excluding acquisition
costs, general overhead expenses of the Parent, its Subsidiaries and its
Unconsolidated Affiliates, any interest expense or other debt service charges
and any non-cash charges such as depreciation or amortization of financing
costs), minus (c) the applicable Capital Reserves minus (d) any rental income
from any leases to Major Tenants in any bankruptcy proceedings, to the extent
the relevant leases have been rejected pursuant to such bankruptcy proceedings
during the subject period, minus (e) for purposes of determining (i) Total Asset
Value, actual management, advisory or similar fees payable with respect thereto
and (ii) Unencumbered Pool Value, Management Fees.
“New Lender Joinder Agreement” has the meaning specified in Section 2.15(a).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Nonrecourse Indebtedness” means, with respect to any Person, Indebtedness of
such Person in respect of which recourse for payment is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.
“Non-Stabilized Properties” means, for any Property, (a) the Occupancy Rate for
such Property is below 80% and (b) such Property is designated in writing by the
Borrower or the Parent as a Non-Stabilized Property and has not previously been
designated as such. Once designated as a Non-Stabilized Property, such Property
shall cease to be a Non-Stabilized Property upon the earlier of (i) the request
of the Borrower or the Parent or (ii) the second anniversary of the designation
by the Borrower or the Parent of such Property as a Non-Stabilized Property.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Obligor arising under any Loan Document or
otherwise with respect to any Loan, (b) all Additional Obligations with respect
to any Obligor and (c) all costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the documented and out of
pocket fees, charges and disbursements of outside counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Obligor or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such


    28    

--------------------------------------------------------------------------------




Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that Obligations of an
Obligor shall exclude any Excluded Derivatives Obligations with respect to such
Obligor.
“Obligors” means the Borrower and each Guarantor.
“Occupancy Rate” means, with respect to any Property at any time, the ratio
(expressed as a percentage) of (a) (i) in the case of an apartment Property, the
number of units leased to Qualified Tenants that are not Affiliates of the
Parent pursuant to binding written leases and (ii) in the case of any other
Property, the total amount of rentable space in such Property leased to
Qualified Tenants that are not affiliated with the Parent pursuant to binding
written leases, to (b) the aggregate number of units or rentable space, as
applicable, of such Property.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the Parent is a
party, under which a Consolidated Party has:
(a)    any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;
(b)    a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;
(c)    any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the Reporting Party’s own stock and classified in stockholders’
equity in the Reporting Party’s statement of financial position, as described in
FASB ASC 815-10-15-74; or
(d)    any obligation, including a contingent obligation, arising out of a
variable interest (as defined in the FASB ASC Master Glossary) in an
unconsolidated entity that is held by, and material to, the Consolidated Group,
where such entity provides financing, liquidity, market risk or credit risk
support to, or engages in leasing, hedging or research and development services
with, one or more Consolidated Parties.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


    29    

--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means, at any time, the aggregate outstanding principal
amount of all Loans at such time.
“Parent” has the meaning set forth in the introductory paragraph hereof.
“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of the
Indebtedness under this Agreement) of any Consolidated Party (other than the
Borrower or the Parent) owing to a Person that is not a Consolidated Party or a
Person Controlled by the Parent. For the avoidance of doubt, on the Closing Date
Indebtedness of the Consolidated Parties (other than the Borrower or the Parent)
under the Existing Credit Facility constitutes Pari Passu Obligations.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Equity Encumbrances” means:


    30    

--------------------------------------------------------------------------------




(a)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(b)    Liens for taxes not yet due or Liens for taxes which are being contested
in good faith and by appropriate proceedings diligently conducted, and for which
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP; and
(c)    Permitted Pari Passu Provisions.
“Permitted Holder” means (i) any of Samuel H. Miller, Albert B. Ratner, Charles
A. Ratner, James A. Ratner, Ronald A. Ratner or any spouse (or former spouse) or
lineal descendant of any of the foregoing, and any trusts for the benefit of any
of the foregoing, (ii) RMS Limited Partnership and any general partner or
limited partner thereof and any Person (other than a creditor) that upon the
dissolution or winding up of RMS Limited Partnership receives a distribution of
Equity Interests in the Parent or (iii) any group (as defined in Section 13(d)
of the Securities Exchange Act of 1934, as amended) that contains any of the
Persons that are specified in clauses (i) and (ii).
“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of any Consolidated Party to
make Restricted Payments or transfer property to the Borrower or any Guarantor
which limitations are not, taken as a whole, materially more restrictive than
those contained in this Agreement or any other Loan Document, (b) limitations on
the creation of any Lien on any assets of a Person that are not, taken as a
whole, materially more restrictive than those contained in this Agreement or any
other Loan Document or (c) any requirement that Pari Passu Obligations be
secured on an “equal and ratable basis” to the extent that the Obligations are
secured.
“Permitted Property Encumbrances” means:
(a)    Liens pursuant to any Loan Document;
(b)    easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business or
other title and survey exceptions disclosed in the applicable title insurance
policies, in any such case that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;
(c)    mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not yet overdue for a period of more than
thirty (30) days or are being contested in good faith and by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property of assets subject to any such
Lien), if adequate reserves with respect thereto are maintained on the books of
the applicable Person;


    31    

--------------------------------------------------------------------------------




(d)    any interest of a lessee of a Property under leases entered into in the
ordinary course of business;
(e)    rights of lessors under Eligible Ground Leases;
(f)    Liens for taxes not yet due or Liens for taxes which are being contested
in good faith and by appropriate proceedings diligently conducted, and for which
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(h)    Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or otherwise
reasonably acceptable to the Administrative Agent have been provided; and
(i)    Permitted Pari Passu Provisions.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by a Consolidated Party. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than
mandatorily redeemable stock) payable to holders of such class of Equity
Interests, (b) paid or payable to any Consolidated Party or (c) constituting
balloon, bullet or similar redemptions in full of Preferred Equity Interests.
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Pro Forma Basis” means, for purposes of calculating compliance with Section
7.09 or determining the Leverage-Based Applicable Rate (as defined in the
definition of Applicable Rate) in respect of a proposed Pro Forma Transaction,
such transaction shall be deemed to have occurred


    32    

--------------------------------------------------------------------------------




as of the first day of the four (4) fiscal-quarter period ending as of the most
recent fiscal quarter end preceding the date of such transaction with respect to
which the Administrative Agent has received the Required Financial Information
(such period, the “Measuring Period”). As used herein, “Pro Forma Transaction”
means (a) any incurrence or assumption of Indebtedness, (b) any removal of a
Property from the list of Unencumbered Pool Properties (including a release of
any Subsidiary Guarantor that is a Direct or Indirect Owner of an Unencumbered
Pool Property from its obligations under the Guaranty) or any direct or indirect
Disposition of any Person or Property (including through a merger, dissolution,
liquidation or consolidation thereof), or (c) the making of any Investment or
any other acquisition of any Person (including by merger) or property (including
any property for which a ground lease was entered into). In connection with any
calculation relating to Section 7.09 upon giving effect to a Pro Forma
Transaction on a Pro Forma Basis for the applicable Measuring Period, in each
case to the extent applicable and in a manner reasonably satisfactory to the
Administrative Agent:
(i)    any Indebtedness (x) that is to be incurred in connection with such Pro
Forma Transaction, and the aggregate amount of all other Indebtedness incurred
since the last day of such Measuring Period, shall be included and deemed to
have been incurred as of the first day of the applicable period, and (y) that is
to be retired or repaid in connection with such Pro Forma Transaction, and the
aggregate amount of all other Indebtedness retired or repaid since the last day
of such Measuring Period, shall be excluded and deemed to have been retired as
of the first day of such Measuring Period;
(ii)    income statement items (whether positive or negative) attributable to
(x) any Person or Property being directly or indirectly Disposed of or removed
in connection with such Pro Forma Transaction, and all other Persons and
Properties directly or indirectly Disposed of or removed since the last day of
such Measuring Period, shall be excluded and (y) any Person or Property being
acquired in connection with such Pro Forma Transaction, and all other Persons
and Properties acquired since the last day of such Measuring Period, shall be
included as of the first day of such Measuring Period;
(iii)    Total Asset Value shall (x) exclude the portion of Total Asset Value
attributable to any Person or Property being directly or indirectly Disposed of
or removed in connection with such Pro Forma Transaction and all other Persons
and Properties directly or indirectly Disposed of or removed since the last day
of such Measuring Period, and (y) include, as of the first day of such Measuring
Period, the acquisition price of any Person or Property being acquired in
connection with such Pro Forma Transaction and the acquisition price paid for
all other Persons and Properties acquired since the last day of such Measuring
Period;
(iv)    Unencumbered NOI shall (x) exclude the portion of Unencumbered NOI
attributable to any Unencumbered Pool Property being directly or indirectly
Disposed of or removed in connection with such Pro Forma Transaction and all
other Unencumbered Pool Properties directly or indirectly Disposed of or removed
since the last day of such Measuring Period, and (y) include, as of the first
day of such Measuring Period, the acquisition price of any Property being
acquired in connection with such Pro Forma Transaction (to the extent such
property will be an Unencumbered Pool Property upon the acquisition thereof) and
the


    33    

--------------------------------------------------------------------------------




acquisition price paid for all other Unencumbered Pool Properties acquired since
the last day of such Measuring Period; and
(v)    to the extent any other pro forma adjustments are to be included in
connection with any such calculation, such adjustments are (A) directly
attributable to such Pro Forma Transaction and (B) factually supportable.
“Pro Rata Consolidation Method” shall mean the pro rata method of consolidation
as fully reconciled to GAAP and as reported by the Parent to the Securities and
Exchange Commission. For the avoidance of doubt, any reference herein to “the
Borrower, its Subsidiaries and its Unconsolidated Affiliates,” “the Parent, its
Subsidiaries and its Unconsolidated Affiliates,” or any similar reference used
herein in connection with a determination of assets, liabilities, earnings,
income, charges or expenses shall refer to a determination made in accordance
with the Pro Rata Consolidation Method and shall include the Parent’s pro rata
share of the assets, liabilities, earnings, income, charges and expenses of such
Person’s Subsidiaries and Unconsolidated Affiliates as fully reconciled to GAAP
and as reported by the Parent, to the Securities and Exchange Commission.
“Property” means, as to any Person, any parcel of real property (whether owned
in fee or subject to a lease), together with any building, facility, structure,
equipment or other improvement or asset located on such parcel of real property,
in each case owned or leased by such Person. Unless otherwise specified, all
references herein to a “Property” or to “Properties” shall refer to a Property
or Properties owned or ground leased, as applicable, by a Consolidated Party or
an Unconsolidated Affiliate.
“Proposed Subsidiary Guarantor” has the meaning specified in Section 6.12.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, at any time, each Obligor with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Tenants” means a tenant that is party to a lease of all or a portion
of a Property and is not in default under such lease for a period of ninety (90)
days or more and not subject to any proceeding under any Debtor Relief Law.
“Ratings-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate.”
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Obligor
hereunder.
“Recourse Indebtedness” means Indebtedness that is not Nonrecourse Indebtedness;
provided that personal recourse for Customary Recourse Exceptions or under
Specified Guarantees shall not, alone, cause such Indebtedness to be
characterized as Recourse Indebtedness.


    34    

--------------------------------------------------------------------------------




“Register” has the meaning specified in Section 11.06(c).
“Registration Statement” means the Registration Statement on Form S-4 of Forest
City Enterprises, Inc. initially filed with the Securities and Exchange
Commission on July 10, 2015, as amended on August 21, 2015, and as further
amended on September 15, 2015, as in effect on the date hereof.
“REIT Conversion” has the meaning assigned to it in the Registration Statement.
“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under the provisions of Sections 856 et
seq. of the Code and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, auditors (including internal auditors),
attorneys and representatives of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Release Notice” has the meaning specified in Section 11.19(b).
“Relevant Payment” has the meaning specified in Section 10.10.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repurchase Right” means, with respect to any Indebtedness, the right to require
the prepayment, repurchase, redemption or defeasance of such Indebtedness
(including any obligation to prepay, repurchase, redeem or defease such
Indebtedness).
“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower (a) the financial statements required to be delivered to
the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) and (b)
the Compliance Certificate and other calculations required to be delivered to
the Administrative Agent pursuant to Section 6.02(a).
“Required Lenders” shall mean at any time, the holders of more than 50% of the
Facility Amount at such time. The portion of the Commitments and Loans
attributable to any Defaulting Lender shall be excluded from the numerator and
denominator for purposes of making a determination of Required Lenders.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).


    35    

--------------------------------------------------------------------------------




“Responsible Officer” means (a) in the case of any Obligor that has one or more
officers, (i) the chief executive officer, president, chief financial officer,
or any vice president of the applicable Obligor designated as an “Authorized
Signer” in Section I of the Borrower’s Instruction Certificate or for whom the
Administrative Agent has received an incumbency certificate, (ii) solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of the applicable Obligor and (iii)
solely for purposes of notices given pursuant to Article II, any officer or
employee of the applicable Obligor designated as an “Authorized Person” in
Section II of the Borrower’s Instruction Certificate or for whom the
Administrative Agent has received an incumbency certificate, and (b) in the case
of any Obligor that does not have any officers, (i) the chief executive officer,
president, chief financial officer, or any vice president of the Parent
designated as an “Authorized Signer” in Section I of the Borrower’s Instruction
Certificate or for whom the Administrative Agent has received an incumbency
certificate, (ii) solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of the Parent
and (iii) solely for purposes of notices given pursuant to Article II, any
officer or employee of the Parent designated as an “Authorized Person” in
Section II of the Borrower’s Instruction Certificate or for whom the
Administrative Agent has received an incumbency certificate. Any document
delivered hereunder that is signed by a Responsible Officer of an Obligor shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Obligor (and, in the case of
an Obligor that does not have any officers, the Parent) and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Obligor
(and, in the case of an Obligor that does not have any officers, the Parent).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“S&P” means Standard & Poor's Financial Services LLC, a division of McGraw Hill
Financial, Inc. and any successor thereto.
“Sanction(s)” means any Laws imposed, administered or enforced by the United
States Government (including without limitation, OFAC) that prohibit or restrict
transactions with disqualified Persons, countries or territories.
“Sanctioned Person” means (a) a Person (i) listed in the annex to, or otherwise
subject to the provisions of, any executive order imposing any sanctions,
prohibitions or requirements, (ii) named on the list of “Specially Designated
Nationals and Blocked Persons” or “Sectoral Sanctions Identifications”
maintained by OFAC, (iii) in which any Person described in clause (a)(ii) has
50% or greater ownership interest or that is otherwise controlled by a Person
described in clause (a)(ii), or (iv) that is otherwise the subject of any
sanctions, prohibitions or requirements imposed by any executive order or by any
sanctions program administered by OFAC or the United


    36    

--------------------------------------------------------------------------------




States Treasury or (b) an agency of the government of a Designated Jurisdiction,
an organization controlled by a Designated Jurisdiction, or a Person resident in
a Designated Jurisdiction.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means, with respect to any Person, any Indebtedness that
is secured in any manner by any Lien on any property.
“Secured Recourse Indebtedness” means, for any Person, Recourse Indebtedness
that is Secured Indebtedness.
“Solvency Certificate” means a solvency certificate of the chief financial
officer or the chief accounting officer of the Parent, substantially in the form
of Exhibit G.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Guarantee” means a Completion Guaranty or a Tax Indemnity Agreement,
as applicable.
“Specified Loan Party” means any Obligor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly or indirectly, through one or more intermediaries. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.
“Subsidiary Guarantor” means (a) at all times prior to an Investment Grade
Release, (i) each Wholly Owned Subsidiary that is or becomes liable with respect
to Unsecured Indebtedness other than Indebtedness under this Agreement (whether
as borrower, guarantor or otherwise), but only for so long as such Wholly Owned
Subsidiary is liable on such Unsecured Indebtedness and (ii)


    37    

--------------------------------------------------------------------------------




each Direct Owner of an Unencumbered Pool Property and each Indirect Owner of
each such Direct Owner, and (b) upon and at all times following an Investment
Grade Release, each Wholly Owned Subsidiary (if any) that is a borrower or
guarantor of, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness (other than Indebtedness under this Agreement), but only for so
long as such Subsidiary remains obligated in respect of such Unsecured
Indebtedness, in each case under clauses (a) and (b), together with their
successors and permitted assigns, in each case, to the extent such Subsidiary
has not been released from its obligations hereunder in accordance with Section
11.19.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).
“Tax Indemnity Agreement” means an agreement whereby the Borrower or the Parent
indemnifies, on an after-tax or “grossed up” basis, a Person that is (x) not an
Affiliate of the Parent and (y) either an equity owner in a Consolidated Party
or an equity owner in a lender to a Consolidated Party (each, a “Tax Credit
Beneficiary”), against the failure of such Tax Credit Beneficiary to directly or
indirectly receive, or the direct or indirect loss by such Tax Credit
Beneficiary of, tax credits and/or tax losses that were directly or indirectly
allocated to such Tax Credit Beneficiary.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means a loan made by a Lender during the Availability Period
pursuant to Section 2.01.
“Total Asset Value” means, on any date of determination, the sum (without
duplication) of all of the following of the Parent and its Subsidiaries
determined in accordance with the Pro Rata Consolidation Method:
(a) Unrestricted Cash; plus (b) the quotient of (i) the Net Operating Income for
each Property owned, or leased as lessee under a ground lease (other than a
Property the value of which is included in the determination of Total Asset
Value under any of the immediately following clauses of this definition), for
the period of four full fiscal quarters ended on such date (or if such date of
determination is not the last day of a fiscal quarter, the period of four full
fiscal quarters then most recently ended) divided by (ii) the applicable
Capitalization Rate; plus (c) the undepreciated book value of Properties
acquired during the period of four full fiscal quarters ended on such date (or
if such date of determination is not the last day of a fiscal quarter, the
period of four full fiscal quarters then most recently ended), provided that the
Parent may irrevocably elect that the value of an acquired Property not yet
owned for a period of four full fiscal quarters as of such date of determination
be determined in accordance with the preceding clause (b); plus (d) all
Construction-in-Process for Development Properties (including, for the avoidance
of doubt, the land related to such Development Property owned by the Borrower or
a Subsidiary or an Unconsolidated Affiliate thereof); plus (e) the undepreciated
book value of Non-Stabilized Properties; plus (f) the value of Land Inventory;
plus (g) Marketable Securities, valued at the lower


    38    

--------------------------------------------------------------------------------




of cost or Fair Market Value (to the extent that the Fair Market Value of such
Marketable Securities is reasonably capable of being verified or is otherwise
acceptable to the Administrative Agent); plus (h) the aggregate book value of
Mortgage Receivables; plus (i) the product of (x) the Net Operating Income for
each Federally Assisted Housing Property for the fiscal quarter ended on such
date (or if such date of determination is not the last day of a fiscal quarter,
the fiscal quarter then most recently ended), annualized on a basis reasonably
acceptable to the Administrative Agent multiplied by (y) 4.
Properties disposed of during the fiscal quarter ended on any date of
determination (or if such date is not the last day of a fiscal quarter, the
fiscal quarter then most recently ended) shall not be included in the
calculation of Total Asset Value. In addition, to the extent that (i) the amount
of Total Asset Value attributable to (A) Construction-in-Process would exceed
15%, (B) Non-Stabilized Properties would exceed 15%, (C) Land Inventory would
exceed 5%, (D) Mortgage Receivables would exceed 10%, and (E) Federally Assisted
Housing Properties would exceed 5%, such excess shall in each case be excluded
from Total Asset Value and (ii) the aggregate amount of Total Asset Value
attributable to Construction-in-Process, Non-Stabilized Properties, Land
Inventory and Mortgage Receivables would exceed 30% of Total Asset Value, such
excess shall be excluded from Total Asset Value.
“Total Fixed Charges” means, for any period, the sum of (a) Interest Expense for
such period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays any such
Indebtedness in full and (c) all Preferred Dividends paid during such period.
For the avoidance of doubt, Total Fixed Charges of any Person does not include
common dividends declared and/or paid during such period and will be determined
in accordance with the Pro Rata Consolidation Method.
“Total Indebtedness” means, as of any date of determination, the then aggregate
outstanding amount of all Indebtedness of the Parent, its Subsidiaries and its
Unconsolidated Affiliates determined in accordance with the Pro Rata
Consolidation Method.
“Total Leverage Ratio” means the ratio (expressed as a percentage) of (a) Total
Indebtedness minus Unrestricted Cash in excess of $40,000,000 to (b) Total Asset
Value minus Unrestricted Cash in excess of $40,000,000.
“Total Secured Indebtedness” means, as of any date of determination, Total
Indebtedness that is Secured Indebtedness.
“Total Secured Recourse Indebtedness” means, as of any date of determination,
Total Indebtedness that is Secured Recourse Indebtedness.
“Trade Date” has the meaning specified in Section 11.06(f)(i).
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.


    39    

--------------------------------------------------------------------------------




“Unconsolidated Affiliate” means any Person (x) in which any Consolidated Party,
directly or indirectly, holds an Equity Interest, which investment is accounted
for in the consolidated financial statements of the Parent on an equity basis of
accounting and (y) whose financial results are not consolidated with the
financial results of the Parent under GAAP.
“Unencumbered NOI” means, for any period, the Loan Party Pro Rata Share of the
aggregate Net Operating Income for such period of all Unencumbered Pool
Properties, determined in accordance with the Pro Rata Consolidation Method.
“Unencumbered Pool Properties” means, at any time, all Eligible Properties at
such time designated by the Parent to be included as “Unencumbered Pool
Properties.”
“Unencumbered Pool Value” means, on any date of determination, the sum (without
duplication) of all of the following of the Parent, its Subsidiaries and its
Unconsolidated Affiliates determined in accordance with the Pro Rata
Consolidation Method: (a) the quotient of (i) Unencumbered NOI of all
Unencumbered Pool Properties (excluding Unencumbered NOI from any Unencumbered
Pool Property the value of which is included in the determination of
Unencumbered Pool Value under any of the immediately following clauses of this
definition) for the period of four full fiscal quarters ended on such date (or
if such date of determination is not the last day of a fiscal quarter, the
period of four full fiscal quarters then most recently ended) divided by (ii)
the applicable Capitalization Rate; plus (b) the undepreciated book value of all
Eligible Properties acquired during the period of four full fiscal quarters
ended on such date (or if such date of determination is not the last day of a
fiscal quarter, the period of four full fiscal quarters then most recently
ended), provided that the Parent may irrevocably elect that the value of an
acquired Eligible Property not yet owned for a period of four full fiscal
quarters as of such date of determination be determined in accordance with the
preceding clause (a) minus (c) if the Property known as One Pierrepont Plaza is
included as an Eligible Property in such calculation, an amount equal to the MAF
Obligations as of such date of determination. Eligible Properties disposed of
during the fiscal quarter ended on any date of determination (or if such date is
not the last day of a fiscal quarter, the fiscal quarter then most recently
ended) shall not be included in the calculation of Unencumbered Pool Value.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Cash” means, at any time all cash and cash equivalents that is not
labeled as “restricted cash” (other than cash escrowed in respect of
indebtedness) listed on the then most recent publicly available balance sheet of
the Parent determined in accordance with the Pro Rata Consolidation Method. For
the avoidance of doubt, “restricted cash” shall not include cash held in a bond
fund.
“Unsecured Indebtedness” means, with respect to any Person, Indebtedness which
is not Secured Indebtedness.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


    40    

--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Wholly Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee simple directly or indirectly by, or one hundred percent (100%) of such
Property is ground leased pursuant to an Eligible Ground Lease directly or
indirectly by, such Person.
“Wholly Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person. Unless otherwise specified, all references herein
to a “Wholly Owned Subsidiary” or to “Wholly Owned Subsidiaries” shall refer to
a Wholly Owned Subsidiary or Wholly Owned Subsidiaries of the Parent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


    41    

--------------------------------------------------------------------------------




(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of any Consolidated
Party shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested by the Administrative Agent hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Consolidated Group or to the
determination of any amount for the Consolidated Group on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that the Borrower is required to consolidate pursuant to FASB
ASC 810 as if such variable interest entity were a Subsidiary as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed


    42    

--------------------------------------------------------------------------------




herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

ARTICLE II.         THE LOANS AND BORROWINGS

2.01    Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make up to three Term Loans to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed such Lender’s Commitment. Each Borrowing of Term Loans
during the Availability Period shall consist of Loans made simultaneously by the
Lenders in accordance with their respective Applicable Percentages.

2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephone notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three (3) Business Days (or such shorter period as shall
have been agreed to by the Administrative Agent and the Lenders) prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one (1), three (3) or six (6) months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four (4) Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three (3) Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a minimum principal amount of $1,000,000. Each Borrowing of or conversion to
Base Rate Loans shall be in a minimum principal amount of $500,000. Each Loan
Notice shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans as
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a


    43    

--------------------------------------------------------------------------------




timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Borrowing, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower in the
Borrower Remittance Instructions.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03    [Intentionally Omitted].

2.04    [Intentionally Omitted].


    44    

--------------------------------------------------------------------------------





2.05    Prepayments. The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be substantially
in the form of Exhibit I and be received by the Administrative Agent not later
than 11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans, in
each case, or such later time as is reasonably acceptable to the Administrative
Agent; (ii) any prepayment of Eurodollar Rate Loans shall be in a minimum
principal amount of $1,000,000; and (iii) any prepayment of Base Rate Loans
shall be in a minimum principal amount of $500,000 or, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment, the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17, each such prepayment shall be promptly
paid to the Lenders in accordance with their respective Applicable Percentages.

2.06    Reduction or Termination of Commitments. (a) Upon each Borrowing of Term
Loans, the Commitment of each Lender shall be reduced automatically and
permanently by an amount equal to the amount of the Term Loan funded by such
Lender as part of such Borrowing.
(b)    The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments, in whole or in part without penalty; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction and (ii)
any such partial reduction shall be in an aggregate minimum amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
(c)    The Aggregate Commitments shall terminate automatically on the Delayed
Draw Termination Date.
(d)    No portion of any Loan repaid or prepaid may be reborrowed.

2.07    Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Loans outstanding on such
date.

2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum


    45    

--------------------------------------------------------------------------------




equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate
for Eurodollar Rate Loans; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Loans.
(b)    (i) While any Event of Default arising under Section 8.01(a)(i), (f) or
(g) exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)     Upon the request of the Required Lenders, while any Event of Default
has occurred and is then continuing (other than as set forth in clause (b)(i)
above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.
(a)    Delayed Draw Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender, in accordance with its Applicable Percentage, a fee
(the “Delayed Draw Fee”) equal to 0.30% per annum times the actual daily amount
by which the Aggregate Commitments (without giving effect to any adjustment
pursuant to Section 2.06(a)) exceed the aggregate principal amount of Term Loans
borrowed under this Agreement (without giving effect to any prepayment or
repayment) on such date, subject to adjustment as provided in Section 2.17. The
Delayed Draw Fee shall accrue from and after the 30th day following the Closing
Date and at all times thereafter during the Availability Period to and including
the Delayed Draw Termination Date, including at any time during which one or
more of the conditions in Article IV is not met. The Delayed Draw Fee shall be
fully earned as it accrues, shall be payable in full on the Delayed Draw
Termination Date, and no portion thereof shall be refundable for any reason
whatsoever.
(b)    Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


    46    

--------------------------------------------------------------------------------





2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which such Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which such
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders promptly on demand by the Administrative Agent (or, if applicable, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under any Debtor Relief Law, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent or any Lender
under any other provision of this Agreement, including without limitation,
Section 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of this Agreement and the repayment of
all other Obligations hereunder.

2.11    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.


    47    

--------------------------------------------------------------------------------





2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by any Obligor shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by any Obligor hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Obligor shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may


    48    

--------------------------------------------------------------------------------




assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due such parties.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall


    49    

--------------------------------------------------------------------------------




be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other
Obligations, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section 2.13 shall apply).
Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Obligor in the amount of
such participation.

2.14    [Intentionally Omitted].

2.15    Increase in Facility Amount.
(a)    Request for Increase. Provided that no Default shall have occurred and is
then continuing, upon written notice to the Administrative Agent, the Borrower
may, at any time and from time to time on and after the Delayed Draw Termination
Date, elect to increase the Facility Amount to an amount not exceeding
$600,000,000 in the aggregate after giving effect to such increase; provided
that any such request for an increase shall be in a minimum amount of
$50,000,000 or such other amount reasonably agreed to by the Borrower and the
Administrative Agent. Any increase in the Facility Amount pursuant to this
Section 2.15 shall be in the form of a single Borrowing consisting of one or
more additional term loans made to the Borrower (any such term loan being
referred to herein as an “Incremental Term Loan”) by the Lenders and Eligible
Assignees participating in such increase in accordance with the terms of this
Section 2.15.
Each notice from the Borrower pursuant to this Section 2.15 shall specify the
identity of each Lender and each Eligible Assignee that it has or proposes to
approach to provide all or a portion of such increase (subject in each case to
any requisite consents required under Section 11.06). Each designated existing
Lender shall notify the Administrative Agent and the Borrower within 20 Business
Days whether or not it agrees to provide all or a portion of such increase and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any existing Lender approached to provide
all or a portion of such increase may elect or decline, in its sole discretion,
to provide all or a portion of such increase offered to it. Any designated
Lender not responding within such time period shall be deemed to have declined
to participate in such increase. Any Eligible Assignee providing any portion of
such increase that is not an existing Lender


    50    

--------------------------------------------------------------------------------




shall become a Lender pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel (a “New
Lender Joinder Agreement”). The Administrative Agent shall notify the Borrower
and each Lender of the Lenders’ responses to each request made hereunder.
(b)    Effective Date and Allocations. If the Facility Amount is increased in
accordance with this Section 2.15, the Borrower (in consultation with the
Administrative Agent and subject to confirmation by the Administrative Agent
that the conditions precedent set forth in Section 2.15(c) have been satisfied)
shall determine the effective date (each an “Increase Effective Date”) and the
final allocation of such increase among the Lenders and Eligible Assignees. The
Administrative Agent shall promptly notify the Borrower, the Lenders and any
party that is to become a Lender on the Increase Effective Date of the final
allocation of such increase and the Increase Effective Date. The Administrative
Agent is authorized and directed to amend and distribute to the Lenders,
including any party becoming a Lender on the Increase Effective Date, a revised
Schedule 2.01 that gives effect to the increase and the allocation among the
Lenders.
(c)     Conditions to Effectiveness of Increase. As conditions precedent to each
such increase, on or prior to the applicable Increase Effective Date, (i) the
Administrative Agent shall have received a certificate of each Obligor dated as
of such Increase Effective Date signed by a Responsible Officer of such Obligor
(x) certifying and attaching the resolutions adopted by such Obligor approving
or consenting to such increase, and (y) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of such Increase Effective Date,
except to the extent that (1) such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, (2) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
applicable date (including such earlier date set forth in the foregoing clause
(1)) after giving effect to such qualification and (3) for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (B) no Default shall have occurred and is then continuing, (ii) the
Administrative Agent shall have received (x) a New Lender Joinder Agreement duly
executed by the Borrower and each Eligible Assignee, if any, that is becoming a
Lender in connection with such increase, which New Lender Joinder Agreement
shall be acknowledged and consented to in writing by the Administrative Agent
and (y) written confirmation from each existing Lender, if any, participating in
such increase of the amount of the Incremental Term Loan to be made by such
existing Lender, (iii) if requested by the Administrative Agent or any new
Lender or Lender participating in the increase, the Administrative Agent shall
have received a favorable opinion of counsel (which counsel shall be reasonably
acceptable to the Administrative Agent), addressed to the Administrative Agent
and each Lender, as to such customary matters concerning the increase in the
aggregate amount of the Facility Amount as the Administrative Agent may
reasonably request and (iv) the Borrower shall have paid to the Arrangers the
fee required to be paid pursuant to the Fee Letter in connection therewith.
(d)    Settlement Procedures. On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (c) of this Section
2.15, (i) the Administrative Agent


    51    

--------------------------------------------------------------------------------




shall notify the Lenders of the occurrence of the increase of the Facility
Amount effected on such Increase Effective Date and the amount of the additional
Loans to be made on such Increase Effective Date and the Applicable Percentage
of each Lender as a result thereof and (ii) subject to satisfaction of the
conditions precedent set forth in this Agreement, each Lender participating in
such increase shall make an Incremental Term Loan to the Borrower equal to its
allocated portion of such increase. No portion of any Incremental Term Loan
repaid or prepaid may be reborrowed.
(e)    Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.

2.16    [Intentionally Omitted].

2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available or received
by the Administrative Agent from a Defaulting Lender pursuant to Section 11.08)
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default has occurred and is then
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default has occurred and is then
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied


    52    

--------------------------------------------------------------------------------




solely to pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of such Defaulting Lender until
such time as all Loans are held by the Lenders pro rata in accordance with their
Applicable Percentages. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Delayed Draw Fee payable under Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.     TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Obligor
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or an Obligor, then the Administrative Agent or such Obligor shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Obligor or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Obligor or
the Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by such Obligor or the Administrative Agent, as
required by such Laws, to be required based upon the information and
documentation it has received pursuant to subsection (e) below,


    53    

--------------------------------------------------------------------------------




(B) such Obligor or the Administrative Agent, as required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions for Indemnified Taxes applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Obligor or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Obligor or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Obligor or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Obligors. Without limiting the provisions
of subsection (a) above, the Obligors shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. (i) Each of the Obligors shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Obligor has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Obligors to do so), (y) the Administrative Agent and the
Obligors, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 11.06(d) relating to the maintenance of
a Participant


    54    

--------------------------------------------------------------------------------




Register and (z) the Administrative Agent and the Obligors, as applicable,
against any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent or an Obligor in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Obligor or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender (which solely for purposes of this Section 3.01(e) shall
include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B), (ii)(C) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable


    55    

--------------------------------------------------------------------------------




request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    in the case of a foreign Lender, for whom payments under the Loan
Documents constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, executed copies of IRS Form
W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner of payments
made under any Loan Documents, executed copies of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F‑4 on behalf of
each such direct and indirect partner;


    56    

--------------------------------------------------------------------------------




(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Obligor or with respect to which any Obligor has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Obligor
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by an Obligor this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Obligor, upon the request of the Recipient, agrees
to repay the amount paid over to such Obligor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount


    57    

--------------------------------------------------------------------------------




to any Obligor pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Obligor or any other Person.
(g)    Payments made by Administrative Agent. For the avoidance of doubt, any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Obligor.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all other Obligations.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Borrowing or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the legal authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market (each, a “Eurodollar Illegality Event”), then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Borrowing or continue Eurodollar Rate Loans or to convert
Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued


    58    

--------------------------------------------------------------------------------




interest on the amount so prepaid or converted. This Section 3.02 shall
supersede any provisions in Section 2.13 to the contrary.
During any period in which a Eurodollar Illegality Event is in effect, the
Borrower may request, through the Administrative Agent, that the Lenders
affected by such Eurodollar Illegality Event confirm that the circumstances
giving rise to the Eurodollar Illegality Event continue to be in effect. If,
within thirty (30) Business Days following such confirmation request, such
Lenders have not confirmed the continued effectiveness of such Eurodollar
Illegality Event, then such Eurodollar Illegality Event shall no longer be
deemed to be in effect; provided that (A) the Borrower shall not be permitted to
submit any such request more than once in any 30-day period and (B) nothing
contained in this Section 3.02 or the failure to provide confirmation of the
continued effectiveness of such Eurodollar Illegality Event shall in any way
affect the Lenders’ right to provide any additional notices of an Eurodollar
Illegality Event as provided in this Section 3.02.



3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, the “Impacted Loans”), or (b) the Administrative Agent or the
affected Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender (each of (a) through (b), a “Market Disruption Event”).
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case, until the Administrative Agent (upon the
instruction of the affected Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
During any period in which a Market Disruption Event is in effect, the Borrower
may request, through the Administrative Agent, that the affected Lenders (who
gave such notice), as applicable, confirm that the circumstances giving rise to
the Market Disruption Event continue to be in effect. If, within thirty (30)
Business Days following such confirmation request, the affected Lenders have not
confirmed the continued effectiveness of such Market Disruption Event, then such
Market Disruption Event shall no longer be deemed to be in effect; provided that
(A) the Borrower shall not be permitted to submit any such request more than
once in any 30-day period and (B) nothing contained in this Section 3.03 or the
failure to provide confirmation of the continued effectiveness


    59    

--------------------------------------------------------------------------------




of such Market Disruption Event shall in any way affect the affected Lenders’
right to provide any additional notices of a Market Disruption Event as provided
in this Section 3.03.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section 3.03, (2) the Administrative Agent or the affected Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (excluding any Tax described in the parenthetical
contained in clause (ii) preceding) affecting this Agreement or Eurodollar Rate
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such for such
additional costs incurred or reduction suffered. If any Lender determines, in
its sole discretion exercised in good faith, that it has received a refund of
any amounts as to which it has been paid by Borrower pursuant to this Section
3.04(a), an amount equal to such refund (but only to the extent of the payments
made by the Borrower under


    60    

--------------------------------------------------------------------------------




this Section 3.04), net of all out-of-pocket expenses of such Lender shall be
deducted from the interest amount payable by the Borrower to such Lender for the
next subsequent calendar month.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior written notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10
Business Days from receipt of such notice.
(f)    Notwithstanding the foregoing, a Lender will not be entitled to demand,
and the Borrower will not be obligated to pay, any amount under this Section
3.04 to the extent that such demand is applied to the Obligors in a
discriminatory manner.


    61    

--------------------------------------------------------------------------------





3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of the replacement of a Lender
pursuant to Sections 3.06(b) and 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any Loan
to the Borrower through any Lending Office; provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then, at the request of the Borrower, such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous in any material respect to such Lender. The Borrower hereby
agrees to pay all reasonable and documented out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.


    62    

--------------------------------------------------------------------------------




(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, or if any Lender determines or any Governmental
Authority has asserted that it is unlawful for such Lender or its Lending Office
to make, maintain or fund Loans pursuant to Section 3.02 and, in each case, such
Lender has declined or is unable to designate a different Lending Office in
accordance with Section 3.06(a), the Borrower may replace such Lender in
accordance with Section 11.13.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive the termination of this Agreement, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.     CONDITIONS PRECEDENT TO BORROWINGS

4.01    Conditions of Effectiveness. The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or e-mails (in a .pdf format) or telecopies (in each case, followed
promptly by originals to the extent set forth below or otherwise requested by
the Administrative Agent) unless otherwise specified, each properly executed by
a Responsible Officer of the signing Obligor, each dated the Closing Date (or,
in the case of certificates of governmental officials, the Borrower’s
Instruction Certificate and the Borrower Remittance Instructions, a recent date
before the Closing Date) and each in form and substance reasonably satisfactory
to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, in such number as requested by
Administrative Agent;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note executed by the Borrower in favor of each Lender requesting a Note (which,
to the extent delivered via e-mail (in a .pdf format) or telecopies, shall be
followed promptly by originals);
(iii)    a duly completed Borrower’s Instruction Certificate executed by a
Responsible Officer of the Borrower, together with such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Obligor as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such
Obligor is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Obligor is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
(A) its jurisdiction of organization and (B) each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect;


    63    

--------------------------------------------------------------------------------




(v)    a favorable opinion of (A) Sullivan & Cromwell LLP, as New York counsel
to the Borrower, (B) Geralyn M. Presti, as in-house counsel to the Parent and
the Ohio Guarantors (as defined therein) and (C) Venable LLP, as Maryland
counsel to the Parent, each addressed to the Administrative Agent and each
Lender, as to such matters concerning the Obligors and the Loan Documents as the
Administrative Agent may reasonably request;  
(vi)    a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all third-party consents, licenses and approvals required in
connection with the execution, delivery and performance by each Obligor and the
validity against each Obligor of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such third-party consents, licenses or approvals are so
required;
(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since December
31, 2015 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect and (C) that no
action, suit, investigation or proceeding is pending or, to the knowledge of any
Loan Party, threatened in writing in any court or before any arbitrator or
Governmental Authority that (1) relates to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby, or (2) has
a reasonable probability of being determined adversely and if determined
adversely would reasonably be expected to have a Material Adverse Effect;
(viii)    a Solvency Certificate from the Parent certifying that, after giving
effect to the transactions to occur on the Closing Date (including, without
limitation, all Borrowings to occur on the Closing Date), the Loan Parties and
their Subsidiaries, taken as a whole and on a consolidated basis, are Solvent;
(ix)    duly completed Borrower Remittance Instructions signed by a Responsible
Officer of the Borrower;
(x)    [intentionally omitted];
(xi)    the financial statements referenced in Section 5.05(a) and (b);
(xii)    a list of all Unencumbered Pool Properties as of the Closing Date;
(xiii)    such additional assurances or certifications with respect to
satisfaction of the conditions precedent in Article IV as the Administrative
Agent or the Required Lenders reasonably may require; and
(xiv)    the Administrative Agent and each Lender shall have received all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).


    64    

--------------------------------------------------------------------------------




(b)    Any fees required hereunder or under the Fee Letter to be paid on or
before the Closing Date shall have been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented out-of-pocket fees, charges and disbursements of
one primary outside counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced (which
invoice may be in summary form) at least two (2) Business Days prior to the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

4.02    Conditions to all Borrowings. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
(a)    the representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Borrowing, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (i)) after giving effect to such qualification
and (iii) that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01;
(b)    as of the date of such Borrowing, no Default shall then exist, or would
result from such proposed Borrowing or from the application of the proceeds
thereof;
(c)    after giving effect to the proposed Borrowing of Term Loans, the
Outstanding Amount will not exceed the Facility Amount at such time;
(d)    the Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof; and


    65    

--------------------------------------------------------------------------------




(e)    the Administrative Agent shall have received a duly completed compliance
certificate signed by the chief financial officer of the Parent, giving pro
forma effect to the transactions to occur on the date of such Borrowing
(including, without limitation, all proposed Borrowings to occur on such Date)
and including in reasonable detail the calculations required to establish
compliance with the covenants set forth in Sections 7.03 and 7.09 (whether or
not such covenants are required to be tested pursuant to such sections).
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), (b) and (c) have been satisfied on and as of the
date of the applicable Borrowing.

ARTICLE V.     REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Subsidiary of the
Borrower that is not an Obligor, to the extent that the failure of such Person
to be duly organized or formed and in good standing would not reasonably be
expected to have a Material Adverse Effect, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and (ii) in
the case of an Obligor, execute, deliver and perform its obligations under the
Loan Documents to which it is a party and consummate the transactions
contemplated by the Loan Documents, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Obligor of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than a Lien permitted
hereby) under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, which would reasonably be
expected to have a Material Adverse Effect or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained or made is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Obligor of this Agreement or any other Loan
Document or for the consummation of any of the transactions contemplated hereby.


    66    

--------------------------------------------------------------------------------





5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Obligor that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Obligor that is party thereto, enforceable against each such
Obligor in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, or by general equitable principles
relating to enforceability (regardless of whether enforcement is sought at law
or equity).

5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and, in the case of the Pro Forma
Consolidation Method financial statements, utilizing accounting principles based
on the Pro Rata Consolidation Method as opposed to the full consolidation method
of accounting; (ii) fairly present, in all material respects, the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Parent and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness to the extent required to be shown pursuant to GAAP.
(b)    The unaudited consolidated balance sheets of the Borrower furnished by
the Borrower pursuant to Section 6.01(b), and the related consolidated
statements of income or operations, shareholders’ equity, and cash flows for the
fiscal period covered thereby, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and, in the case of the Pro Forma Consolidation Method
financial statements, utilizing accounting principles based on the Pro Rata
Consolidation Method as opposed to the full consolidation method of accounting,
and (ii) fairly present, in all material respects, the financial condition of
the Parent and its Subsidiaries as of the date thereof and its results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
(d)    The consolidated forecasted balance sheet and statements of income and
cash flows of the Parent delivered pursuant to Section 6.01(c) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts (it being understood and agreed that forecasts, estimates and
projections as to future events are not to be viewed as facts or guaranties of
future performance, that actual results during the period or periods covered by
such projections may differ from the projected results and that such differences
may be material and that the Parent makes no representation that such
representations will in fact be realized). As to statements, information and


    67    

--------------------------------------------------------------------------------




reports specified as having been derived by the Parent from third parties, other
than Affiliates of the Parent or any of its Subsidiaries, the Parent represents
only that it has no knowledge of any material misstatement therein.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or against any of their
properties or revenues that (a) challenge the validity or enforceability of this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) have a reasonable probability of being determined adversely and
if determined adversely would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

5.07    No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

5.08    Ownership of Property. Each Loan Party and each of its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09    Environmental Compliance. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither any Loan Party nor any of its Subsidiaries
(i) has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Law, (ii) has incurred any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or (iv)
knows of any facts or conditions that could reasonably be expected to result in
any Environmental Liability.

5.10    Insurance. The Loan Parties and their Subsidiaries maintain or require
the tenants or managers of their owned properties to maintain insurance that
complies with the requirements of Section 6.07.

5.11    Taxes. Each Loan Party and each of its Subsidiaries has timely filed all
federal, state and other tax returns and reports required to be filed, and has
timely paid all federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (i) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (ii) which would
not reasonably be expected to have a Material Adverse Effect.

5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the


    68    

--------------------------------------------------------------------------------




Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Loan Parties, nothing has occurred that
would prevent or cause the loss of such tax-qualified status. None of the
Unencumbered Pool Properties constitutes a “plan asset” within the meaning of 29
C.F.R. 2510.3-101 as modified in operation by Section 3(42) of ERISA.
(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.
(c)    Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred,
and neither any Loan Party nor any ERISA Affiliate is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) each
Loan Party and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither any Loan Party nor any ERISA Affiliate knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither any Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments for which the due date has passed;
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that would reasonably be expected to subject to Section 4069 or Section 4212(c)
of ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.
(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than Pension Plans not otherwise
prohibited by this Agreement.

5.13    Subsidiaries. Set forth on Schedule 5.13 is a complete and accurate list
of all subsidiaries of the Borrower as of the Closing Date showing the
jurisdiction of its incorporation or organization and the type of organization
it is.

5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


    69    

--------------------------------------------------------------------------------




Following the application of the proceeds of each Borrowing, not more than 25%
of the value of the assets (of the Parent only or of the Consolidated Group)
will be margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15    Disclosure. No written information or written data (excluding any
forecasts, projections, budgets, estimates and general market or industry data)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished or publicly disclosed by any Loan Party) when provided and when taken
as a whole with all other information or data provided, furnished or disclosed
by the Loan Parties contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that (i) with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time made (it being understood and
agreed that forecasts, estimates and projections as to future events are not to
be viewed as facts or guaranties of future performance, that actual results
during the period or periods covered by such projections may differ from the
projected results and that such differences may be material and that the
Borrower makes no representation that such representations will in fact be
realized) and (ii) as to statements, information and reports specified as having
been derived by any Loan Party from third parties, other than Affiliates of the
Loan Parties or any of their respective Subsidiaries, the Borrower represents
only that it has no knowledge of any material misstatement therein.

5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17    Taxpayer Identification Number. Each Obligor’s true and correct U.S.
taxpayer identification number is set forth on a list provided to the
Administrative Agent on or prior to the Closing Date, which the Administrative
Agent is authorized to post on the Platform (or, in the case of a Subsidiary
that becomes a Guarantor after the Closing Date, is set forth in the information
provided to the Administrative Agent with respect to such Subsidiary pursuant to
Section 6.12).

5.18    OFAC; Designated Jurisdictions. No Loan Party, no Subsidiary of any Loan
Party nor, to the knowledge of any Loan Party, any other Related Party of a Loan
Party, is an individual or entity that is, or is controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
located, organized or resident in a Designated Jurisdiction or (iii) is or has
been (within the previous five (5) years) engaged in any transaction with any
Sanctioned Person. No Loan, nor the proceeds from any Loan, has been used,
directly or, to the knowledge of any Loan


    70    

--------------------------------------------------------------------------------




Party, indirectly, by the Borrower or any Affiliate thereof to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Sanctioned
Person.

5.19    REIT Status; Stock Exchange Listing. At all times, the Parent will be
organized and operated in a manner that will allow it to qualify for REIT Status
and both classes of common Equity Interests of the Parent will be listed on the
New York Stock Exchange.
5.20    Unencumbered Pool Properties. Each Property included in any calculation
of Unencumbered Pool Value or Unencumbered NOI satisfied, at the time of such
calculation, all of the requirements contained in the definition of “Eligible
Property.”

5.21    Anti-Money Laundering Laws; Anti-Corruption Laws.
(a)    Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any Related Party thereof (i) has violated
or is in violation of any applicable anti-money laundering law or (ii) has
engaged or engages in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of offenses designated in any applicable law, regulation or other binding
measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.
(b)    The Loan Parties and their respective Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977 and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.

5.22    EEA Financial Institution. Neither the Borrower nor any Guarantor is an
EEA Financial Institution.

ARTICLE VI.     AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent obligation not yet due and payable), the Loan Parties shall, and
shall (as applicable) cause each of their respective Subsidiaries to (or, solely
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12,
the Borrower shall, or, solely in the case of the covenants set forth in Section
6.15, the Parent shall):

6.01    Financial Statements. Deliver to the Administrative Agent, on behalf of
the Lenders:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Parent (or, if earlier, ten (10) Business Days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ending December 31,
2016), audited consolidated financial statements (consisting of a consolidated
balance sheet of the Consolidated Group as at the end of such fiscal year, and
the related consolidated statements of operations, changes in shareholders’
equity, and cash flows) for


    71    

--------------------------------------------------------------------------------




such fiscal year and Pro Rata Consolidation Method financial statements
(consisting of a balance sheet and statements of operations), setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, certified by the chief
financial officer of the Parent and audited and accompanied by a report of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing, which report shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception (other than any such qualification
or exception solely as a result of Indebtedness under this Agreement or the
Existing Credit Facility becoming current obligations as a result of the
Maturity Date occurring during the fiscal year immediately following the fiscal
year for which such statements are furnished) or any qualification or exception
as to the scope of such audit, and which report shall state that such financial
statements fairly present the consolidated financial condition of the Parent as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP or words of a similar effect (except
for changes with which such independent certified public accountant, if
applicable, shall concur and which shall have been disclosed in the notes to
such financial statements) (which report shall be subject to the confidentiality
limitations set forth herein); and
(b)    as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent (or,
if earlier, 10 Business Days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)) (commencing with
the fiscal quarter ending March 31, 2016) unaudited consolidated financial
statements (consisting of a balance sheet and statements of operations, changes
in shareholders’ equity, and cash flows) and Pro Rata Consolidation Method
financial statements (consisting of a balance sheet and statement of operations)
for the portion of the Parent’s fiscal year then ended, in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief financial
officer, treasurer or controller of the Parent as fairly presenting the
consolidated financial condition, results of operations, shareholders’ equity
and cash flows of the Consolidated Group in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and
(c)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent (starting with the fiscal year ended December 31,
2016), forecasts prepared by management of the Parent, in substantially the form
of the forecast delivered to the Administrative Agent prior to the Closing Date,
of consolidated balance sheets and statements of income or operations and a
one-year cash flow projection of the Consolidated Group for the immediately
following fiscal year (including the fiscal year in which the latest Maturity
Date occurs); provided, however, that such forecasts shall be furnished for
informational purposes only and shall not be a basis for determining or
declaring the occurrence, existence or continuation of any Default or Event of
Default.
In the case of any filing extension permitted by the SEC, the Parent may request
the consent of the Administrative Agent to extend the time to comply with the
requirements of this Section 6.01, which consent shall not be unreasonably
withheld, conditioned or delayed.


    72    

--------------------------------------------------------------------------------




As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent, on
behalf of the Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief financial officer of the Parent;
(b)    promptly after the same are available, and only to the extent not
publicly available on EDGAR, copies of each annual report, proxy or financial
statement or other report or communication sent to the equity holders of the
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which the Parent may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
(c)    promptly, except to the extent prohibited by Law or would reasonably be
expected to result in the loss of an attorney-client privilege or would violate
a confidential obligation to a Person that is not an Affiliate of the Parent,
following any written request therefor, such other information regarding the
operations, business or corporate affairs or financial condition of the
Consolidated Group or any Consolidated Party, or compliance with the terms of
this Agreement or any other Loan Document, as the Administrative Agent or the
Required Lenders through the Administrative Agent may reasonably request; and
(d)    promptly after the assertion or occurrence thereof, written notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any applicable Environmental Law or applicable
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by telecopier or electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in


    73    

--------------------------------------------------------------------------------




any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Each Obligor hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of any Loan Party
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Obligor hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Loan Party shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Loan Parties
or their respective securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.03    Notices. Promptly notify the Administrative Agent, on behalf of the
Lenders:
(a)    of the occurrence of any Default;
(b)    of any matter that has had or would reasonably be expected to have a
Material Adverse Effect;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Consolidated Party, including any determination by the Borrower
referred to in Section 2.10(b);
(e)    of any announcement by Moody’s or S&P of any change or possible change in
a Debt Rating; provided that the provisions of this clause (e) shall not apply
until such time, if any, as the Parent obtains an Investment Grade Credit
Rating;
(f)    of any dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary and any Governmental Authority; or the
commencement of, or any material development in, any litigation or proceeding
affecting the Consolidated Group or any


    74    

--------------------------------------------------------------------------------




Consolidated Party, in each case, to the extent a Material Adverse Effect would
reasonably be expected to result therefrom; and
(g)    within ten (10) Business Days of any Loan Party becoming aware of (i) any
Release, or threat of Release, of any Hazardous Materials in violation of any
applicable Environmental Law at any Property; (ii) any violation of any
applicable Environmental Law that any Loan Party or any of their respective
Subsidiaries required to be reported in writing or is reportable by such Person
in writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) any Unencumbered
Pool Property, or (B) any other Property that, in each case under clauses (i)
through (iii) above, could reasonably be expected to have a Material Adverse
Effect.
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and the other Loan Party have taken and propose to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04    Payment of Taxes. Pay and discharge as the same shall become due and
payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless (i) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by such Loan Party or such
Subsidiary or (ii) the failure to do so would not reasonably be expected to have
a Material Adverse Effect.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.02; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect in good
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all of (x) its Unencumbered Pool Properties and (y) its
other material properties and equipment necessary in the operation of its
business, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.


    75    

--------------------------------------------------------------------------------





6.07    Maintenance of Insurance. Maintain and cause each of its Subsidiaries to
maintain with financially sound and reputable insurance companies (after giving
effect to any self-insurance) insurance with respect to its properties and its
business against general liability, property casualty and such other casualties
and contingencies as shall be commercially reasonable and in accordance with the
customary and general practices of businesses having similar operations in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as may be reasonable and prudent for such businesses.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

6.09    Books and Records. (a) Maintain proper books of record and account, in
accordance with GAAP consistently applied in all material respects and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10    Inspection Rights. Solely with respect to each of the Borrower, the
Parent, the Direct Owners of Unencumbered Pool Properties and the Indirect
Owners of such Direct Owners, and except to the extent prohibited by applicable
Law or as would reasonably be expected to result in the loss of attorney-client
privilege, permit representatives and independent contractors of the
Administrative Agent (who may be accompanied by representatives and independent
contractors of any Lender) to visit and inspect any of its properties, to
examine its corporate, financial and operating records and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its officers, and independent public accountants, all at the expense of the
Borrower and at such reasonable times during normal business hours to be
mutually agreed in advance; provided that, unless an Event of Default has
occurred and is continuing, (i) only one (1) such inspection per calendar year
shall be at the expense of the Borrower and (ii) there shall be no more than two
(2) inspections in any calendar year.

6.11    Use of Proceeds. Use the proceeds of the Loans for general corporate
purposes, including for repaying Indebtedness, financing acquisitions, funding
working capital and capital expenditures, development, redevelopment, joint
ventures, note purchases and Restricted Payments and Investments to the extent
otherwise permitted hereunder, and all other corporate purposes, in each case,
including related fees and expenses, not in contravention of any Law or of any
Loan Document.

6.12    Additional Unencumbered Pool Properties and Guarantors.
(a)    If at any time the Parent desires to add a Property as an Unencumbered
Pool Property, prior to any such inclusion the Parent shall:
(i)    notify the Administrative Agent in writing of its desire to include such
Property as an Unencumbered Pool Property, which notice shall also include (A) a


    76    

--------------------------------------------------------------------------------




certification that such Property is an Eligible Property, (B) if such inclusion
occurs prior to the Investment Grade Release, a list of each Wholly Owned
Subsidiary, that is (or will be upon the acquisition or leasing thereof or upon
the acquisition of the owner or lessee thereof) a Direct Owner or an Indirect
Owner of any Direct Owner thereof and each Wholly Owned Subsidiary that is not a
Subsidiary Guarantor and is (or will be upon the acquisition or leasing thereof
or upon the acquisition of the owner or lessee thereof) a borrower or a
guarantor of, or otherwise have a payment obligation in respect of, any
Unsecured Indebtedness (other than, in the case of an Indirect Owner, unsecured
Guarantees of Nonrecourse Indebtedness of a Subsidiary thereof for which
recourse to such Indirect Owner is contractually limited to liability for
Customary Recourse Exceptions) and (C) if such inclusion occurs on or after the
Investment Grade Release, a list of each Wholly Owned Subsidiary that is (or
will be upon the acquisition or leasing thereof or upon the acquisition of the
owner or lessee thereof) a borrower or a guarantor of, or otherwise have a
payment obligation in respect of, any Unsecured Indebtedness (other than, in the
case of an Indirect Owner, unsecured Guarantees of Nonrecourse Indebtedness of a
Subsidiary thereof for which recourse to such Indirect Owner is contractually
limited to liability for Customary Recourse Exceptions) (each such Subsidiary
under clause (B) or (C) being referred to hereinafter as a “Proposed Subsidiary
Guarantor”);
(ii)    at least 10 days prior to the date such Property is to be included as an
Unencumbered Pool Property,
(A)    provide the Administrative Agent with the U.S. taxpayer identification
number for each such Proposed Subsidiary Guarantor (or confirm that such
Proposed Subsidiary Guarantor is a disregarded entity for income tax purposes);
and
(B)    provide the Administrative Agent, on behalf of the Lenders, with all
documentation and other information concerning each such Proposed Subsidiary
Guarantor that the Administrative Agent or any Lender may reasonably request in
order to comply with their obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act;
(iii)    cause each such Proposed Subsidiary Guarantor to execute and deliver a
joinder agreement in substantially the form attached hereto as Exhibit E; and
(iv)    deliver to the Administrative Agent (1) the items referenced in
Section 4.01(a)(iii), (iv) and (vi) with respect to such Proposed Subsidiary
Guarantor and (2) as and to the extent reasonably requested by the
Administrative Agent, a favorable opinion of counsel, which counsel shall be
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and each Lender, as to matters concerning such Proposed
Subsidiary Guarantor and the Loan Documents as the Administrative Agent may
reasonably request.
(b)    Within three (3) Business Days of any Wholly Owned Subsidiary (including
any Wholly Owned Subsidiary that is released pursuant to Section 11.19) becoming
a borrower or guarantor of, or otherwise incurring a payment obligation in
respect of, Unsecured Indebtedness


    77    

--------------------------------------------------------------------------------




(other than in the case of an Indirect Owner, unsecured Guarantees of
Nonrecourse Indebtedness of a Subsidiary thereof for which recourse to such
Indirect Owner is contractually limited to liability for Customary Recourse
Exceptions), the Parent shall:
(i)    provide the Administrative Agent with the U.S. taxpayer identification
number for such Wholly Owned Subsidiary (or confirm that such Wholly Owned
Subsidiary is a disregarded entity for income tax purposes);
(ii)    provide the Administrative Agent, on behalf of the Lenders, with all
documentation and other information concerning such Wholly Owned Subsidiary that
the Administrative Agent or any Lender may reasonably request in order to comply
with their obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act;
(iii)    cause such Wholly Owned Subsidiary to execute and deliver a joinder
agreement in substantially the form attached hereto as Exhibit E; and
(iv)    deliver to the Administrative Agent (1) the items referenced in
Section 4.01(a)(iii), (iv) and (vi) with respect to such Wholly Owned Subsidiary
and (2) as and to the extent reasonably requested by the Administrative Agent, a
favorable opinion of counsel, which counsel shall be reasonably acceptable to
the Administrative Agent, addressed to the Administrative Agent and each Lender,
as to matters concerning such Wholly Owned Subsidiary and the Loan Documents as
the Administrative Agent may reasonably request.
(c)    Notwithstanding anything to the contrary contained in this Agreement, in
the event that the results of any such “know your customer” or similar
investigation conducted by the Administrative Agent with respect to any
Subsidiary are not reasonably satisfactory to the Administrative Agent, such
Subsidiary shall not be permitted to become a Guarantor, and for the avoidance
of doubt no Property owned or ground leased by such Subsidiary shall be included
as an Unencumbered Pool Property unless (i) such Property satisfies all of the
Unencumbered Property Criteria (other than the criterion requiring such New
Subsidiary or New Subsidiary Guarantor to be a Subsidiary Guarantor) and (ii)
the Administrative Agent provides its prior written consent.

6.13    Compliance with Environmental Laws. Comply, and use its commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits relating to such properties; obtain
and renew all material Environmental Permits necessary for its operations and
properties; and conduct any required investigation, study, sampling and testing,
and undertake any required cleanup, response, removal, remedial or other action
necessary to remove, remediate and clean up all Hazardous Materials at, on,
under or emanating from any of the properties owned, leased or operated by it in
accordance with the requirements of all applicable Environmental Laws; provided,
however, that (a) Loan Parties and their Subsidiaries shall not be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP or (b) the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.


    78    

--------------------------------------------------------------------------------





6.14    Further Assurances. Promptly upon request by the Administrative Agent,
(a) correct any material defect or manifest error that may be discovered in any
Loan Document and (b) do, execute and take any and all such further acts, deeds,
certificates and assurances and other instruments as the Administrative Agent
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

6.15    Maintenance of REIT Status; New York Stock Exchange. At all times
continue to be organized and operated in a manner that allows it to qualify for
REIT Status and cause its common Equity Interests to be listed on the New York
Stock Exchange.

6.16    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977 and maintain policies and
procedures designed to promote and achieve compliance with such laws.



ARTICLE VII.     NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent obligation not yet due and payable), the Loan Parties shall not, nor
shall they permit (as applicable) any of their respective Subsidiaries to,
directly or indirectly:

7.01    Indebtedness. Incur any Indebtedness unless (a) no Default has occurred
and is continuing immediately before and immediately after the incurrence of
such Indebtedness and (b) immediately after giving effect to the incurrence of
such Indebtedness, the Parent shall be in compliance, on a Pro Forma Basis, with
the provisions of Section 7.09.

7.02    Fundamental Changes; Dispositions. Merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise Dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets (including all or
substantially all of the Equity Interests in its Subsidiaries) (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that:
(a)    any Person (other than the Parent or the Borrower) may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary;
(b)    any Subsidiary may liquidate or dissolve or sell, transfer, lease or
otherwise Dispose of its assets to the Parent, Borrower or another Subsidiary;
(c)    any Subsidiary (other than a Material Subsidiary) may liquidate or
dissolve or merge or consolidate with or into, or sell, transfer, lease or
otherwise Dispose of its assets to, another Person if the Borrower determines in
good faith that such liquidation or dissolution, merger or disposition is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and


    79    

--------------------------------------------------------------------------------




(d)    any of the Borrower, the Parent and/or their respective Subsidiaries may
merge or consolidate with or into, or sell, transfer, lease or otherwise Dispose
of all or substantially all of its assets to, any other Person, or liquidate or
dissolve so long as:
(i)    no Default has occurred and is continuing immediately before and after
such transaction;
(ii)    immediately after giving effect thereto, the Parent shall be in
compliance, on a Pro Forma Basis, with the provisions of Section 7.09;
provided that, notwithstanding anything to the contrary contained in this
Section 7.02, (i) in the event of any Disposition of an Unencumbered Pool
Property for which a Direct Owner or an Indirect Owner of such Direct Owner is a
Guarantor hereunder or a Disposition of any such Direct Owner or Indirect Owner,
the provisions of Section 11.19(b) or (c), as applicable, shall be satisfied and
(ii) in no event shall the Parent or the Borrower be permitted to engage in any
transaction pursuant to which it is reorganized or reincorporated in any
jurisdiction other than a state of the United States or the District of
Columbia.

7.03    Minimum Unencumbered Property Condition. Fail to satisfy the Minimum
Unencumbered Property Condition at any time on or after the date the initial
Loan is funded.

7.04    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
if any Event of Default has occurred and is continuing or would result
therefrom; provided that, so long as an Event of Default under Section 8.01(a),
(f) or (g) shall not have occurred and be continuing and would not result
therefrom and none of the Obligations have been accelerated under Section 8.02,
the Parent and the Borrower may declare and pay (i) the amount necessary to
enable the Parent to make distributions sufficient to avoid payment by the
Consolidated Group of federal or state income or excise tax and (ii) the amount
necessary to enable the Parent to make distributions to maintain its status as a
REIT. Notwithstanding the foregoing, the Parent may at any time make
distributions payable solely in the form of its common stock.

7.05    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date, or any business substantially related,
complementary, ancillary or incidental thereto.

7.06    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Parent (other than the Parent, the Borrower or a
Subsidiary), whether or not in the ordinary course of business, other than on
terms substantially as favorable to the Parent or a Subsidiary thereof as would
be obtainable by the Parent or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to Restricted Payments expressly permitted
hereunder.

7.07    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than any Loan Document or any Permitted Pari Passu Provision)
that limits the ability of (i) any Subsidiary to make Restricted Payments to any
Loan Party, (ii) any Subsidiary to transfer any


    80    

--------------------------------------------------------------------------------




Unencumbered Pool Property, or the right to receive any income therefrom to any
Loan Party, (iii) the Parent or any Subsidiary of the Borrower to Guarantee any
Obligations or (iv) any Loan Party to create, incur, assume or suffer to exist
Liens on (x) any Unencumbered Pool Property, or the right to receive any income
therefrom or proceeds thereof to secure any Obligations, in each case, other
than Permitted Property Encumbrances or (y) any Equity Interest of any Direct
Owner or any Indirect Owner of any such Direct Owner, or the right to receive
any income therefrom or proceeds thereof, in each case, other than Permitted
Equity Encumbrances; provided that clauses (i), (ii) and (iv) of this Section
7.07 shall not prohibit any (A) limitation on Negative Pledges incurred or
provided in favor of any holder of Secured Indebtedness that is owed to a
non-Affiliate of the Parent and that is permitted under Section 7.01 (provided
that such limitation on Negative Pledges shall only be effective against the
assets or property securing such Indebtedness), (B) Negative Pledges contained
in any agreement in connection with a Disposition permitted by Section 7.02
(provided that such limitation shall only be effective against the assets or
property that are the subject of such Disposition) and (C) limitations on
Restricted Payments or Negative Pledges by reason of customary provisions in
joint venture agreements or other similar agreements applicable to Subsidiaries
that are not Wholly Owned Subsidiaries; provided, further, that notwithstanding
the foregoing, in no event shall any Negative Pledge be permitted with respect
to (1) any Unencumbered Pool Property, (2) the Equity Interests of any Direct
Owner of an Unencumbered Pool Property (excluding for purposes of this clause
(2), limited partnership interests held by RRG B.U.G. Limited Partnership,
Mattone Group Jay Street/BUG, LLC and the Sachs Family Partnership, L.P., or
their third-party successors and assigns, in their capacities as owners of a
Direct Owner of the Property identified as One MetroTech Center) or (3) the
Equity Interests of any Indirect Owner of any such Direct Owner.

7.08    Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.09    Financial Covenants.
(a)    Maximum Total Leverage Ratio. Permit on a Pro Forma Basis the the Total
Leverage Ratio to exceed (i) 65% at any time on or prior to December 31, 2017
and (ii) 60% at any time subsequent to December 31, 2017. Subsequent to December
31, 2017, such maximum ratio may be increased at the election of the Borrower to
65% for any fiscal quarter in which a Consolidated Party or an Unconsolidated
Affiliate completes a Material Acquisition and for up to the next two subsequent
consecutive fiscal quarters; provided that such maximum ratio may not be
increased for more than four fiscal quarters (whether or not consecutive) during
the term of this Agreement.
(b)    Maximum Secured Leverage Ratio. Permit on a Pro Forma Basis the ratio of
(i) Total Secured Indebtedness to (ii) Total Asset Value to exceed (x) 55% at
any time on or after March 31, 2016 and prior to January 1, 2019 and (y) 50% at
any time subsequent to December 31, 2018.
(c)    Maximum Secured Recourse Leverage Ratio. Permit on a Pro Forma Basis the
ratio of (i) Total Secured Recourse Indebtedness to (ii) Total Asset Value to
exceed 15% at any time on or after March 31, 2016.


    81    

--------------------------------------------------------------------------------




(d)    Minimum Fixed Charge Coverage Ratio. Permit on a Pro Forma Basis the
ratio of (i) Adjusted EBITDA for the trailing four quarter period ending on such
date to (ii) Total Fixed Charges for the trailing four quarter period ending on
such date to be less than 1.50 to 1.00 at any time on or after March 31, 2016.
(e)    Maximum Unsecured Leverage Ratio. Permit on a Pro Forma Basis the ratio
of (i) Total Indebtedness that is Unsecured Indebtedness minus Unrestricted Cash
in excess of $40,000,000 to (ii) Unencumbered Pool Value to exceed 60% at any
time on or after March 31, 2016. Such maximum ratio may be increased at the
election of the Borrower to 65% for any fiscal quarter in which a Consolidated
Party or an Unconsolidated Affiliate completes a Material Acquisition and for up
to the next two subsequent consecutive fiscal quarters; provided that such
maximum ratio may not be increased for more than four fiscal quarters (whether
or not consecutive) during the term of this Agreement.
(f)    Minimum Unencumbered Interest Coverage Ratio. Permit on a Pro Forma Basis
the ratio of (i) Unencumbered NOI for the trailing four quarter period ending on
such date to (ii) the Interest Expense on Unsecured Indebtedness for the
trailing four quarter period ending on such date to be less than (x) 1.50 to
1.00 at any time on or after March 31, 2016 and prior to January 1, 2018 and
(y) 1.75 to 1.00 at any time subsequent to December 31, 2017.

7.10    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.

7.11    Amendments of Organization Documents. At any time cause or permit any
Obligor’s Organization Documents to be modified, amended, amended and restated
or supplemented in any respect whatsoever, without, in each case, the express
prior written consent or approval of the Administrative Agent and the Required
Lenders, if such changes would adversely affect such Obligor’s ability to repay
the Obligations.

7.12    Sanctions; Anti-Money Laundering Laws; Anti-Corruption Laws.
(a)    Directly or indirectly, engage in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated in any applicable
law, regulation or other binding measure by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering or
violate these laws or engage in these actions.
(b)    Directly or indirectly, use the proceeds of any Loan, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any Sanctioned Person.
(c)    Directly or indirectly use the proceeds of any Loan for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977.

ARTICLE VIII.     EVENTS OF DEFAULT AND REMEDIES


    82    

--------------------------------------------------------------------------------





8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Obligor fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan (whether upon demand at maturity, by
reason of acceleration or otherwise), or (ii) within three (3) Business Days
after the same becomes due, any interest on any Loan, any fee due hereunder, or
any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05 (with
respect to the Borrower or the Parent), 6.11, 6.12, or Article VII or Article X;
or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made or any representation or warranty that
is already by its terms qualified as to “materiality”, “Material Adverse Effect”
or similar language shall be incorrect or misleading in any respect after giving
effect to such qualification when made or deemed made; or
(e)    Cross-Default.
(i)    The Borrower, the Parent or any of their respective Subsidiaries fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) or fails to observe or perform any other
agreement or condition relating to or in respect of any Indebtedness or
Guarantee of Indebtedness (other than Indebtedness hereunder, Nonrecourse
Indebtedness and Indebtedness under Derivatives Contracts) having an aggregate
principal amount, individually or in the aggregate with all other Indebtedness
as to which such a failure exists, of $50,000,000 or more, or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice,
if required, and the expiration of all grace periods, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or
(ii)    the Borrower, the Parent or any of their respective Subsidiaries fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) or fails to observe or perform
any other agreement or condition


    83    

--------------------------------------------------------------------------------




relating to or in respect of any Nonrecourse Indebtedness or Guarantee of
Nonrecourse Indebtedness having an aggregate principal amount, individually or
in the aggregate with all other Nonrecourse Indebtedness as to which such a
failure exists, of $150,000,000 or more, or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Nonrecourse Indebtedness or the beneficiary or beneficiaries
of such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice, if required,
and the expiration of all grace periods, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that an event described in this clause (ii) will not constitute an Event of
Default unless it would (A) result in a Material Adverse Effect or (B) involve
Nonrecourse Indebtedness in principal amount in excess of 20% of the aggregate
principal amount of all Nonrecourse Indebtedness of the Consolidated Group; or
(iii)    there occurs under any Derivatives Contract (other than a Derivatives
Contract hedging interest rates) an Early Termination Date (as defined in such
Derivatives Contract) resulting from (A) any event of default under such
Derivatives Contract as to which any Loan Party is the Defaulting Party (as
defined in such Derivatives Contract) and the aggregate Derivatives Termination
Values owed by any Loan Party as a result thereof is $50,000,000 or more or (B)
any Termination Event (as so defined) under such Derivatives Contract as to
which (1) any Loan Party is an Affected Party (as so defined), (2) the aggregate
Derivatives Termination Values owed by any Loan Party as a result thereof is
$50,000,000 or more and (3) such amount owed remains unpaid by the applicable
Loan Party(ies) for 30 consecutive calendar days after the same becomes due;
provided that this clause (e) shall not apply to (x) Secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness (provided that the failure to pay any such
Indebtedness shall not constitute a Default so long as the Borrower, its
Subsidiaries or the Parent is diligently contesting the payment of the same by
appropriate legal proceedings and the Borrower, its Subsidiaries or the Parent
have set aside, in a manner reasonably satisfactory to Administrative Agent, a
cash reserve sufficient in amount to repay such Indebtedness plus all accrued
interest thereon calculated at the default rate thereunder and costs of
enforcement in the event of an adverse outcome); or (y) a Repurchase Right that
arises with respect to any Indebtedness as a result of the occurrence of any
“change of control” or “change of ownership” or any similar event, however
denominated, under any indenture or other agreement governing such Indebtedness,
so long as, within 120 days following the date on which such Repurchase Right
arises, the holders of such Indebtedness no longer have a Repurchase Right with
respect to such Indebtedness (including as a result of the repayment,
repurchase, redemption or defeasance of such Indebtedness or the satisfaction by
the obligor in respect of such Indebtedness of its obligation to offer to
prepay, repurchase, redeem or defease such Indebtedness (and, if applicable, to
actually prepay, repurchase, redeem or defease such Indebtedness) in accordance
with the terms thereof); or


    84    

--------------------------------------------------------------------------------




(f)    Insolvency Proceedings, Etc. The Borrower, any Guarantor or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 consecutive calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 consecutive calendar days, or an
order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower, any Guarantor or
any Material Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower, any Guarantor or any
Material Subsidiary (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding
$50,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer is financially sound and reputable, has been notified of
the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000,000; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document (other than a release of a
Subsidiary Guarantor made in accordance with the provisions of the Loan
Documents), or purports to revoke, terminate or rescind any provision of any
Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or


    85    

--------------------------------------------------------------------------------




(l)    REIT Status. The Parent shall, for any reason, fail to maintain its REIT
Status (after taking into account any cure provisions set forth in the Code that
are complied with by the Parent).

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Obligors; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and applicable Laws;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

8.03    Application of Funds. After an exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.16 and
2.17, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Delayed Draw Fees and interest on the Loans and other Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Lender Derivatives
Contracts and Lender Cash


    86    

--------------------------------------------------------------------------------




Management Agreements, ratably among the Lenders, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations (other than contingent
obligations for which no claim has been made) have been paid in full, to the
Borrower or as otherwise required by Law.
Excluded Derivatives Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Obligors to
preserve the allocation to Obligations otherwise set forth above in this Section
8.03.
Notwithstanding the foregoing, Obligations arising under Lender Derivatives
Contracts and Lender Cash Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Designation Notice that has been acknowledged in writing by the Borrower,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank or Cash Management Bank, as the case may
be. Each Hedge Bank or Cash Management Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

ARTICLE IX.     ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions (other than
Sections 9.06 and 9.10). It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan


    87    

--------------------------------------------------------------------------------




Party or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the


    88    

--------------------------------------------------------------------------------




satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the approval of the
Borrower so long as no Event of Default has occurred and is then continuing
(such approval not to be withheld or delayed unreasonably), to appoint a
successor, which shall be a commercial bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such


    89    

--------------------------------------------------------------------------------




resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, subject to the
approval of the Borrower so long as no Event of Default has occurred and is then
continuing (such approval not to be withheld or delayed unreasonably), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(j) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in


    90    

--------------------------------------------------------------------------------




taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agent or Co-Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Obligor, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Obligor) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10    Guaranty Matters. Without limiting the provisions of Section 9.09, each
Lender (including in its capacity as a potential Cash Management Bank and
potential Hedge Bank) irrevocably authorizes the Administrative Agent, at its
option and in its discretion to release any Guarantor from its obligations under
the Guaranty if required or permitted pursuant to Section 11.19 hereof. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm


    91    

--------------------------------------------------------------------------------




in writing the Administrative Agent’s authority to release any Guarantor from
its obligations under the Guaranty pursuant to this Section 9.10.

9.11    Lender Derivatives Contracts and Lender Cash Management Agreements.
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03 or the Guaranty
by virtue of the provisions of this Agreement or any other Loan Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document (or to notice of or to consent
to any amendment, waiver or modification of the provisions hereof or of the
Guaranty) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Lender Cash Management
Agreements and Lender Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Designation Notice
that has been acknowledged in writing by the Borrower with respect to such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Lender Cash Management Agreements and Lender Hedge
Agreements in the case of a termination of this Agreement.

ARTICLE X.     CONTINUING GUARANTY

10.01    Guaranty. Each Guarantor, jointly and severally with the other
Guarantors, hereby absolutely, irrevocably and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, and whether arising
hereunder or under any other Loan Document, any Lender Cash Management Agreement
or Lender Derivatives Contracts (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, reasonable and
documented out-of-pocket attorneys’ fees and expenses incurred in connection
with the collection or enforcement thereof) (for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided that (i) the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Derivatives
Obligations with respect to such Guarantor and (ii) the liability of each
Subsidiary Guarantor individually with respect to this Guaranty shall be limited
to an aggregate amount equal to the largest amount (taking into account any
amounts payable to such Guarantor under Section 10.10) that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law. Notwithstanding anything to the contrary contained herein or elsewhere, no
Guarantor shall by virtue of the joint and several nature of its obligations
under this Guaranty and the other Loan Documents be liable for any Guaranteed
Obligations that constitute Excluded Derivatives Obligations with respect to
such Guarantor. The Administrative Agent’s books and records showing the amount
of the Obligations shall be admissible in evidence in any action or proceeding,
and shall be binding upon the Guarantors, and conclusive for the purpose of
establishing


    92    

--------------------------------------------------------------------------------




the amount of the Guaranteed Obligations absent manifest error. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

10.02    Rights of Lenders. Each Guarantor consents and agrees that the Creditor
Parties may, at any time and from time to time, without notice or demand,
without the consent of such Guarantor, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, sell, or otherwise dispose of, or impair or fail to
perfect any Lien on, any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release or substitute any other Guarantor or
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantors under this Guaranty or
which, but for this provision, might operate as a discharge of one or more of
the Guarantors.

10.03    Certain Waivers. Each Guarantor waives (a) any defense to the payment
of the Guaranteed Obligations arising by reason of any disability or other
defense of the Borrower, any other Guarantor or any other guarantor of the
Guaranteed Obligations or any part thereof, or the cessation from any cause
whatsoever (including any act or omission of any Creditor Party) of the
liability of the Borrower (other than the defense of prior payment in full of
the Guaranteed Obligations); (b) any defense to the payment of the Guaranteed
Obligations based on any claim that such Guarantor’s obligations exceed or are
more burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any requirement
to proceed against the Borrower or any other Guarantor, proceed against or
exhaust any collateral securing the Guaranteed Obligations, or pursue any other
remedy in the power of any Creditor Party whatsoever; (e) any benefit of and any
right to participate in any collateral securing the Guaranteed Obligations now
or hereafter held by any Creditor Party; and (f) to the fullest extent permitted
by law, any and all other defenses to the payment of the Guaranteed Obligations
(other than the defense of prior payment in full of the Guaranteed Obligations)
or benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations; provided, however, that nothing in this
Section 10.03 shall be deemed a waiver of Borrower’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Borrower’s
right to independently assert any claim


    93    

--------------------------------------------------------------------------------




which would constitute a defense, setoff, counterclaim or crossclaim of any
nature whatsoever against the Administrative Agent or any Lender under this
Agreement in any separate action or proceeding.

10.04    Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.

10.05    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty (other than contingent obligations
for which no claim has been made) have been paid and performed in full and this
Agreement is terminated. If any amounts are paid to any Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust by such
Guarantor for the benefit of the Creditor Parties and shall forthwith be paid to
the Administrative Agent for the benefit of the Creditor Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

10.06    Termination. This Guaranty is a continuing, absolute, unconditional and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty (other than contingent obligations for
which no claim has been made) are paid in full in cash and this Agreement is
terminated. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any Guarantor is made, or any of the Creditor Parties
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Creditor
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.

10.07    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the payment
in full in cash of all Guaranteed Obligations; provided that such Guarantor may
receive regularly scheduled payments of principal and interest on such
obligations and indebtedness from any Loan Party, except upon the occurrence and
continuance of an Event of Default. If any amounts are paid to any Guarantor in
violation of the foregoing subordination, then such amounts shall be held in
trust for the benefit of the Creditor Parties and shall forthwith be paid to the
Creditor Parties to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured. If the Creditor


    94    

--------------------------------------------------------------------------------




Parties so request, any such obligation or indebtedness of the Borrower to any
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Creditor Parties and the proceeds thereof shall be paid over to
the Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty.

10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantors immediately upon demand
by the Creditor Parties.

10.09    Condition of the Obligors. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Obligors and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Obligors and any such other guarantor as such Guarantor requires, and that none
of the Creditor Parties has any duty, and such Guarantor is not relying on the
Creditor Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of any Obligor or
any other guarantor of the Guaranteed Obligations (such Guarantor waiving any
duty on the part of the Creditor Parties to disclose such information and any
defense relating to the failure to provide the same).

10.10    Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
either has not made any payments or has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided that no Guarantor may take any action to enforce such
right until after all Guaranteed Obligations and any other amounts payable under
this Guaranty (other than contingent obligations for which no claim has been
made) are paid in full in cash and this Agreement is terminated, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Section 10.10 against any other
Guarantor shall be expressly junior and subordinate to such other Guarantor’s
obligations and


    95    

--------------------------------------------------------------------------------




liabilities in respect of the Guaranteed Obligations and any other obligations
owing under this Guaranty. As used in this Section 10.10, (i) each Guarantor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Guarantor by (y) the aggregate
Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Guarantor and (y) zero; and (iii) the “Net Worth” of each Guarantor shall mean
the amount by which the fair saleable value of such Guarantor’s assets on the
date of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Guaranteed
Obligations arising under this Guaranty) on such date. All parties hereto
recognize and agree that, except for any right of contribution arising pursuant
to this Section 10.10, each Guarantor who makes any payment in respect of the
Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until after all
Guaranteed Obligations and any other amounts payable under this Guaranty (other
than contingent obligations for which no claim has been made) are paid in full
in cash and this Agreement is terminated. Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain Solvent, in the determination of the Administrative Agent
or the Required Lenders.

10.11    Keepwell. Each Obligor that is a Qualified ECP Guarantor at the time
the Guaranty by any Specified Loan Party becomes effective with respect to any
Derivatives Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Derivatives Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under this Guaranty and the other Loan Documents in respect of
such Derivatives Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article X voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
the Guaranteed Obligations have been paid and performed in full. Each Qualified
ECP Guarantor intends this Section 10.11 to constitute, and this Section 10.11
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

ARTICLE XI.     MISCELLANEOUS

11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, the Borrower and any applicable Obligor, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (i) the Administrative Agent
and the Borrower may, without the consent of any Lender or any Guarantor then
party hereto, amend this Agreement to add a Subsidiary as a “Guarantor”
hereunder pursuant to a joinder agreement in substantially the


    96    

--------------------------------------------------------------------------------




form of Exhibit E and (ii) notwithstanding the foregoing provisions of this
Section 11.01 (including the first proviso above), no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iv) of the second proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to such payment; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(g)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except pursuant to the Investment Grade
Release;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender in a


    97    

--------------------------------------------------------------------------------




disproportionately adverse manner relative to other affected Lenders shall
require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, the Administrative Agent,
with the consent of the Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document so long as such
amendment, modification or supplement does not impose additional obligations on
any Lender; provided that the Administrative Agent shall promptly give the
Lenders notice of any such amendment, modification or supplement.

11.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to an Obligor or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Obligors may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic


    98    

--------------------------------------------------------------------------------




communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet. In addition, in no event shall any Agent Party have any
liability to any Loan Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Obligors and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier, telephone number or electronic mail
address for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may


    99    

--------------------------------------------------------------------------------




contain material non-public information with respect to one or more of the
Borrower and its Subsidiaries or their respective securities for purposes of
United States federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Loan Notices) purportedly given by or on behalf of an
Obligor even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Obligor shall jointly and severally
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of an
Obligor. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligors or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


    100    

--------------------------------------------------------------------------------





11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay, or cause to be paid, (i) all
reasonable and documented out-of-pocket fees and expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates (including
but not limited to (a) the reasonable and documented fees, charges and
disbursements of one outside legal counsel for the Administrative Agent and, if
reasonably deemed necessary by the Administrative Agent or Arrangers, one local
counsel retained in any material jurisdiction and (b) due diligence expenses),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, amendments and
restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, or any Lender (including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    Indemnification. The Borrower shall indemnify the Administrative Agent
(and any sub-agent thereof), each Arranger and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, (and will
reimburse each Indemnitee as the same are incurred for) any and all losses,
claims, damages, liabilities and expenses (including, without limitation, the
reasonable fees, disbursements and other charges of one outside counsel for the
Administrative Agent and one outside counsel for the other Indemnitees, unless
such other Indemnitees cannot be represented by one outside counsel due to
actual or asserted conflicts of interest, in which case the other Indemnitees
shall be indemnified from and against and reimbursed for the reasonable and
documented fees, disbursements and other charges of such number of other counsel
as are necessary in light of such conflicts of interests), arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials at, on, under or emanating from any Property or
any Environmental Liability related to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party or
any of such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or expenses are


    101    

--------------------------------------------------------------------------------




determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (1) the gross negligence, bad faith or willful
misconduct of such Indemnitee or (2) a dispute solely among Indemnitees and not
involving any act or omission of the Borrower or any of its Affiliates (other
than, with respect to the Administrative Agent, any of the Arrangers or any
other agent or arranger under this Agreement, any dispute involving such Person
in its capacity or in fulfilling its role as such). Without limiting the
provisions of Section 3.01(d), this Section 11.04(b) shall not apply with
respect to Taxes covered by Section 3.01, other than any Taxes that represent
losses, claims, damages, liabilities or related expenses arising from any
non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under Section 11.04(a) or (b) to be paid by it
to the Administrative Agent (or any sub-agent thereof), the Arrangers or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Arrangers or such Related
Party, as the case may be, such Lender’s ratable share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s Applicable Percentage) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lenders’ Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) or any Arranger in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this Section 11.04(c) are subject to the provisions of
Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Obligor shall assert, and each Obligor hereby waives and
acknowledges that no other Person shall have, any claim against any Indemnitee,
in each case on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of this
Agreement and the repayment, satisfaction or discharge of all the other
Obligations.


    102    

--------------------------------------------------------------------------------





11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Obligor is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount
received by such Lender and so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Obligor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted such assignment or transfer without such consent shall be null and
void) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section 11.06 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section 11.06 in the aggregate or in the case of an
assignment to a


    103    

--------------------------------------------------------------------------------




Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 11.06,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 11.06 and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, or an Affiliate of a Lender or Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment (other than to a
Disqualified Institution) unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after having received
notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if an assignment is to a
Person that is not a Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, and the
parties to each assignment (other than the Borrower) shall pay or cause to be
paid to the Administrative Agent a processing and recordation fee in the amount
of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


    104    

--------------------------------------------------------------------------------




(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) a Disqualified Institution or (D) to a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to (i) the assignee Lender and/or (ii) in the case of
a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection (other than a purported assignment or transfer to a Disqualified
Institution) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).


    105    

--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office in the United
States a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Loan Party and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any other Obligor or the Administrative Agent, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person), a Defaulting Lender, a Disqualified Institution, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the other Obligors, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b) provided that the Participant shall be
subject to the requirements and limitations therein as though it were a Lender
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
11.06(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under Section
11.06(b) and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to


    106    

--------------------------------------------------------------------------------




any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.
(f)    Disqualified Institutions. (i) No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
in writing in its sole and absolute discretion, in which case such Person will
not be considered a Disqualified Institution for the purpose of such assignment
or participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of an update to the Disqualified Institutions List
pursuant to the definition of “Disqualified Institution”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (f)(i)
shall not be void, but the other provisions of this clause (f) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(f)(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution hereunder
(but only to the extent that no proceeds of Loans are used to make such
repayment), and/or


    107    

--------------------------------------------------------------------------------




(B) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section
11.06), all of its interest, rights and obligations under this Agreement to one
or more Eligible Assignees at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder,
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by the Borrower,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Bankruptcy Plan”), each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Bankruptcy Plan, (2) if such
Disqualified Institution does vote on such Bankruptcy Plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Bankruptcy Plan in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any update thereto from
time to time (the “Disqualified Institutions List”) on the Platform, including
that portion of the Platform that is designated for “public side” Lenders and/or
(B) provide Disqualified Institutions List to each Lender requesting the same.
(v)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.‎


    108    

--------------------------------------------------------------------------------





11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and such disclosure is in connection with such disclosing Person acting as
Administrative Agent or Lender), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the disclosing party
agrees, to the extent practicable and permitted by applicable law, to notify the
Borrower promptly prior to such disclosure), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement (in each case, other than
any Disqualified Institution) or any Eligible Assignee invited to be a Lender
pursuant to Section 2.15(c) or Section 11.01 or (ii) any actual or prospective
party (or its Related Parties) (in each case, other than any Disqualified
Institution) to any swap, derivative or other transaction under which payments
are to be made by reference to the Borrower and its obligations, this Agreement
or payments hereunder, except that no such agreement shall be required in
connection with the disclosure to any such Person of the names of the
Disqualified Institutions or the tax identification numbers of the Obligors
posted on the Platform, (g) on a confidential basis to (i) any rating agency in
connection with rating the Parent or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or another Loan Party. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, the Syndication
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. For purposes of this Section
11.07, “Information” means all information received from the Borrower or any
Subsidiary thereof relating to the Borrower or any Subsidiary or any of their
respective businesses (including the Disqualified Institutions List), other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from any
Loan Party or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


    109    

--------------------------------------------------------------------------------




Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Obligor against any and all of the obligations of the Borrower or such Obligor
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or their respective Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Obligor may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section


    110    

--------------------------------------------------------------------------------




4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

11.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid (or caused the fee to be paid) to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from


    111    

--------------------------------------------------------------------------------




the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT


    112    

--------------------------------------------------------------------------------




PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 11.14. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, amendment and restatement, waiver or other modification hereof or of
any other Loan Document), each of the Obligor acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower,
each of the other Obligors and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arrangers, on the other hand, (B) each Obligor
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each Obligor is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each of


    113    

--------------------------------------------------------------------------------




the Lenders and each of the Arrangers is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Obligor or any of their respective Affiliates, or
any other Person and (B) none of the Administrative Agent, any Lender or any
Arranger has any obligation to the Borrower, any other Obligor or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Obligors and
their respective Affiliates, and none of the Administrative Agent, any Lender or
any Arranger has any obligation to disclose any of such interests to the
Borrower, the other Obligors or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Obligor
hereby waives and releases any claims that it may have against the
Administrative Agent, any Lender or any Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments, amendments and restatements or other modifications,
Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Obligor that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Obligor, which information includes the name and address of each
Obligor and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Obligor in accordance with the Act. Each
Obligor shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.


    114    

--------------------------------------------------------------------------------





11.19    Releases of Subsidiary Guarantors; Re-Designation of Unencumbered Pool
Properties.
(a)    Investment Grade Release. If at any time the Parent obtains an Investment
Grade Credit Rating, the Administrative Agent shall (at the sole cost of the
Borrower and pursuant to documentation reasonably satisfactory to the
Administrative Agent) promptly release all of the Subsidiary Guarantors (other
than any Subsidiary that is a borrower or guarantor of, or otherwise has a
payment obligation in respect of, any Unsecured Indebtedness (other than, in the
case of an Indirect Owner, unsecured Guarantees of Nonrecourse Indebtedness of a
Subsidiary thereof for which recourse to such Indirect Owner is contractually
limited to liability for Customary Recourse Exceptions)) from their obligations
under the Guaranty (the “Investment Grade Release”), subject to satisfaction of
the following conditions:
(i)    The Parent shall have delivered to the Administrative Agent, on or prior
to the date that is ten (10) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which the Investment
Grade Release is to be effected, an Officer’s Certificate,
(A)     certifying that the Parent has obtained an Investment Grade Credit
Rating, and
(B)     notifying the Administrative Agent and the Lenders that it is requesting
the Investment Grade Release, which notice shall include a list of the
Subsidiary Guarantors that are to be released, and
(ii)    The Parent shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Day prior to the date on which the Investment
Grade Release is to be effected, an Officer’s Certificate certifying to the
Administrative Agent and the Lenders that (A) none of the Subsidiary Guarantors
that are to be released is a borrower or guarantor of, or otherwise has a
payment obligation in respect of, any Unsecured Indebtedness (other than, in the
case of an Indirect Owner, unsecured Guarantees of Nonrecourse Indebtedness of a
Subsidiary thereof for which recourse to such Indirect Owner is contractually
limited to liability for Customary Recourse Exceptions) and (B) immediately
before and immediately after giving effect to the Investment Grade Release,
1.no Default has occurred and is continuing or would result therefrom (including
as a result of the failure to satisfy the Minimum Unencumbered Property
Condition), and
2.the representations and warranties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date of such release and immediately after giving
effect to such release, except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier


    115    

--------------------------------------------------------------------------------




date, (2) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such applicable date (including such earlier
date set forth in the foregoing clause (1)) after giving effect to such
qualification and (3) for purposes of this Section 11.19(a), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01.
The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Release Notice and Officer’s Certificate, and each of the
Lenders irrevocably authorizes the Administrative Agent to, execute and deliver
such documents as the Parent or such Subsidiary Guarantor may reasonably request
as is necessary or desirable to evidence the release of such Subsidiary
Guarantor from its obligations under the Guaranty, which documents shall be
reasonably satisfactory to the Administrative Agent.
(b)    Release and re-designation prior to the Investment Grade Release. At the
request of the Parent, the Administrative Agent shall release any Subsidiary
Guarantor from its obligations under the Guaranty, or re-designate any
Unencumbered Pool Property such that it is no longer an Unencumbered Pool
Property, subject to satisfaction of the following conditions:
(i)     the Parent shall have delivered to the Administrative Agent, at least
five (5) Business Days prior to the date of the proposed release or
re-designation (or such shorter period of time as agreed to by the
Administrative Agent in writing), a written request for such release or
re-designation (a “Release Notice”) which shall identify the Subsidiary or
Property, as applicable, to which it applies and the proposed date of the
release or re-designation,
(ii)     the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
effective date of such release or re-designation and, both before and after
giving effect to such release or re-designation, except (A) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (B) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such applicable date (including such earlier
date set forth in the foregoing clause (A)) after giving effect to such
qualification and (C) for purposes of this Section 11.19(b), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01,
(iii)     immediately after giving effect to such release or re-designation the
Parent shall be in compliance, on a Pro Forma Basis, with the provisions of
Section 7.09,
(iv)     no Default shall have occurred and be continuing (unless such Default
relates solely to, as applicable, (i) an Unencumbered Pool Property owned or
leased, directly or


    116    

--------------------------------------------------------------------------------




indirectly, by such Subsidiary Guarantor that the Parent proposes to release
from its obligations under the Guaranty or (ii) such Unencumbered Pool Property
that the Parent proposes to re-designate as not an Unencumbered Pool Property)
or would result under any other provision of this Agreement after giving effect
to such release or re-designation (including as a result of the failure to
satisfy the Minimum Unencumbered Property Condition), and
(v)     the Parent shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied.
Upon the satisfaction of the conditions in clauses (i) through (v) above, each
Unencumbered Pool Property that is owned or ground leased directly or indirectly
by a Subsidiary Guarantor that is the subject of a release pursuant to this
Section 11.19(b) will immediately upon such release cease to be an Unencumbered
Pool Property.
The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Release Notice and Officer’s Certificate, and each of the
Lenders irrevocably authorizes the Administrative Agent to, execute and deliver
such documents as the Parent or such Subsidiary Guarantor may reasonably request
as is necessary or desirable to evidence the release of such Subsidiary
Guarantor from its obligations under the Guaranty or the re-designation of such
Property to no longer be an Unencumbered Pool Property, as applicable, which
documents shall be reasonably satisfactory to the Administrative Agent.
(c)    Release and re-designation following the Investment Grade Release. At the
request of the Parent, the Administrative Agent shall release any Subsidiary
Guarantor from its obligations under the Guaranty to the extent not already
released under Section 11.19(a), or re-designate any Unencumbered Pool Property
such that it is no longer an Unencumbered Pool Property, subject to satisfaction
of the following conditions:
(i)     the Parent shall have delivered to the Administrative Agent, at least
five (5) Business Days prior to the date of the proposed release or
re-designation (or such shorter period of time as agreed to by the
Administrative Agent in writing), a Release Notice (which notice shall identify
the Subsidiary or Property, as applicable, to which it applies, the proposed
date of the release or re-designation, as applicable, and specify, in the case
of a release of a Subsidiary Guarantor from its obligations under the Guaranty,
whether the Subsidiary Guarantor to which such notice relates will be a borrower
or guarantor of, or otherwise have payment obligations in respect of, any
Unsecured Indebtedness (other than, in the case of an Indirect Owner, unsecured
Guarantees of Nonrecourse Indebtedness of a Subsidiary thereof for which
recourse to such Indirect Owner is contractually limited to liability for
Customary Recourse Exceptions) after giving effect to the requested release),
(ii)     the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
effective date of such release or re-designation and, both before and after
giving effect to such release or re-designation, except (A) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of


    117    

--------------------------------------------------------------------------------




such earlier date, (B) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (A)) after giving
effect to such qualification and (C) for purposes of this Section 11.19(c), the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01,
(iii)     immediately after giving effect to such release or re-designation, the
Parent shall be in compliance, on a Pro Forma Basis, with the provisions of
Section 7.09,
(iv)     no Default shall have occurred and be continuing (unless such Default
relates solely to, as applicable, (A) an Unencumbered Pool Property owned or
leased, directly or indirectly, by such Subsidiary Guarantor that the Parent
proposes to release from its obligations under the Guaranty or (B) such
Unencumbered Pool Property that the Parent proposes to re-designate as not an
Unencumbered Pool Property) or would result under any other provision of this
Agreement after giving effect to such release or re-designation (including as a
result of the failure to satisfy the Minimum Unencumbered Property Condition),
and
(v)     the Parent shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied.
For the avoidance of doubt, if a Subsidiary Guarantor is a borrower or guarantor
of, or otherwise has a payment obligation in respect of, any Indebtedness for
borrowed money (other than in the case of an Indirect Owner, unsecured
Guarantees of Nonrecourse Indebtedness of a Subsidiary thereof for which
recourse to such Indirect Owner is contractually limited to liability for
Customary Recourse Exceptions) at the time that it is released from its
obligations under the Guaranty, each Unencumbered Pool Property that is owned or
ground leased directly or indirectly by such Subsidiary Guarantor that is the
subject of a release pursuant to this Section 11.19(c) will immediately upon
such release cease to be an Unencumbered Pool Property.
The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Release Notice and Officer’s Certificate, and each of the
Lenders irrevocably authorizes the Administrative Agent to, execute and deliver
such documents as the Parent or such Subsidiary Guarantor may reasonably request
as is necessary or desirable to evidence the release of such Subsidiary
Guarantor from its obligations under the Guaranty or the re-designation of such
Property to no longer be an Unencumbered Pool Property, as applicable, which
documents shall be reasonably satisfactory to the Administrative Agent.
(d)    The Administrative Agent shall promptly notify the Lenders of any such
release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Subsidiary Guarantor released pursuant
to this Section 11.19. For the avoidance of doubt, (i) any Wholly Owned
Subsidiary (including any Wholly Owned Subsidiary that is released pursuant to
this Section 11.19) that becomes a borrower or guarantor of, or otherwise incurs
a


    118    

--------------------------------------------------------------------------------




payment obligation in respect of, Unsecured Indebtedness (other than in the case
of an Indirect Owner, unsecured Guarantees of Nonrecourse Indebtedness of a
Subsidiary thereof for which recourse to such Indirect Owner is contractually
limited to liability for Customary Recourse Exceptions) shall be required, in
accordance with Section 6.12(b), to become a Subsidiary Guarantor within three
(3) Business Days of becoming a borrower or guarantor of, or otherwise incurring
a payment obligation in respect of, Unsecured Indebtedness and remain a
Subsidiary Guarantor for so long as such Wholly Owned Subsidiary is so obligated
and (ii) after becoming a Guarantor in accordance with Section 6.12(c), in no
event shall the Parent be released from its obligations under the Guaranty.

11.20    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document, each party hereto
acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(b)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.21    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[signature pages immediately follow]




    119    

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:


FOREST CITY ENTERPRISES, L.P.
By: Forest City Realty Trust, Inc., a Maryland corporation and its general
partner
By: /s/ Robert G. O’Brien    
Name: Robert G. O’Brien
Title: Executive Vice President and Chief Financial Officer


63351971.DOC    [Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






GUARANTORS:


FOREST CITY REALTY TRUST, INC.
By: /s/ Robert G. O’Brien    
Name: Robert G. O’Brien
Title: Executive Vice President and Chief Financial Officer


 


EACH OF THE GUARANTORS LISTED ON ANNEX A HERETO:
By: /s/ Robert G. O’Brien    
Name: Robert G. O’Brien
Title: Executive Vice President and Chief Financial Officer




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Oltiana M. Pappas    
Name: Oltiana M. Pappas
Title: Senior Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender


By: /s/ Oltiana M. Pappas    
Name: Oltiana M. Pappas
Title: Senior Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ John E. Wilgus, II    
Name: John E. Wilgus, II
Title: Senior Vice President


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






U.S. BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Curt M. Steiner    
Name: Curt M. Steiner
Title: Senior Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








CITIBANK, N.A., as a Lender


By: /s/ John C. Rowland    
Name: John C. Rowland
Title: Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








THE BANK OF NEW YORK MELLON, as a Lender


By: /s/ Helga Blum    
Name: Helga Blum
Title: Managing Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








THE HUNTINGTON NATIONAL BANK, as a Lender


By: /s/ Florentina Djulvezan    
Name: Florentina Djulvezan
Title: Assistant Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Michael J. Sedivy    
Name: Michael J. Sedivy
Title: Senior Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender


By: /s/ Klay Schmeisser    
Name: Klay Schmeisser
Title: SVP




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








GOLDMAN SACHS BANK USA, as a Lender


By: /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








M&T BANK, as a Lender


By: /s/ David Ladori    
Name: David Ladori
Title: Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------








BARCLAYS BANK PLC, as a Lender


By: /s/ Marguerite Sutton    
Name: Marguerite Sutton
Title: Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




ANNEX A


Subsidiary Guarantors


Forest City Properties, LLC (f/k/a Forest City Rental Properties Corporation)
Forest City Residential Group, LLC (f/k/a Forest City Residential Group, Inc.)
Forest City Equity Services, LLC (f/k/a Forest City Equity Services, Inc.)
Ballston Office Center, LLC
Chapel Hill Apartments, Ltd.
FC Stratford TOD, LLC
National Grand Lowry Lofts Associates LP
National Grand Lowry Lofts Partners, LLC (f/k/a National Grand Lowry Lofts
Partners GP)
FC Grand Lowry, LLC (f/k/a FC Grand Lowry, Inc.)
FC Grand Lowry of Ohio, LLC (f/k/a FC Grand Lowry of Ohio, Inc.)
FC Cortez Hill Associates, L.P.
FC Cortez Hill, LLC (f/k/a FC Cortez Hill, Inc.)
Forest City Pierrepont Associates, LLC (f/k/a Forest City Pierrepont Associates)
Forest City Pierrepont, LLC (f/k/a Forest City Pierrepont, Inc.)
FC New KERA, LLC
KERA Limited Partnership
Forest City Master Associates III, LLC
Ratner-Kessler Realty, LLC (f/k/a Ratner-Kessler Realty, Inc.)
Master III FC/BCR Holdings, LLC (f/k/a Master III FC/BCR Holdings, Inc.)
Forest City Commercial Holdings, LLC (f/k/a Forest City Commercial Holdings,
Inc.)
Harlem Center Office, LLC
FC Harlem Center Office, LLC
FC Harlem Office, LLC (f/k/a FC Harlem Office, Inc.)
Stapleton North Town, LLC
WBA Woodlake, L.L.C.
RRG Jay Office, LLC (f/k/a RRG Jay Office, Inc.)
330 Jay Office Associates, LLC
Forest City Jay Street Associates, L.P.
FC B.U.G., LLC
Forest City B.U.G. Building, LLC (f/k/a Forest City B.U.G. Building, Inc.)
RRG B.U.G. Associates L.P.
RRG BUG, LLC (f/k/a RRG B.U.G., Inc.)
Forest City SIAC Building, LLC (f/k/a Forest City S.I.A.C. Building, Inc.)
Forest City Flatbush, LLC (f/k/a Forest City Flatbush, Inc.)
FC Member, LLC (f/k/a F.C. Member, Inc.)
Forest City Fulton Street Building, LLC (f/k/a Forest City Fulton Street
Building, Inc.)
Forest City Tech Place, LLC (f/k/a Forest City Tech Place, Inc.)
Forest City Bluffside, LLC (f/k/a Forest City Bluffside Corporation)
Cleveland/NY Residential, LLC
Forest City NY, LLC (f/k/a Forest City N.Y., Inc.)








--------------------------------------------------------------------------------








Schedule 2.01 – Commitments and Applicable Percentages
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$57,500,000.00
17.164179104%
PNC Bank, National Association
$57,500,000.00
17.164179104%
Bank of New York Mellon
$45,000,000.00
13.432835821%
Citibank, N.A.
$40,000,000.00
11.940298507%
U.S. Bank, National Association
$35,000,000.00
10.447761194%
The Huntington National Bank
$30,000,000.00
8.955223881%
M&T Bank
$25,000,000.00
7.462686567%
Fifth Third Bank, an Ohio Banking Corporation
$15,000,000.00
4.477611940%
Barclays Bank PLC
$10,000,000.00
2.985074627%
Goldman Sachs Bank USA
$10,000,000.00
2.985074627%
Associated Bank, National Association
$10,000,000.00
2.985074627%
 
 
 
Total
$335,000,000.00
100.000000000%










--------------------------------------------------------------------------------







Schedule 5.13 – Subsidiaries; Jurisdiction of Incorporation/Organization


Subsidiary Legal Name
Jurisdiction of Organization
Type of Organization
 
 
 
1100 Wilshire Associates, LLC
DE
Limited Liability Company
1100 Wilshire Partners, LLC
CA
Limited Liability Company
1255 South Prairie Private Commercial, LLC
IL
Limited Liability Company
1313 Company, L.L.C.
IL
Limited Liability Company
1455 South Michigan Air Rights, L.L.C.
IL
Limited Liability Company
1600 Indiana Commercial, L.L.C.
IL
Limited Liability Company
1600 Museum Park LLC
IL
Limited Liability Company
272 Elm Street, LLC
DE
Limited Liability Company
300 Mass Ave West SPE, LLC
DE
Limited Liability Company
330 Jay Office Associates, LLC
NY
Limited Liability Company
42 HOTEL MEMBER LLC
NY
Limited Liability Company
625 Fulton Associates
NY
General Partnership
625 FULTON ASSOCIATES, LLC
NY
Limited Liability Company
625 Fulton Mezzanine, LLC
DE
Limited Liability Company
80 DeKalb TC, LLC
NY
Limited Liability Company
80 VGL, LLC
CA
Limited Liability Company
820 Mission Street, Inc.
CA
Corporation
855 N. Wolfe Street, LLC
DE
Limited Liability Company
ACG Federal Reserve LLC
OH
Limited Liability Company
Antelope Valley Mall Developers, Ltd.
CA
Limited Partnership
Antelope Valley Mall, LLC
DE
Limited Liability Company
ASCOT BROKERAGE LTD
NY
Corporation
Ashtabula Towers, Ltd.
OH
Limited Partnership
Aster Conservatory Green Apartments, LLC
DE
Limited Liability Company
Aster Conservatory Green Master Tenant, LLC
DE
Limited Liability Company
Atlantic Center Fort Greene Associates, L. P.
NY
Limited Partnership
Atlantic Center Fort Greene, LLC
NY
Limited Liability Company
ATLANTIC RAIL YARDS II, LLC
NY
Limited Liability Company
ATLANTIC RAIL YARDS, LLC
NY
Limited Liability Company
Atlantic Yards B2 Owner, LLC
DE
Limited Liability Company
ATLANTIC YARDS DEVELOPMENT COMPANY, LLC
DE
Limited Liability Company
ATLANTIC YARDS DEVELOPMENT SUB B, LLC
NY
Limited Liability Company
ATLANTIC YARDS NOMINEE SUB B, LLC
NY
Limited Liability Company






--------------------------------------------------------------------------------





ATLANTIC YARDS VENTURE, LLC
DE
Limited Liability Company
Autumn Ridge Associates, LLC
MI
Limited Liability Company
AY 35-37 SIXTH, LLC
NY
Limited Liability Company
AY PHASE II DEVELOPMENT COMPANY, LLC
DE
Limited Liability Company
AY PHASE II MEZZANINE, LLC
DE
Limited Liability Company
AY Phase III Mezzanine, LLC
DE
Limited Liability Company
AYDC INTERIM DEVELOPER, LLC
DE
Limited Liability Company
AYDC Regional Development Company, LLC
DE
Limited Liability Company
B2 HOLD CO, LLC
DE
Limited Liability Company
Ballston Acquisition Company, LLC
DE
Limited Liability Company
Ballston Common Associates, L.P.
DE
Limited Partnership
Ballston Development, LLC
OH
Limited Liability Company
Ballston Office Center, LLC
DE
Limited Liability Company
Ballston Security Corporation
VA
Corporation
Bayside Village Associates, L.P.
CA
Limited Partnership
Bell Court, LLC
OH
Limited Liability Company
Big Creek Apartments I, L.L.C.
OH
Limited Liability Company
Big Creek Apartments II, L.L.C.
OH
Limited Liability Company
Big Creek Apartments Ltd.
OH
Limited Liability Company
Block 2 GP1, L.L.C.
IL
Limited Liability Company
Block 2 GP2, L.L.C.
IL
Limited Liability Company
Bluffside Development Company
CA
General Partnership
Botanica II, LLC
CO
Limited Liability Company
Boulevard Mall SPE, LLC
DE
Limited Liability Company
Boulevard Towers LLC
NY
Limited Liability Company
Bowin Place Associates Limited Dividend Housing Association
MI
Limited Partnership
BPC Henderson, LLC
NV
Limited Liability Company
BR QUEENSWOOD ASSOCIATES, L.P.
DE
Limited Partnership
Bridge Investment Fund, L.P.
DE
Limited Partnership
BROOKLYN ARENA HOLDING COMPANY, LLC
DE
Limited Liability Company
BROOKLYN BASKETBALL HOLDINGS, LLC
DE
Limited Liability Company
BROOKLYN BASKETBALL, LLC
DE
Limited Liability Company
BROOKLYN EVENTS CENTER, LLC
DE
Limited Liability Company
BROOKLYN NETS, LLC
NJ
Limited Liability Company
Brookview Place Associates, Ltd.
OH
Limited Partnership
Buckeye Towers, Ltd.
OH
Limited Partnership
Burton Elderly Limited Dividend Housing Association Limited Partnership
MI
Limited Partnership
BV Management
CA
General Partnership
California Condominiums, Inc.
CA
Corporation
Cambridge Tower Associates, LLC
MI
Limited Liability Company






--------------------------------------------------------------------------------





Camelot Apartments, LLC
OH
Limited Liability Company
Canton Centre Mall Limited Partnership
OH
Limited Partnership
Canton LD, LLC
OH
Limited Liability Company
Canton Towers, Ltd.
OH
Limited Partnership
Capper Senior I GP, LLC
DC
Limited Liability Company
Capper Senior I Limited Partnership
DC
Limited Partnership
Capper Senior II GP, LLC
DC
Limited Liability Company
Capper Senior II Limited Partnership
DC
Limited Partnership
Capper/Carrollsburg Venture, LLC
DC
Limited Liability Company
CARSAN ACQUISITIONS 1, LLC
OH
Limited Liability Company
Carter Peninsula, LLC
OH
Limited Liability Company
Cedarplace Associates Limited Partnership
MI
Limited Partnership
Central Station Development Corporation
IL
Corporation
Central Station IV, L.L.C.
IL
Limited Liability Company
Central Station, L.L.C.
IL
Limited Liability Company
Chagrin-Beachwood Offices, LLC
OH
Limited Liability Company
Chancellor Park Companion Services, LLC
PA
Limited Liability Company
Chancellor Park Limited Partnership
PA
Limited Partnership
Chapel Hill Apartments, Ltd.
OH
Limited Liability Company
Chapmanville Towers Limited Partnership
WV
Limited Partnership
Charleston Town Center Company, Limited Partnership
WV
Limited Partnership
Charleston Town Center Parking, Limited Partnership
WV
Limited Partnership
Charleston Town Center SPE, LLC
DE
Limited Liability Company
Chestnut Plaza, Ltd.
OH
Limited Liability Company
Chinese-American Gateway, LLC
IL
Limited Liability Company
Clarkwood Apartments Ltd.
OH
Limited Liability Company
Cleveland Civic Vision Housing Fund, LLC
OH
Limited Liability Company
Cleveland Development Partnership II, a limited partnership
DE
Limited Partnership
Cleveland Development Partnership II, L.P.
DE
Limited Partnership
Cleveland/NY Residential, LLC
NY
Limited Liability Company
Cobblestone Court Apartments I, LLC
OH
Limited Liability Company
Cobblestone Court Apartments, LLC
OH
Limited Liability Company
Collinwood Bioenergy, LLC
OH
Limited Liability Company
Colony Place, LLC
OH
Limited Liability Company
Commerce Court Holding LLC
PA
Limited Liability Company
Commerce Court LLC
PA
Limited Liability Company
Commons Associates
NY
General Partnership
Connellsville Associates
PA
Limited Partnership
Cooperatie FC Co-op NL U.A.
NL
Corporation
Coraopolis Towers
PA
Limited Partnership






--------------------------------------------------------------------------------





Coshocton LD, LLC
OH
Limited Liability Company
CS 1600 Museum Park, LLC
IL
Limited Liability Company
CS Eastgate Model, L.L.C.
IL
Limited Liability Company
CS GP2, L.L.C.
IL
Limited Liability Company
CS Parcel C Land, L.L.C.
IL
Limited Liability Company
CS Parcel C Phase 2, L.L.C.
IL
Limited Liability Company
CTNG, LLC
OH
Limited Liability Company
Deer Run Apartments Limited
OH
Limited Liability Company
Deer Run Investors, LLC
OH
Limited Liability Company
Donora Towers
PA
Limited Partnership
Douglas Towers, Ltd.
KY
Limited Partnership
Duffield Street Housing Co, Inc.
NY
Corporation
East Baltimore L-1 Building, LLC
DE
Limited Liability Company
EB Denver Power Center, LLC
CO
Limited Liability Company
Emporium Development, L.L.C.
DE
Limited Liability Company
Emporium Mall LLC
DE
Limited Liability Company
Enterprise Operating Co., LLC
OH
Limited Liability Company
Enterprise Place, LLC
DE
Limited Liability Company
F. C. Harris Pavilion Apartments Limited Partnership
IL
Limited Partnership
F. C. Laurels Limited Partnership
IL
Limited Partnership
F. C. Pavilion, L.L.C.
OH
Limited Liability Company
F. C. Regency Club Limited Partnership
NJ
Limited Partnership
F.C. Drake Associates, L.P.
PA
Limited Partnership
F.C. Hamptons Associates, L. P.
VA
Limited Partnership
F.C. Henderson I, Inc.
NV
Corporation
F.C. Landings, L.P.
TN
Limited Partnership
F.C. MIDTOWN, LLC
OH
Limited Liability Company
F.C. Museum Towers, LLC
PA
Limited Liability Company
F.C. Orange Associates, LLC
CA
Limited Liability Company
F.C. Parmatown Associates, L.P.
OH
Limited Partnership
F.C. Philip Morris, L.P.
VA
Limited Partnership
F.C. Plainview Associates, L.P.
NY
Limited Partnership
F.C. Tobacco Row Bonds L.P.
OH
Limited Partnership
F.C. Webster, LLC
OH
Limited Liability Company
F.C. Westland, LLC
OH
Limited Liability Company
F.C.E. Title Co.
OH
Corporation
FC - DB, LLC
HI
Limited Liability Company
FC 100 Landsdowne Street, LLC
MA
Limited Liability Company
FC 100 Landsdowne, LLC
MA
Limited Liability Company
FC 1100 Wilshire, LLC
CA
Limited Liability Company
FC 1212 Member, LLC
DE
Limited Liability Company
FC 1212 QALICB, LLC
DE
Limited Liability Company






--------------------------------------------------------------------------------





FC 1212 Retail, LLC
DE
Limited Liability Company
FC 1212 Workforce, LLC
DE
Limited Liability Company
FC 1212, LLC
DE
Limited Liability Company
FC 1331 Member, LLC
DE
Limited Liability Company
FC 1331 Workforce, LLC
DE
Limited Liability Company
FC 1331, LLC
DE
Limited Liability Company
FC 1346, LLC
DE
Limited Liability Company
FC 160, LLC
DC
Limited Liability Company
FC 1812 Ashland Leverage Lender, LLC
DE
Limited Liability Company
FC 1812 Ashland, LLC
DE
Limited Liability Company
FC 202 LLC
DC
Limited Liability Company
FC 2175 Market, LP
DE
Limited Partnership
FC 2175 Workforce, LP
CA
Limited Partnership
FC 23 Sidney Street, LLC
MA
Limited Liability Company
FC 23 Sidney, LLC
MA
Limited Liability Company
FC 2901 Blackburn, LLC
DE
Limited Liability Company
FC 29th Avenue Town Center, LLC
CO
Limited Liability Company
FC 31st Street, LLC
PA
Limited Liability Company
FC 3700 McKinney Owner, LLC
DE
Limited Liability Company
FC 385 Water, LLC
DE
Limited Liability Company
FC 42 HOTEL MEMBER LLC
NY
Limited Liability Company
FC 42nd STREET ASSOCIATES, L.P.
NY
Limited Partnership
FC 48th STREET ASSOCIATES, LLC
NY
Limited Liability Company
FC 4900 Oakton, LLC
IL
Limited Liability Company
FC 4901 Searle Member, LLC
DE
Limited Liability Company
FC 4901 Searle, LLC
DE
Limited Liability Company
FC 4930 Oakton LLC
IL
Limited Liability Company
FC 5M, LLC
DE
Limited Liability Company
FC 8 South, LLC
NY
Limited Liability Company
FC 8 Spruce Holdings, LLC
DE
Limited Liability Company
FC 8 Spruce Mezzanine, LLC
DE
Limited Liability Company
FC 8 Spruce Services TRS, LLC
DE
Limited Liability Company
FC 8 Spruce Street Residential, LLC
DE
Limited Liability Company
FC 80 DEKALB ASSOCIATES, LLC
NY
Limited Liability Company
FC 80 DeKalb TC, LLC
NY
Limited Liability Company
FC 91 Sidney Street, LLC
DE
Limited Liability Company
FC 91 Sidney, LLC
MA
Limited Liability Company
FC ACQUISITION ASSOCIATES, LLC
NY
Limited Liability Company
FC Air Rights, LLC
NY
Limited Liability Company
FC Ashton Mill Lessor, LLC
RI
Limited Liability Company
FC Ashton Mill Master Lessee, LLC
RI
Limited Liability Company
FC Ashton Mill Member, LLC
RI
Limited Liability Company
FC Ashton Mill Sub Lessee, LLC
RI
Limited Liability Company






--------------------------------------------------------------------------------





FC Ashton Mill, LLC
RI
Limited Liability Company
FC ATLANTIC YARDS B2, LLC
DE
Limited Liability Company
FC ATLANTIC YARDS, LLC
DE
Limited Liability Company
FC AY B2 PRIME, LLC
DE
Limited Liability Company
FC B.U.G., LLC
DE
Limited Liability Company
FC Bal Gra, LLC
NC
Limited Liability Company
FC Ballpark, LLC
DE
Limited Liability Company
FC Ballston Common, LLC
DE
Limited Liability Company
FC Ballston Member, LLC
DE
Limited Liability Company
FC Ballston Office Leasing, LLC
DE
Limited Liability Company
FC Basketball, Inc.
NY
Corporation
FC BATTERY PARK ASSOCIATES, LLC
NY
Limited Liability Company
FC Battery Park NNN Leasehold, LLC
DE
Limited Liability Company
FC Battery Park, LLC
NY
Limited Liability Company
FC Beekman Associates, LLC
NY
Limited Liability Company
FC BEEKMAN HOLDINGS, LLC
NY
Limited Liability Company
FC BEEKMAN MEZZANINE, LLC
DE
Limited Liability Company
FC BEEKMAN SWAP, LLC
DE
Limited Liability Company
FC Bell Associates L.P.
PA
Limited Partnership
FC Bell, LLC
DE
Limited Liability Company
FC Bellevue Associates Limited Partnership
WA
Limited Partnership
FC Bernstein Business Trust
MD
Trust
FC Bessemer Court, LLC
DE
Limited Liability Company
FC Billboard, LLC
PA
Limited Liability Company
FC Blossom Plaza Workforce, LP
CA
Limited Partnership
FC Boilermaker Manager, LLC
DE
Limited Liability Company
FC Boilermaker Master Tenant, LLC
DE
Limited Liability Company
FC Boilermaker, LLC
DE
Limited Liability Company
FC Boulevard Towers, LLC
NY
Limited Liability Company
FC BPC NNN Leasehold, LLC
DE
Limited Liability Company
FC Broadway and Hill, LLC
DE
Limited Liability Company
FC Brookpark Place LLC
WV
Limited Liability Company
FC Bruckner Associates, L. P.
NY
Limited Partnership
FC Burton, LLC
OH
Limited Liability Company
FC Business Venture Trust
MD
Trust
FC CACTUS B2, LLC
DE
Limited Liability Company
FC Cactus MT GP SPE, LLC
DE
Limited Liability Company
FC Cactus MT II GP SPE, LLC
DE
Limited Liability Company
FC Cactus Residential Development Blossom GP, LLC
DE
Limited Liability Company
FC Cactus Residential Development Fund NYC #1, LLC
DE
Limited Liability Company
FC Cactus Residential Development Fund, LLC
DE
Limited Liability Company






--------------------------------------------------------------------------------





FC Cactus Residential Development GP, LLC
DE
Limited Liability Company
FC Cameron Kinney, LLC
VA
Limited Liability Company
FC Capper Residential I, LLC
DC
Limited Liability Company
FC Capper Senior I, LLC
DC
Limited Liability Company
FC Capper Senior II, LLC
DC
Limited Liability Company
FC CASTLE CENTER ASSOCIATES II, LLC
NY
Limited Liability Company
FC CDE Member, LLC
NY
Limited Liability Company
FC Central Station Bond Co., LLC
OH
Limited Liability Company
FC Central Station Properties, LLC
IL
Limited Liability Company
FC Central Station Residential, LLC
IL
Limited Liability Company
FC Central Station Senior, LLC
IL
Limited Liability Company
FC Chapel Hill Leasing, LLC
OH
Limited Liability Company
FC Charleston Town Center Operator, LLC
DE
Limited Liability Company
FC Cherry Tree SPE, LLC
DE
Limited Liability Company
FC Chestnut Lake SPE, LLC
DE
Limited Liability Company
FC Chestnut, Inc.
OH
Corporation
FC Cobblestone Court, LLC
OH
Limited Liability Company
FC COLUMBIA PARK ASSOCIATES, LLC
NJ
Limited Liability Company
FC COLUMBIA PARK MEMBER, LLC
NY
Limited Liability Company
FC Commerce Court, LLC
DE
Limited Liability Company
FC Consolidated Lessor, LLC
VA
Limited Liability Company
FC Consolidated Master Lessee, LLC
VA
Limited Liability Company
FC Consolidated Member, LLC
VA
Limited Liability Company
FC Consolidated Sub Lessee, LLC
VA
Limited Liability Company
FC Consolidated, LLC
VA
Limited Liability Company
FC Construction Services, LLC
DE
Limited Liability Company
FC Continental Complex, L.P.
TX
Limited Partnership
FC Continental GP, LLC
TX
Limited Liability Company
FC Continental Landlord, LLC
TX
Limited Liability Company
FC Continental Manager, LLC
TX
Limited Liability Company
FC Continental Master Tenant, LLC
TX
Limited Liability Company
FC Coraopolis Towers LLC
PA
Limited Liability Company
FC Cortez Hill Associates, L.P.
CA
Limited Partnership
FC Cortez Hill, LLC
CA
Limited Liability Company
FC COURT STREET ASSOCIATES, LLC
NY
Limited Liability Company
FC Covington Manager, LLC
NM
Limited Liability Company
FC Covington MdelS Manager, LLC
NM
Limited Liability Company
FC Covington Park Building 2 Manager, LLC
NM
Limited Liability Company
FC Covington Park Building 3 Manager, LLC
NM
Limited Liability Company
FC Covington Towncenter Building 1 Manager, LLC
NM
Limited Liability Company
FC Dallas GP, LLC
TX
Limited Liability Company
FC Dallas TIF, LLC
DE
Limited Liability Company






--------------------------------------------------------------------------------





FC DEKALB MEZZANINE, LLC
DE
Limited Liability Company
FC Denver Power Center, LLC
CO
Limited Liability Company
FC Donora Towers LLC
PA
Limited Liability Company
FC Drake, LLC
PA
Limited Liability Company
FC Duncan Street, LLC
DE
Limited Liability Company
FC Eagle Bend, LLC
CO
Limited Liability Company
FC East Baltimore, LLC
MD
Limited Liability Company
FC EAST RIVER ASSOCIATES II, LLC
NY
Limited Liability Company
FC EAST RIVER ASSOCIATES, LLC
NY
Limited Liability Company
FC EAST RIVER FUND MEMBER II, LLC
NY
Limited Liability Company
FC EAST RIVER FUND MEMBER, LLC
NY
Limited Liability Company
FC Eaton Ridge SPE, LLC
DE
Limited Liability Company
FC Echo/Barr SPE, LLC
OH
Limited Liability Company
FC Edgeworth Lessor, LLC
VA
Limited Liability Company
FC Edgeworth Master Lessee, LLC
VA
Limited Liability Company
FC Edgeworth Sub Lessee, LLC
VA
Limited Liability Company
FC Edgeworth, LLC
VA
Limited Liability Company
FC EIGHTH AVE., LLC
DE
Limited Liability Company
FC ELY ASSOCIATES, L.P.
NY
Limited Partnership
FC Energy Services Company, LLC
NY
Limited Liability Company
FC Facilitator Holding, LLC
OH
Limited Liability Company
FC Facilitator, LLC
OH
Limited Liability Company
FC Farmington Place LLC
MI
Limited Liability Company
FC FLATBUSH ASSOCIATES II, LLC
DE
Limited Liability Company
FC FLATBUSH ASSOCIATES, L.P.
NY
Limited Partnership
FC Florida Senior Living Management, LLC
FL
Limited Liability Company
FC FOLEY DEVELOPMENT, LLC
NY
Limited Liability Company
FC FOLEY SQUARE ASSOCIATES, LLC
NY
Limited Liability Company
FC FOLEY, LLC
NY
Limited Liability Company
FC FOREST AVENUE ASSOCIATES, LLC
NY
Limited Liability Company
FC Freight House Operating, LLC
DE
Limited Liability Company
FC GOWANUS ASSOCIATES, LLC
NY
Limited Liability Company
FC Grand Lowry of Ohio, LLC
CO
Limited Liability Company
FC Grand Lowry, LLC
CO
Limited Liability Company
FC Hamel Mill Historic Master Tenant, LLC
DE
Limited Liability Company
FC HANSON ASSOCIATES, LLC
NY
Limited Liability Company
FC HANSON OFFICE ASSOCIATES, LLC
NY
Limited Liability Company
FC HARLEM CENTER OFFICE, LLC
NY
Limited Liability Company
FC HARLEM CENTER, LLC
NY
Limited Liability Company
FC Harlem Office, LLC
NY
Limited Liability Company
F-C Harris Silver Spring Limited Partnership
MD
Limited Partnership
FC HAWAII CM, LLC f/k/a Jordan - CMD, LLC
DE
Limited Liability Company






--------------------------------------------------------------------------------





FC Hawaii Laiopua, LLC
HI
Limited Liability Company
FC Hawaii, Inc.
HI
Corporation
FC HCN 40 Holding, LLC
DE
Limited Liability Company
FC HCN 88 Holding, LLC
DE
Limited Liability Company
FC HCN University Park, LLC
DE
Limited Liability Company
FC HH F/K/A FC Haverhill, LLC
DE
Limited Liability Company
FC HHM Member, LLC
DE
Limited Liability Company
FC Horizon GC, LLC
DE
Limited Liability Company
FC International GP, LLC
DE
Limited Liability Company
FC Jackson Square Apartments, LLC
TX
Limited Liability Company
FC Jackson Square MM, LLC
TX
Limited Liability Company
FC Kent Towers LLC
OH
Limited Liability Company
FC LaDue Reserve, LLC
OH
Limited Liability Company
FC Lehigh Valley Development, Inc.
PA
Corporation
FC LH, LLC
OH
Limited Liability Company
FC Locke Street, LLC
DE
Limited Liability Company
FC Lucky Strike Lessor, LLC
VA
Limited Liability Company
FC Lucky Strike Master Lessee, LLC
VA
Limited Liability Company
FC Lucky Strike, LLC
VA
Limited Liability Company
FC Lumber Shed Manager, LLC
DE
Limited Liability Company
FC Lumber Shed, LLC
DE
Limited Liability Company
FC Mass Ave 300 Block West, LLC
DE
Limited Liability Company
FC Mayfield Plaza, LLC
OH
Limited Liability Company
FC Member, LLC
NY
Limited Liability Company
FC Merc Complex, L.P.
TX
Limited Partnership
FC Merc Lessee Complex, LLC
TX
Limited Liability Company
FC Merc Lessee Member, LLC
TX
Limited Liability Company
FC Mesa , LLC
NM
Limited Liability Company
FC Metropolitan Lofts, Inc.
CA
Corporation
FC MODULAR, LLC
DE
Limited Liability Company
FC Moore Farm, LLC
NC
Limited Liability Company
FC Mortgage Loan, LLC
DE
Limited Liability Company
FC Nassau, LLC
DE
Limited Liability Company
FC New Carrollton, LLC
DE
Limited Liability Company
FC New Flatbush, LLC
NY
Limited Liability Company
FC NEW KERA, LLC
NY
Limited Liability Company
FC NEW MARKETS, LLC
NY
Limited Liability Company
FC New Tech, LLC
NY
Limited Liability Company
FC Newport Landing SPE, LLC
DE
Limited Liability Company
FC NL 2 C.V.
NL
Limited Partnership
FC NORTHERN ASSOCIATES II, LLC
DE
Limited Liability Company
FC Northern Associates, L.P.
NY
Limited Partnership
FC Northern Boulevard, LLC
NY
Limited Liability Company






--------------------------------------------------------------------------------





FC Northfield @ Stapleton, LLC
CO
Limited Liability Company
FC Northwest, Inc.
WA
Corporation
FC Oakland II, LLC
CA
Limited Liability Company
FC Oakland, LLC
CA
Limited Liability Company
FC Ohio HTC Investor, LLC
DE
Limited Liability Company
FC Orange Associates Member, LLC
DE
Limited Liability Company
FC Orange, LLC
CA
Limited Liability Company
FC Orchard Town Center, LLC
CO
Limited Liability Company
FC Outlot Parcels, LLC
CA
Limited Liability Company
FC PACIFIC ASSOCIATES, LLC
NY
Limited Liability Company
FC Pacific, LLC
NY
Limited Liability Company
FC PARKING EAST RIVER, LLC
NY
Limited Liability Company
FC Parkwood Village, LLC
DE
Limited Liability Company
FC Parma Land, LLC
DE
Limited Liability Company
FC Parmatown Apartments, LLC
OH
Limited Liability Company
FC Pavilion Theatre, LLC
CA
Limited Liability Company
FC Philip Morris TR, LLC
VA
Limited Liability Company
FC Pier 70, LLC
DE
Limited Liability Company
FC Pittsburgh, LLC
NV
Limited Liability Company
FC Plaza, LLC
DE
Limited Liability Company
FC Plymouth Square Village, LLC
MI
Limited Liability Company
FC Presidio Member, LLC
CA
Limited Liability Company
FC Presidio PHSH Lessor, LLC
CA
Limited Liability Company
FC QIC Antelope Valley Mall JV, LLC
DE
Limited Liability Company
FC QIC Charleston Town Center JV, LLC
DE
Limited Liability Company
FC QIC Galleria at Sunset JV, LLC
DE
Limited Liability Company
FC QIC Promenade in Temecula JV, LLC
DE
Limited Liability Company
FC QIC Short Pump Town Center JV, LLC
DE
Limited Liability Company
FC QIC South Bay Galleria JV, LLC
DE
Limited Liability Company
FC QUARTERMASTER ASSOCIATES II, L.P.
NY
Limited Partnership
FC QUARTERMASTER ASSOCIATES III, L.P.
NY
Limited Partnership
FC Quartermaster Associates IV, L.P.
NY
Limited Partnership
FC QUARTERMASTER ASSOCIATES, L.P.
NY
Limited Partnership
FC Quebec Square, LLC
CO
Limited Liability Company
FC QUEENS PLACE ASSOCIATES, LLC
NY
Limited Liability Company
FC Remediation SEFC, LLC
DC
Limited Liability Company
FC Richmond Associates, L.P.
NY
Limited Partnership
FC Richmond I, LLC
VA
Limited Liability Company
FC Richmond II, LLC
VA
Limited Liability Company
FC Ridge Hill Member, LLC
DE
Limited Liability Company
FC RTC 20, LLC
DE
Limited Liability Company
FC RTC 39, LLC
DE
Limited Liability Company
FC San Juan Waterfront, LLC
PR
Limited Liability Company






--------------------------------------------------------------------------------





FC Senior I Member, LLC
DC
Limited Liability Company
FC Senior I, LLC
DC
Limited Liability Company
FC Short Pump Land Investment, LLC
VA
Limited Liability Company
FC Skokie PQ, LLC
DE
Limited Liability Company
FC Skokie SPE, LLC
DE
Limited Liability Company
FC Skokie, LLC
DE
Limited Liability Company
FC Skokie-Pavilion, LLC
DE
Limited Liability Company
FC South Bay Galleria Operator, LLC
DE
Limited Liability Company
FC South Bay Outparcel, LLC
DE
Limited Liability Company
FC Southridge, LLC
OH
Limited Liability Company
FC Springhill Commercial, LLC
OH
Limited Liability Company
FC Stamford II LLC
CT
Limited Liability Company
FC Stapleton I, LLC
CO
Limited Liability Company
FC Stapleton II, LLC
CO
Limited Liability Company
FC Station Square Gaming, LLC
DE
Limited Liability Company
FC Station Square, LLC
DE
Limited Liability Company
FC STEINWAY STREET ASSOCIATES II, LLC
NY
Limited Liability Company
FC Stonecrest Mall, LLC
GA
Limited Liability Company
FC Stratford Crossings LLC
OH
Limited Liability Company
FC Stratford TOD, LLC
DE
Limited Liability Company
FC Subway Lower Floors, LLC
CA
Limited Liability Company
FC Subway Master Lessee, L.P.
CA
Limited Partnership
FC Subway Terminal Lessor, L.P.
CA
Limited Partnership
FC Subway, LLC
DE
Limited Liability Company
FC Surfside, LLC
OH
Limited Liability Company
FC Sweetwater Partner, LLC
TX
Limited Liability Company
FC Temecula, LLC
CA
Limited Liability Company
FC Tobacco Row Bonds, LLC
OH
Limited Liability Company
FC Tobacco Row, LLC
VA
Limited Liability Company
FC Twinsburg Residential II, LLC
OH
Limited Liability Company
FC University Park II, LLC
MA
Limited Liability Company
FC UPenn/31st Street, Inc.
OH
Corporation
FC Uptown Oakland Swap, LLC
DE
Limited Liability Company
FC Uptown Park, LLC
CA
Limited Liability Company
FC Vegas 20, LLC
NV
Limited Liability Company
FC Village Square LLC
NY
Limited Liability Company
FC Village, LLC
OH
Limited Liability Company
FC Wadsworth, LLC
OH
Limited Liability Company
FC Waring Associates, L.P.
NY
Limited Partnership
FC Washington-Lincoln Member, LLC
OH
Limited Liability Company
FC Washington-Lincoln, LLC
OH
Limited Liability Company
FC Waterfront Member, LLC
DE
Limited Liability Company
FC Waypointe Associates, LLC
NY
Limited Liability Company






--------------------------------------------------------------------------------





FC Westminster Residential, LLC
CO
Limited Liability Company
FC Wheatfield, LLC
NY
Limited Liability Company
FC Wilshire, Inc.
CA
Corporation
FC Winchester Lofts Manager, Inc.
DE
Corporation
FC Winchester Lofts Master Tenant, LLC
DE
Limited Liability Company
FC Winter Street, LLC
DE
Limited Liability Company
FC Wiregrass Holdings, LLC
DE
Limited Liability Company
FC Wiregrass SPE, LLC
FL
Limited Liability Company
FC WP Building, LLC
TX
Limited Liability Company
FC YONKERS ANCHOR, LLC
NY
Limited Liability Company
FC YONKERS ASSOCIATES, LLC
NY
Limited Liability Company
FC YONKERS HOTEL, LLC
NY
Limited Liability Company
FC YONKERS JM I, LLC
DE
Limited Liability Company
FC Yonkers Office, LLC
NY
Limited Liability Company
FC Yonkers Real Estate, LLC
NY
Limited Liability Company
FC YONKERS RESIDENTIAL, LLC
NY
Limited Liability Company
FC Yonkers Retail, LLC
NY
Limited Liability Company
FC Yonkers SM I, LLC
DE
Limited Liability Company
FC Ziegler Place LLC
MI
Limited Liability Company
FC/JMT Holdings, LLC
NY
Limited Liability Company
FC/LW Vegas, LLC
DE
Limited Liability Company
FC/Niasher, Inc.
NY
Corporation
FC/QIC Ballston Common Residential LLC
DE
Limited Liability Company
FC/QIC Ballston Common Retail JV LLC
DE
Limited Liability Company
FC/QIC Wiregrass JV LLC
DE
Limited Liability Company
FC/RRG FOLEY SQUARE ASSOCIATES, LLC
NY
Limited Liability Company
FC/TREECO COLUMBIA PARK DEVELOPMENT, LLC
NJ
Limited Liability Company
FC/TREECO COLUMBIA PARK LLC
NJ
Limited Liability Company
FC/Wolf Limited Liability Company
OH
Limited Liability Company
FCAS Facilitator, LLC
DE
Limited Liability Company
FCCG, LLC
DE
Limited Liability Company
FCD Bloomfield, LLC
NJ
Limited Liability Company
FCD Chancellor Park, LLC
PA
Limited Liability Company
FCD Lynbrook, LLC
NY
Limited Liability Company
FCDT, LLC
NY
Limited Liability Company
FCE Statutory Agent, Inc.
OH
Corporation
FCEP Westchester Swap, LLC
DE
Limited Liability Company
FCG Signature Square, LLC
OH
Limited Liability Company
FC-Granite, Inc.
OH
Corporation
FCHQC Development, LLC
DE
Limited Liability Company
FCILP, LLC
DE
Limited Liability Company
FC-JHI Garage, LLC
DE
Limited Liability Company






--------------------------------------------------------------------------------





FC-KHC Investment Fund, LLC
OH
Limited Liability Company
FCLG, Inc.
OH
Corporation
FC-MDC/Snyder Holdings, LLC
NY
Limited Liability Company
FC-MDC/ZBall Holdings, LLC
NY
Limited Liability Company
FCNEBP Management, LLC
DE
Limited Liability Company
FCNEBP Parking, LLC
MD
Limited Liability Company
FCPM, Inc.
MD
Corporation
FCR 42ND STREET PARTNERS
NY
General Partnership
FCR ATLANTIC, LLC
NY
Limited Liability Company
FCR CONSTRUCTION SERVICES, LLC
NY
Limited Liability Company
FCR LAND, LLC
NY
Limited Liability Company
FCR SPORTS, LLC
NY
Limited Liability Company
FCR Springing Member, LLC
NY
Limited Liability Company
FCRC CU Tech Development, LLC
NY
Limited Liability Company
FCRC MODULAR, LLC
NY
Limited Liability Company
FCRC Services Company, LLC
DE
Limited Liability Company
FCRC Statutory Agent, LLC
NY
Limited Liability Company
FCRG Development Management, LLC
DE
Limited Liability Company
FCRG, LLC
DE
Limited Liability Company
FCRPC/Niasher, Inc.
NY
Corporation
FCRP-Hamptons, LLC
OH
Limited Liability Company
FCS Residential I, LLC
DE
Limited Liability Company
FCS Residential II, LLC
DE
Limited Liability Company
FCS Residential IV, LLC
DE
Limited Liability Company
FCS Residential V, LLC
DE
Limited Liability Company
FC-Silver Canyon, Inc.
OH
Corporation
FCSR FIT 1, LLC
DE
Limited Liability Company
FCSR FIT 2, LLC
DE
Limited Liability Company
FCSR FIT 3, LLC
DE
Limited Liability Company
FCSR FIT 4, LLC
DE
Limited Liability Company
FCSR-Quasar, LLC
DE
Limited Liability Company
FC-SW Presidio, LLC
OH
Limited Liability Company
FC-SYSTEM, L.L.C.
DE
Limited Liability Company
FCTRS Services, LLC
DE
Limited Liability Company
FCW Yards LLC
DC
Limited Liability Company
Fenimore Investment Associates Limited Partnership
MI
Limited Partnership
Fenimore Limited Dividend Housing Association
MI
Limited Partnership
Fifth Fairway at Aberdeen, Ltd.
OH
Limited Liability Company
First Forest City Brookline Street, LLC
MA
Limited Liability Company
First New York Management Company, Inc.
NY
Corporation
First New York Partners Management, LLC
NY
Limited Liability Company
Fitzsimons Construction Management, LLC
CO
Limited Liability Company






--------------------------------------------------------------------------------





Flatbush Entertainment Associates, LLC
DE
Limited Liability Company
FNF, L.L.C.
IL
Limited Liability Company
Forest Bay, LLC
OH
Limited Liability Company
Forest City 129 Franklin, LLC
OH
Limited Liability Company
Forest City 31st Street, LP
PA
Limited Partnership
Forest City 38 Sidney Street, LLC
OH
Limited Liability Company
Forest City 40 Landsdowne, LLC
DE
Limited Liability Company
Forest City 42nd Street, LLC
NY
Limited Liability Company
Forest City 88 Sidney Street, LLC
DE
Limited Liability Company
Forest City American European Company, Ltd.
OH
Limited Liability Company
Forest City Antelope Valley II, LLC
OH
Limited Liability Company
Forest City Antelope Valley, LLC
OH
Limited Liability Company
Forest City B.U.G. Building, LLC
NY
Limited Liability Company
Forest City Bayside, LLC
OH
Limited Liability Company
Forest City Bessemer Court Associates, LP
DE
Limited Partnership
Forest City Big Creek, L.L.C.
OH
Limited Liability Company
Forest City Blossom, LP
DE
Limited Partnership
Forest City Bluffside, LLC
OH
Limited Liability Company
Forest City Bolingbrook, LLC
IL
Limited Liability Company
Forest City Bridge Street Associates II, LLC
DE
Limited Liability Company
Forest City Bridge Street Associates, L.P.
NY
Limited Partnership
Forest City Bruckner, LLC
NY
Limited Liability Company
Forest City California Commercial Construction, LLC.
CA
Limited Liability Company
Forest City California Residential Development, LLC
CA
Limited Liability Company
Forest City Capital Corporation
OH
Corporation
Forest City Capper/Carrollsburg, LLC
DC
Limited Liability Company
Forest City Central Station, Inc.
OH
Corporation
Forest City Commercial Construction Co., LLC
OH
Limited Liability Company
Forest City Commercial Development, LLC
OH
Limited Liability Company
Forest City Commercial Group, LLC
OH
Limited Liability Company
Forest City Commercial Holdings, LLC
NY
Limited Liability Company
Forest City Commercial Management, LLC
OH
Limited Liability Company
Forest City Community Development Entity, LLC
NY
Limited Liability Company
Forest City Contract Lumber, Inc.
OH
Corporation
Forest City Covington NM, LLC
NM
Limited Liability Company
Forest City CU Tech, LLC
NY
Limited Liability Company
Forest City East Coast, LLC
NY
Limited Liability Company
Forest City Ely,LLC
NY
Limited Liability Company
Forest City Employer, LLC
DE
Limited Liability Company
Forest City Enterprises, L.P.
DE
Limited Partnership






--------------------------------------------------------------------------------





Forest City Equity Services, LLC
OH
Limited Liability Company
Forest City Fiber Optic LLC
OH
Limited Liability Company
Forest City Finance Corporation
OH
Corporation
Forest City Flatbush, LLC
NY
Limited Liability Company
Forest City Fogelson South Properties, LLC
IL
Limited Liability Company
Forest City Franklin Town, LLC
OH
Limited Liability Company
Forest City Fulton Street Building, LLC
NY
Limited Liability Company
Forest City G Street, Inc.
PA
Corporation
Forest City Harris AVM, LLC
DE
Limited Liability Company
Forest City Hawaii Kona, LLC
HI
Limited Liability Company
Forest City Hawaii Residential, Inc.
HI
Corporation
Forest City Hawaii, LLC
HI
Limited Liability Company
Forest City Hollisian Lessee, LLC
DE
Limited Liability Company
Forest City Hunters Hollow, L.L.C.
OH
Limited Liability Company
Forest City International Limited
GB
Corporation
Forest City International Plaza, LLC
OH
Limited Liability Company
Forest City Investment Partners I Limited Partnership
DC
Limited Partnership
Forest City Investment Partners II Limited Partnership
DC
Limited Partnership
Forest City Investment Partners III Limited Partnership
DC
Limited Partnership
Forest City Investment Partners IV Limited Partnership
DC
Limited Partnership
Forest City Investment Partners Michigan L. P.
DC
Limited Partnership
Forest City Investment Partners Michigan L. P. II
DC
Limited Partnership
Forest City Investment Partners Millender Center Limited Partnership
DC
Limited Partnership
Forest City Investment Partners V Limited Partnership
DC
Limited Partnership
Forest City Jay Street Associates, L.P. (fka: Forest City Jay Street Associates)
NY
Limited Partnership
Forest City Kaka'ako, LLC
DE
Limited Liability Company
Forest City Kapolei Apartments, LLC
DE
Limited Liability Company
Forest City Land Development, LLC
OH
Limited Liability Company
Forest City Land Group, Inc.
OH
Corporation
Forest City Landings, LLC
DE
Limited Liability Company
Forest City Lehigh Valley Limited Partnership
PA
Limited Partnership
Forest City Liberty, LLC
DE
Limited Liability Company
Forest City Loan, LLC
DE
Limited Liability Company
FOREST CITY MASTER ASSOCIATES
NY
General Partnership
Forest City Master Associates III, LLC
NY
Limited Liability Company
Forest City Master Planning, LLC
DC
Limited Liability Company
Forest City Mauritius Limited
MU
Corporation






--------------------------------------------------------------------------------





Forest City Merc, LLC
DE
Limited Liability Company
Forest City Mercy Campus, Inc.
OH
Corporation
Forest City Mesa Residential Development, LLC
DE
Limited Liability Company
Forest City Metrotech Associates L.P.
NY
Limited Partnership
Forest City Metrotech, LLC
OH
Limited Liability Company
Forest City Myrtle Associates, LLC
DE
Limited Liability Company
FOREST CITY MYRTLE MEZZANINE, LLC
NY
Limited Liability Company
Forest City New York Member, LLC
NY
Limited Liability Company
Forest City NJ&M, LLC
DE
Limited Liability Company
Forest City NM, LLC
NM
Limited Liability Company
Forest City Northwest Developer, LLC
WA
Limited Liability Company
Forest City Northwest-DB, LLC
WA
Limited Liability Company
Forest City NY Group, LLC
NY
Limited Liability Company
Forest City NY, LLC
NY
Limited Liability Company
Forest City Peripheral Land, Inc.
DE
Corporation
Forest City Pierrepont Associates, LLC
NY
Limited Liability Company
Forest City Pierrepont, LLC
NY
Limited Liability Company
Forest City Pittsburgh Land, LLC
DE
Limited Liability Company
Forest City Properties, LLC
OH
Limited Liability Company
Forest City Ratner Companies, LLC
NY
Limited Liability Company
Forest City Real Estate Services, LLC f/k/a FC Asset Services, LLC
OH
Limited Liability Company
Forest City Reese, LLC
DE
Limited Liability Company
Forest City Reserve, LLC
DE
Limited Liability Company
Forest City Residential Group, LLC
OH
Limited Liability Company
Forest City Residential Management, LLC
OH
Limited Liability Company
Forest City Residential West, LLC
CA
Limited Liability Company
Forest City Residential, LLC
OH
Limited Liability Company
Forest City Richmond, LLC
DE
Limited Liability Company
Forest City Robinson Mall, LLC
DE
Limited Liability Company
Forest City RRG Associates
NY
General Partnership
Forest City Security Services, LLC
DE
Limited Liability Company
Forest City SEFC, LLC
DC
Limited Liability Company
Forest City SIAC Building, LLC
NY
Limited Liability Company
Forest City Sound View Associates
CT
Limited Partnership
Forest City Southpark Two, LLC
CA
Limited Liability Company
FOREST CITY SPORTS, LLC
NY
Limited Liability Company
Forest City Stapleton Land, LLC
CO
Limited Liability Company
Forest City Stapleton, Inc.
CO
Corporation
Forest City Station Square Associates, LP
DE
Limited Partnership
Forest City Station Square, LLC
PA
Limited Liability Company
FOREST CITY SUBSIDIARY CDE I, LLC
NY
Limited Liability Company
FOREST CITY SUBSIDIARY CDE II, LLC
NY
Limited Liability Company






--------------------------------------------------------------------------------





FOREST CITY SUBSIDIARY CDE III, LLC
NY
Limited Liability Company
FOREST CITY SUBSIDIARY CDE IV, LLC
NY
Limited Liability Company
FOREST CITY SUBSIDIARY CDE V, LLC
NY
Limited Liability Company
FOREST CITY SUBSIDIARY CDE VI, LLC
NY
Limited Liability Company
FOREST CITY SUBSIDIARY CDE VII, LLC
NY
Limited Liability Company
Forest City Sustainable Resources Oahu, LLC
HI
Limited Liability Company
Forest City Sustainable Resources Pearl City, LLC
HI
Limited Liability Company
Forest City Sustainable Resources, LLC
OH
Limited Liability Company
FOREST CITY TECH PLACE ASSOCIATES II, LLC
DE
Limited Liability Company
FOREST CITY TECH PLACE ASSOCIATES, L. P.
NY
Limited Partnership
Forest City Tech Place, LLC
NY
Limited Liability Company
Forest City Texas, LLC
DE
Limited Liability Company
FOREST CITY TILDEN ASSOCIATES, LLC
NY
Limited Liability Company
Forest City Tilden, LLC
NY
Limited Liability Company
Forest City TRS, LLC
DE
Limited Liability Company
Forest City University Park Food Services, Inc.
OH
Corporation
Forest City University Park, LLC
DE
Limited Liability Company
Forest City Waring, LLC
NY
Limited Liability Company
Forest City Washington, LLC
DC
Limited Liability Company
Forest City West Village, LLC
DE
Limited Liability Company
Forest City Woodridge, Inc.
OH
Corporation
Forest City-EP, L.L.C.
OH
Limited Liability Company
Forest City-Harris Group
IL
General Partnership
Forest City-New East Baltimore Partnership, LLC
MD
Limited Liability Company
Fort Lincoln Senior Village II Limited Partnership
DC
Limited Partnership
Fort Lincoln Senior Village III Limited Partnership
DC
Limited Partnership
Foundry Lofts Workforce, LLC
DE
Limited Liability Company
Franklin Town Towers Associates
PA
Limited Partnership
Freight House Operating Member, LLC
DE
Limited Liability Company
Frenchtown Place Associates Limited Partnership
MI
Limited Partnership
Ft Benning Swap SPE, LLC
DE
Limited Liability Company
Galway Residential, LTD.
OH
Limited Liability Company
Garfield Mall Associates
OH
General Partnership
GG Natural Gas, LLC
OH
Limited Liability Company
GL - DB, LLC
NM
Limited Liability Company
Gladstone New Energy, LLC
IL
Limited Liability Company
GL-CC, LLC
IL
Limited Liability Company
Glendora Gardens Associates
CA
Limited Partnership






--------------------------------------------------------------------------------





Glendora Gardens Investors Limited Partnership
OH
Limited Partnership
Glengary, LLC
DE
Limited Liability Company
Golden Gate Shopping Center, LTD.
OH
Limited Liability Company
GP 1 AIR RIGHTS, LLC
IL
Limited Liability Company
GP 1, LLC
IL
Limited Liability Company
Granada Apartments Ltd.
OH
Limited Liability Company
Granite Development Partners, L. P.
DE
Limited Partnership
Granite Silver Development Partners L. P.
DE
Limited Partnership
Grove Associates
CA
Limited Partnership
GS FC Hudson Exchange, LLC
DE
Limited Liability Company
GS FC Jersey City Pep 1 Urban Renewal, LLC
NJ
Limited Liability Company
GS FC Jersey City Pep 1, LLC
DE
Limited Liability Company
GS FC Jersey City Pep 2 Urban Renewal, LLC
NJ
Limited Liability Company
GS FC Jersey City Pep 2, LLC
DE
Limited Liability Company
HAI/FCD Company, LLC
CA
Limited Liability Company
Halle Garage Investments, LLC
OH
Limited Liability Company
Halle Garage, LLC
OH
Limited Liability Company
HARLEM CENTER LLC
NY
Limited Liability Company
HARLEM CENTER OFFICE, LLC
NY
Limited Liability Company
Hektar, LLC
NM
Limited Liability Company
Highland II, L.L.C.
VA
Limited Liability Company
Hillcrest Investments, LLC
VA
Limited Liability Company
Historic Developers, LLC
OH
Limited Liability Company
HMC - DB, LLC
DE
Limited Liability Company
Ho'ohana Solar 1, LLC
HI
Limited Liability Company
Horizon Coastal, LLC
HI
Limited Liability Company
Horizon Construction, LLC
DE
Limited Liability Company
Hudson FC Group, LLC
DE
Limited Liability Company
Hunters Hollow Apartments, L.L.C.
OH
Limited Liability Company
In Town Parking, Inc.
OH
Corporation
In Town Shopping Center, Inc.
OH
Corporation
Independence Place Associates, L.L.C.
OH
Limited Liability Company
John Sale Manor, Ltd.
OH
Limited Partnership
JS Fund I, LLC
OH
Limited Liability Company
K & S Associates, an Ohio General Partnership
OH
General Partnership
Kennedy Lofts Associates
MA
General Partnership
Kennedy Lofts Associates Limited Partnership
MA
Limited Partnership
Kennedy Lofts Development Associates
MA
General Partnership
Kent Tower 43 Associates, Ltd.
OH
Limited Partnership
KERA Limited Partnership
NY
Limited Partnership
Kline's Farm Group, LLC
OH
Limited Liability Company
La Mesa Springs Associates
CA
Limited Partnership
Laburnum Investment, LLC
VA
Limited Liability Company






--------------------------------------------------------------------------------





Lakeland Place Associates Limited Dividend Housing Association
MI
Limited Partnership
Lenox Club Holding, LLC
VA
Limited Liability Company
Lenox Club Limited Partnership
VA
Limited Partnership
Lenox Park Business Trust
MD
Trust
Lexington Village II LP
PA
Limited Partnership
Liberty Hill Apartments I, Ltd.
OH
Limited Liability Company
Liberty Hill Apartments SPE, LLC
DE
Limited Liability Company
Lifestyles at Boot Ranch, LLC
DE
Limited Liability Company
Lima LD, LLC
OH
Limited Liability Company
Lima Towers, Ltd.
OH
Limited Partnership
Mallard Point, LLC
OH
Limited Liability Company
Marigold Development Corp.
OH
Corporation
Mass Ave 300 Block East LLC
MA
Limited Liability Company
Mass Ave 300 Block West LLC
MA
Limited Liability Company
MASTER ASSOCIATES II
NY
General Partnership
Master III FC/BCR Holdings, LLC
NY
Limited Liability Company
McCullough Center Manager, LLC
OH
Limited Liability Company
MDC SPORTS, LLC
NY
Limited Liability Company
MdelS, LLC
NM
Limited Liability Company
Mercy Campus Developers, LLC
IL
Limited Liability Company
Mesa Del Sol, LLC
NM
Limited Liability Company
Mesa-Innovation Park Building 2 LLC
NM
Limited Liability Company
Mesa-Innovation Park Building 3 LLC
NM
Limited Liability Company
Mesa-Towncenter Building #1, LLC
NM
Limited Liability Company
Metro Property Developers
PA
General Partnership
Mid-Corp.,LLC
OH
Limited Liability Company
Millennium Land Development Company
OH
Corporation
Miner Properties, Ltd.
OH
Limited Partnership
Miramar Tower, a California Limited Partnership
CA
Limited Partnership
Monroe Township Associates Limited Dividend Housing Association
MI
Limited Partnership
Murphy Hall Manager, LLC
OH
Limited Liability Company
Museum Towers II, LP
DE
Limited Partnership
MWV Pinnacle Capital Fund, L.P.
OH
Limited Partnership
N. Washington Street Garage, LLC
DE
Limited Liability Company
NASSAU EVENTS CENTER, LLC
DE
Limited Liability Company
National Grand Lowry Lofts Associates LP
CO
Limited Partnership
National Grand Lowry Lofts Partners, LLC
DE
Limited Liability Company
NEC Coliseum Holdings, LLC
DE
Limited Liability Company
NEC Plaza Holdings, LLC
DE
Limited Liability Company
NEC Plaza, LLC
DE
Limited Liability Company
New Boston LD, LLC
OH
Limited Liability Company






--------------------------------------------------------------------------------





New Carrollton JV, LLC
MD
Limited Liability Company
New Kensington Tower Associates
PA
Limited Partnership
New Kensington Tower Investments, Ltd.
OH
Limited Partnership
Noble Towers Associates
PA
Limited Partnership
North Church Towers I, LLC
DE
Limited Liability Company
North Church Towers II, Ltd.
OH
Limited Liability Company
North Port Associates, Limited Partnership
MI
Limited Partnership
Ocean View Towers Associates Limited Partnership
NJ
Limited Partnership
One SFC LLC
OH
Limited Liability Company
Oracle-Wetmore Co. Limited Partnership
AZ
Limited Partnership
Pacific Park 38 Sixth Avenue, LLC
DE
Limited Liability Company
Pacific Park 535 Carlton, LLC
DE
Limited Liability Company
Pacific Park 550 Vanderbilt, LLC
DE
Limited Liability Company
Pacific Park 615 Dean, LLC
DE
Limited Liability Company
Pacific Park 664 Pacific, LLC
DE
Limited Liability Company
Pacific Park B-12 Parking, LLC
DE
Limited Liability Company
Pacific Park B3 Parking, LLC
DE
Limited Liability Company
Pacific Park Development, LLC
NY
Limited Liability Company
Pacific Park Parking, LLC
DE
Limited Liability Company
Pacific Park, Inc
DE
Corporation
Palmdale Outparcel Developers Ltd.
CA
Limited Partnership
Palmdale Valley, LLC
PA
Limited Liability Company
Parcel C Phase 2, L.L.C.
IL
Limited Liability Company
Park Place Tower Associates L. D. H. A.
MI
Limited Partnership
Park Plaza 3-5, LLC
OH
Limited Liability Company
Park Plaza Apartments, LLC
OH
Limited Liability Company
Parkland Place Associates Limited Partnership
WV
Limited Partnership
Parkway Advertising Partners
PA
General Partnership
Parmatown Woods, LLC
DE
Limited Liability Company
PB 31st Street LLC
PA
Limited Liability Company
Pembrooke Place, Ltd.
OH
Limited Liability Company
Penrose Properties, Inc.
OH
Corporation
Perrytown Place Associates, a Limited Partnership
PA
Limited Partnership
Pine Grove Manor Associates Limited Partnership
MI
Limited Partnership
Pine Ridge Apartments Co. II, Ltd.
OH
Limited Liability Company
Pine Ridge Apartments Co. Limited Partnership
OH
Limited Partnership
Pine Ridge Building F, LLC
OH
Limited Liability Company
Pine Ridge G & H, LLC (f/k/a Pine Ridge Valley Apartments, Building H, LLC)
OH
Limited Liability Company
Pine Ridge Recreation Club, LLC
OH
Limited Liability Company
Pine Ridge Valley Apartments-East, LLC
OH
Limited Liability Company






--------------------------------------------------------------------------------





Pine Ridge Valley, LLC
OH
Limited Liability Company
Playhouse Square Investment, LLC
OH
Limited Liability Company
Post Office Building, LLC
OH
Limited Liability Company
Post Office Plaza Limited Partnership
OH
Limited Partnership
Post Office Plaza, LLC
DE
Limited Liability Company
Potomac Village Associates Limited Partnership
WV
Limited Partnership
PP 38 Sixth Avenue TC Manager, LLC
DE
Limited Liability Company
PP 38 Sixth Avenue TC, LLC
DE
Limited Liability Company
PP 535 Carlton TC Manager, LLC
DE
Limited Liability Company
PP 535 Carlton TC, LLC
DE
Limited Liability Company
PQ Ground Lessee, LLC
DE
Limited Liability Company
PQ Las Vegas, LLC
DE
Limited Liability Company
QH Las Vegas, LLC
DE
Limited Liability Company
Quebec Square SPE, LLC
DE
Limited Liability Company
Queenswood Associates, L. P.
DE
Limited Partnership
Queenswood Management Associates
NY
General Partnership
Ranch Center Associates II
NV
General Partnership
RANCHO BP MEMBER, LLC
DE
Limited Liability Company
RANCHO BP, LLC
DE
Limited Liability Company
Rancho Mall, LLC
NY
Limited Liability Company
RATNER-KESSLER REALTY, LLC
DE
Limited Liability Company
Related Forest City Elderly Housing Limited Partnership I
MA
Limited Partnership
Ridge Hill Solar LLC
DE
Limited Liability Company
Riverside Towers, Ltd.
OH
Limited Partnership
Rivervest Limited Partnership
DC
Limited Partnership
RM Member, LLC
CA
Limited Liability Company
Robinson Mall Associates, LLC,
DE
Limited Liability Company
Robinson Mall Developers, LLC
DE
Limited Liability Company
Robinson Mall, LLC
PA
Limited Liability Company
Robinson Metro Associates I
PA
Limited Partnership
Robinson Metro Associates II
PA
Limited Partnership
Robinson Metro Associates III
PA
Limited Partnership
Robinson Metro Associates IV
PA
Limited Partnership
Robinson Metro Associates V
PA
Limited Partnership
Robinson Metro Associates VI
PA
Limited Partnership
Robinson Peripheral Associates I
PA
Limited Partnership
Robinson Peripheral Associates II
PA
Limited Partnership
Robinson Peripheral Associates III
PA
Limited Partnership
Robinson Peripheral Associates IV
PA
Limited Partnership
Robinson Peripheral Associates V
PA
Limited Partnership
Robinson Peripheral Associates VI
PA
Limited Partnership
Robinson Peripheral Developers
PA
General Partnership






--------------------------------------------------------------------------------





Robinson Westpointe Developers
PA
General Partnership
Rockport Square LLC
OH
Limited Liability Company
Rolling Acres Bellefair Member, LLC
DE
Limited Liability Company
Rolling Acres Bellefair, LLC
DE
Limited Liability Company
Rolling Acres Properties Co. Limited Partnership
OH
Limited Partnership
Romig Road, LLC.
OH
Limited Liability Company
RRG 42ND STREET, LLC
NY
Limited Liability Company
RRG 625 FULTON ASSOCIATES, LLC
NY
Limited Liability Company
RRG B.U.G. ASSOCIATES, L.P.
DE
Limited Partnership
RRG B.U.G. LIMITED PARTNERSHIP
DE
Limited Partnership
RRG BUG, LLC
NY
Limited Liability Company
RRG CASTLE CENTER, LLC
NY
Limited Liability Company
RRG COURT STREET, LLC
NY
Limited Liability Company
RRG FOREST AVENUE, LLC
NY
Limited Liability Company
RRG JAY OFFICE, LLC
NY
Limited Liability Company
RRG MASTER II, LLC
NY
Limited Liability Company
RRG PACIFIC, LLC
NY
Limited Liability Company
RRG QUARTERMASTER, INC.
PA
Corporation
RRG RESIDENTIAL PROPERTIES, LLC
NY
Limited Liability Company
RRG STEINWAY, LLC
NY
Limited Liability Company
RRG Sterling Place Associates, LLC
NY
Limited Liability Company
S.D.C. Title Agency, LLC
OH
Limited Liability Company
S.D.C., Inc.
OH
Corporation
S.E. Corner Block 2, L.L.C.
IL
Limited Liability Company
Scranton Development Company
OH
General Partnership
SDC Realty, Inc.
OH
Corporation
SEFC 160, LLC
DC
Limited Liability Company
Settler's Landing At Greentree I, LLC
OH
Limited Liability Company
Seven Hills Land Company
OH
General Partnership
SF Emporium Bespoke TRS,LLC
DE
Limited Liability Company
SG-DB, LLC
DE
Limited Liability Company
Shamoluzzy, LLC
DE
Limited Liability Company
Shamrock Business Center, Ltd.
OH
Limited Liability Company
Sharp Development, Ltd.
OH
Limited Liability Company
Short Pump Town Center Holding, LLC
DE
Limited Liability Company
Short Pump Town Center, LLC
VA
Limited Liability Company
Signature Square SPE, LLC
DE
Limited Liability Company
Silva Urbs 1 C.V.
NL
Limited Partnership
Silver Canyon Partnership
NV
General Partnership
Simi Valley Town and Country, LLC
CA
Limited Liability Company
Skylight Office Tower Holdings, LLC
DE
Limited Liability Company
Skylight Office Tower Limited Partnership
CT
Limited Partnership
Skylight Office Tower SPE, LLC
DE
Limited Liability Company






--------------------------------------------------------------------------------





SL Syracuse, LLC
CO
Limited Liability Company
Slavic Village Recovery, LLC
OH
Limited Liability Company
SLNG, LLC
OH
Limited Liability Company
Smith - FL Tampa Partners
FL
General Partnership
South Bay Associates
CA
Limited Partnership
South Bay Associates SPE, LLC
DE
Limited Liability Company
South Bay Center SPE, LLC
DE
Limited Liability Company
South Bay Center, LLC
CA
Limited Liability Company
South Michigan Avenue Lofts 3, L.L.C.
IL
Limited Liability Company
South Michigan Avenue Lofts Commercial, L.L.C.
IL
Limited Liability Company
Springfield Towers, Ltd.
OH
Limited Partnership
Springhill Commercial Associates
OH
General Partnership
Square 882N Affordable GP, LLC
DC
Limited Liability Company
Square 882N Affordable, L.P.
DC
Limited Partnership
Square 882N FC & MCU, LLC
DC
Limited Liability Company
Square 882N Owner, LLC
DC
Limited Liability Company
SSNG, LLC
OH
Limited Liability Company
St. Mary's Villa Associates Limited Partnership
NJ
Limited Partnership
Stapleton Enterprises, LLC
CO
Limited Liability Company
Stapleton Land II, LLC
CO
Limited Liability Company
Stapleton Land, LLC
CO
Limited Liability Company
Stapleton North Town, LLC
CO
Limited Liability Company
Station Square Gaming L.P.
PA
Limited Partnership
Sugar Chestnut, LLC
OH
Limited Liability Company
Summerset Development Co.
OH
General Partnership
Sunrise Development Co.
OH
Corporation
Sunrise Land Co.
OH
Corporation
Superior West 6th Partnership
OH
General Partnership
Surfside Apartments, LLC
DE
Limited Liability Company
Sustainable Albany BioEnergy, LLC
DE
Limited Liability Company
Sustainable BioElectric, LLC
DE
Limited Liability Company
Sustainable BioGas, LLC
DE
Limited Liability Company
Sustainable BioKW, LLC
DE
Limited Liability Company
Sustainable BioPower, LLC
DE
Limited Liability Company
Sustainable BioVolt, LLC
DE
Limited Liability Company
Sustainable NY BioEnergy, LLC
DE
Limited Liability Company
SWC 16th/Indiana, L.L.C.
IL
Limited Liability Company
Tamarac Apartments, LLC
OH
Limited Liability Company
Tangerine Road Associates
AZ
General Partnership
TC Avenue, LLC
OH
Limited Liability Company
Temecula Towne Center Associates, LLC
DE
Limited Liability Company
Terminal Investments, LLC
OH
Limited Liability Company






--------------------------------------------------------------------------------





Terminal Tower Master Tenant, LLC
DE
Limited Liability Company
Terminal Tower SPE, LLC
DE
Limited Liability Company
The Drake Condominium Association
PA
Corporation
The Grand Business Trust
MD
Trust
THE NEW YORK TIMES BUILDING CONDOMINIUM
NY
Unincorporated Association
THE NEW YORK TIMES BUILDING LLC
NY
Limited Liability Company
Thirty-Eight Sidney Street Limited Partnership
DE
Limited Partnership
Tiago Development, LLC
NY
Limited Liability Company
Tiago Holdings II, LLC
NY
Limited Liability Company
TIAGO HOLDINGS, LLC
NY
Limited Liability Company
TIAGO PARKING HOLDINGS, LLC
NY
Limited Liability Company
Tobacco Row TownHouses, LLC F/K/A Tobacco Row Land II, LLC
VA
Limited Liability Company
Tower City Central Distribution Limited Partnership
OH
Limited Partnership
Tower City Fitness Center, LLC
OH
Limited Liability Company
Tower City Land, LLC
OH
Limited Liability Company
Tower City Member, LLC
DE
Limited Liability Company
Tower City Properties Ltd.
OH
Limited Partnership
Tower City Riverview, LLC
OH
Limited Liability Company
Tower City Skylight Tower, LLC
OH
Limited Liability Company
Tower Energy, LLC
OH
Limited Liability Company
Town Center Rental Member, LLC
CO
Limited Liability Company
Town Center Rental, LLC
DE
Limited Liability Company
Towne Centre Place Associates Limited Dividend Housing Association
MI
Limited Partnership
TR Town House, LLC
VA
Limited Liability Company
TR-1 Bond Corp.
VA
Corporation
TR-10 Bond Corp.
VA
Corporation
TR-2 Bond Corp.
VA
Corporation
TR-3 Bond Corp.
VA
Corporation
TR-4 Bond Corp.
VA
Corporation
TR-5 Bond Corp.
VA
Corporation
TR-6 Bond Corp.
VA
Corporation
TR-7 Bond Corp.
VA
Corporation
TR-8 Bond Corp.
VA
Corporation
TR-9 Bond Corp.
VA
Corporation
Tusar, LLC
OH
Limited Liability Company
University Park Phase II Limited Partnership
DE
Limited Partnership
UP 26 Landsdowne, LLC
DE
Limited Liability Company
UP 35 Landsdowne, LLC
DE
Limited Liability Company
UP 45/75 Sidney Street, LLC
DE
Limited Liability Company
UP 64 Sidney Street, LLC
DE
Limited Liability Company






--------------------------------------------------------------------------------





UP 65/80 Landsdowne, LLC
DE
Limited Liability Company
Uptown Apartments, LLC
CA
Limited Liability Company
Uptown Housing Placeholder, LLC
CA
Limited Liability Company
Vermilion Park Estate, LLC
OH
Limited Liability Company
Village Center Associates Limited Dividend Housing Association
MI
Limited Partnership
Village Green of Beachwood Limited Partnership
DE
Limited Partnership
Wadsworth Development 76, LLC
OH
Limited Liability Company
Waterfront 1001 4th Street, LLC
DC
Limited Liability Company
Waterfront 375 M Street, LLC
DC
Limited Liability Company
Waterfront 425 M Street, LLC
DC
Limited Liability Company
Waterfront Liquidating Trust
DE
Trust
WBA Woodlake, L.L.C.
MI
Limited Liability Company
West Sixth Superior, LLC
OH
Limited Liability Company
West Third Bridge Building LLC
OH
Limited Liability Company
Westminster 144th Avenue, LLC
CO
Limited Liability Company
Whiteacres Loan Acquisition, LLC
DE
Limited Liability Company
WilshireWesternCondos, LLC
CA
Limited Liability Company
Winchester Arms NH II LLC
DE
Limited Liability Company
Winchester Lofts, LLC
DE
Limited Liability Company
Winchester Mansfield, LLC
DE
Limited Liability Company
Wiregrass Connector TRS, LLC
DE
Limited Liability Company
Wisconsin Park Associates Limited Partnership
MD
Limited Partnership
Wooster Renewable Energy, LLC
OH
Limited Liability Company
WP, Inc.
FL
Corporation
WWC Member, LLC
CA
Limited Liability Company
York-Ridge Development Company
OH
General Partnership










--------------------------------------------------------------------------------







Schedule 11.02 – Administrative Agent’s Office; Certain Addresses for Notices


BORROWER AND OTHER LOAN PARTIES:


Forest City Enterprises, L.P.
50 Public Square, Suite 1100
Cleveland, Ohio 44113
Attention: Robert G. O’Brien
Facsimile: (216) 263-6204
Email: bobobrien@forestcity.net
Telephone: (216) 416-3735


With a copy to:


Forest City Enterprises, L.P.
50 Public Square, Suite 1360
Cleveland, Ohio 44113
Attention: Geralyn Presti
Facsimile: (216) 263-6206
Email: geripresti@forestcity.net
Telephone: (216) 416-3269


With a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Benjamin R. Weber, Esq.
Email: weberb@sullcrom.com
Facsimile: (212) 291-9162
Telephone: (212) 558-3159







--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
225 Franklin Street,
Boston, Massachusetts 02210
Mail Code: MAI-225-02-04
Attention: Oltiana M. Pappas, SVP; Sr. Credit Product Officer
Telephone: (617) 346-0460
Facsimile: (617) 346-5025
Email: oltiana.pappas@baml.com


With a copy to:


Bank of America, N.A.
225 Franklin Street
Boston, Massachusetts 02210
Mail Code: MAI-225-02-04
Attention: Bonnie Pelrin, AVP; Relationship Administrator III
Telephone: (617) 346-4301
Facsimile: (617) 346-4670
Email: bonnie.c.pelrin@baml.com


Payment Instructions:


Account No.:
_______________

Ref:
_______________

ABA#:
_______________








--------------------------------------------------------------------------------







Other Notices as Administrative Agent:


Bank of America, N.A.
225 Franklin Street
Boston, Massachusetts 02210
Mail Code: MAI-225-02-04
Attention: Oltiana M. Pappas, SVP; Sr. Credit Product Officer
Telephone: (617) 346-0460
Facsimile: (617) 346-5025
Email: oltiana.pappas@baml.com


With a copy to:


Bank of America, N.A.
1201 Main Street, 14th Floor
Dallas, TX 75202
Mail Code: TX1-492-14-19
Attention: Henry C. Pennell, VP Agency Management Officer III
Telephone: (214) 209-1226
Facsimile: (214) 290-9448
Email: henry.pennell@baml.com


With an additional copy to:


Bank of America, N.A.
225 Franklin Street
Boston, Massachusetts 02210
Mail Code: MAI-225-02-04
Attention: Bonnie Pelrin, AVP; Relationship Administrator III
Telephone: (617) 346-4301
Facsimile: (617) 346-4670
Email: bonnie.c.pelrin@baml.com













--------------------------------------------------------------------------------






EXHIBIT A


FORM OF LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April [__], 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Forest City Enterprises,
L.P., a Delaware limited partnership (the “Borrower”), Forest City Realty Trust,
Inc., a Maryland corporation (the “Parent”) and certain subsidiaries of the
Parent from time to time party thereto, as Guarantors, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.
The undersigned hereby requests (select one):
¨ A Borrowing of Loans    
¨ A conversion or continuation of Loans
1.    On      (a Business Day).
2.    In the amount of $    .
3.    Comprised of         .
     [Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of      months.


[Signature page immediately follows]








___________________________
1 Minimum principal amount of $1,000,000 for Borrowing of, conversion to or
continuation of Eurodollar Rate Loans and $500,000 for Borrowing of or
conversion to Base Rate Loans.




A-1-1
Form of Loan Notice
63370366

--------------------------------------------------------------------------------






FOREST CITY ENTERPRISES, L.P.
By: Forest City Realty Trust, Inc., a Maryland corporation and its general
partner


By:     
Name:     
Title:     






A-1-1
Form of Loan Notice
63370366

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF NOTE
        
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of April [__], 2016 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, Forest City Realty Trust, Inc. and
certain subsidiaries thereof from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
To the extent any provision of this Note conflicts with or is inconsistent with
the Agreement, the Agreement shall control.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


B-1
Form of Note
63370366

--------------------------------------------------------------------------------





THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


FOREST CITY ENTERPRISES, L.P.
By: Forest City Realty Trust, Inc., a Maryland corporation and its general
partner
    
By:     
Name:     
Title:    


B-2
Form of Note
63370366

--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   





B-3
Form of Note
63370366

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: __________________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April [__], 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Forest City Enterprises,
L.P., a Delaware limited partnership (the “Borrower”), Forest City Realty Trust,
Inc. (the “Parent”) and certain subsidiaries of the Parent from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the chief financial officer of the Parent, and that, as such, he/she
is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Parent, and not in such person’s
individual capacity, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Parent has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such financial statements fairly present the consolidated
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Group in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review of the transactions and condition (financial or otherwise) of the
Consolidated Group during the accounting period covered by such financial
statements.
3.    A review of the activities of the Consolidated Group during such fiscal
period has been made with a view to determining whether during such fiscal
period the Consolidated Group performed and observed all their respective
Obligations under the Loan Documents, and


C-1
Form of Compliance Certificate

--------------------------------------------------------------------------------





[select one:]
[to the knowledge of the Parent, during such fiscal period each of the
Consolidated Parties performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[to the knowledge of the Parent, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]
4.    The Parent is in compliance with the provisions of Section 7.09 of the
Agreement and the Minimum Unencumbered Property Condition. The financial
covenant analyses and information set forth on Schedules 1, 2 and 3 attached
hereto are true and accurate on and as of the date of this Compliance
Certificate.
5.    Attached hereto as Schedule 4 is a true, correct and complete list of all
Unencumbered Pool Properties as of the Financial Statement Date.
6.    Unencumbered Pool Value as of the Financial Statement Date is
$_______________. Attached hereto as Schedule 5 is a true, correct and complete
calculation of Unencumbered Pool Value.
7.    Attached hereto as Schedule 6 is a true, correct and complete quarterly
and year-to-date summary report of Unencumbered NOI attributable to each
Unencumbered Pool Property for such fiscal period ending on the Financial
Statement Date, prepared on a basis consistent with the Audited Financial
Statements. The information contained in the financial statements referenced in
paragraph 1 fairly presents Net Operating Income attributable to each Property
and Unencumbered NOI attributable to each Unencumbered Pool Property for such
periods.
8.    Attached hereto as Schedule 7 is a true, correct and complete statement of
Funds From Operations.


C-2
Form of Compliance Certificate

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Certificate as of

            ,         .
FOREST CITY REALTY TRUST, INC.


By:     
Name:     
Title:     


C-3
Form of Compliance Certificate

--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
on a Pro Forma Basis ($ in 000’s)


I.
7.09(a) Maximum Total Leverage Ratio


 
 
A.
Total Indebtedness - Unrestricted Cash in excess
of $40,000,000 as of the Statement Date:


 
 
 
1.    Total Indebtedness as of the
Statement Date:
$_____________
 
 
 
 
 
 
2.    Unrestricted Cash in excess
of $40,000,000 as of the Statement
Date:
$_____________
 
 
3.    Line I.A.1. - Line I.A.2.:
 
$__________________
 
 
 
 
B.
Total Asset Value – Unrestricted Cash in excess
of $40,000,000 as of the Statement Date:


 
 
 
1.    Total Asset Value as of the
Statement Date (Schedule 3):
$_____________
 
 
 
 
 
 
2.    Unrestricted Cash in excess
of $40,000,000 as of the Statement
Date:


$_____________
 
 
3.    Line I.B.1. - Line I.B.2.:
 
$__________________
 
 
 
 
C.
Maximum Total Leverage Ratio
(Line I.A.3. < [65%] 1 [60%] 2 of Line I.B.3.)
 
Compliance:
(Yes or No)
 
 
 
 











_______________________________________
1 Applies on and prior to December 31, 2017. After December 31, 2017, applies
only at the election of the Borrower for any fiscal quarter in which a
Consolidated Party or an Unconsolidated Affiliate completes a Material
Acquisition and for up to the next two subsequent consecutive fiscal quarters,
and may be elected for a maximum of four fiscal quarters (whether or not
consecutive) during the term of the Agreement
2 Applies after December 31, 2017


C-4
Form of Compliance Certificate

--------------------------------------------------------------------------------





II.
7.09(b) Maximum Secured Leverage Ratio


 
A.
Total Secured Indebtedness as of the Statement Date:


$__________________
B.
Total Asset Value as of the Statement Date (Schedule 3):


$__________________
C.
Maximum Secured Leverage Ratio
(Line II.A < [55%] 3 [50%] 4 of Line II.B)
Compliance:
(Yes or No)
 
 
 
 
 
 



























































_______________________
3 Applies through and including December 31, 2018
4 Applies after December 31, 2018








C-5
Form of Compliance Certificate

--------------------------------------------------------------------------------







III.
7.09(c) Maximum Secured Recourse Leverage Ratio


 
A.
Total Secured Recourse Indebtedness as of the Statement Date:




$__________________
B.
Total Asset Value as of the Statement Date (Schedule 3):


$__________________
C.
Maximum Secured Recourse Leverage Ratio
(Line III.A < 15% of Line III.B)
Compliance:
(Yes or No)
 
 
 
 
 
 













C-6
Form of Compliance Certificate

--------------------------------------------------------------------------------





IV.
7.09(d) Minimum Fixed Charge Coverage Ratio


 
A.
Adjusted EBITDA for the trailing four quarter period ending on the Statement
Date (the “Subject Period”):


 
 
1.    EBITDA (Schedule 2): $_______________


 
 
2.    aggregate Capital Reserves
for all Properties during
the Subject Period: $_______________


 
 
3.    Adjusted EBITDA (Line IV.A.1. – Line IV.A.2.):
$__________________
 
 
 
B.
Total Fixed Charges for the Subject Period:


 
 
1.    Interest Expense for the Subject Period: $_______________
 
 
 
 
 
2.    all regularly scheduled principal
payments made with respect to
Indebtedness of the Parent and its
Subsidiaries during the Subject Period,
other than any balloon, bullet or similar
principal payment which repays any
such Indebtedness in full: $_______________


 
 
3.    all Preferred Dividends paid during
Subject Period: $_______________


 
 
4.    Total Fixed Charges (Line IV.B.1. + Line IV.B.2. +
Line IV.B.3.):


$__________________
 
 
 
C.
Minimum Fixed Charge Coverage Ratio
(Line IV.A.3. ÷ Line IV.B.4)


___________________
(Minimum permitted is 1.50 to 1.0)
 
 
 



C-7
Form of Compliance Certificate

--------------------------------------------------------------------------------







V.
7.09(e) Maximum Unsecured Leverage Ratio


 
 
A.
Total Indebtedness that is Unsecured Indebtedness – Unrestricted Cash in excess
of $40,000,000:


 
 
 
1.    Total Indebtedness that is Unsecured
Indebtedness as of the Statement Date:
$______________
 
 
 
 
 
 
2.    Unrestricted Cash in excess
of $40,000,000 as of the Statement
Date:


$______________
 
 
3.    Line I.A.1. - Line I.A.2.:
 
$__________________
 
 
 
 
B.
Unencumbered Pool Value as of the Statement Date
(Schedule 5):


 


$______________
C.
Maximum Unsecured Leverage Ratio
(Line I.A.3. < [60%][65%] 5 of Line I.B.3.)


 
Compliance:
(Yes or No)
 
 
 
 



















________________________
5 Applies at the election of the Borrower for any fiscal quarter in which a
Consolidated Party or an Unconsolidated Affiliate completes a Material
Acquisition and for up to the next two subsequent consecutive fiscal quarters,
and may be elected for a maximum of four fiscal quarters (whether or not
consecutive) during the term of the Agreement


C-8
Form of Compliance Certificate

--------------------------------------------------------------------------------





VI.
7.09(f) Minimum Unencumbered Interest Coverage Ratio


 
A.
Unencumbered NOI for the Subject Period (Schedule 6):


$__________________
B.
Interest Expense on Unsecured Indebtedness
for the Subject Period:




$__________________
C.
Minimum Unencumbered Interest Coverage Ratio
(Line A ÷ Line B)


___________________
(Minimum permitted is [1.50] 6 [1.75] 7 to 1.00)


 
 
 
 
 
 

[Support for financial covenant calculations to be provided by the Parent]




























_________________________________________
6 Applies through and including December 31, 2017
7 Applies after December 31, 2017




C-9
Form of Compliance Certificate

--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)


 
EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Four Quarters
Ended
__________
net earnings (loss) excluding the following amounts (but only to the extent
deducted in calculating net earnings (loss) for such period)
 
 
 
 
 
- depreciation and amortization expense and asset write downs and write offs
 
 
 
 
 
- Interest Expense
 
 
 
 
 
- income tax expense
 
 
 
 
 
- gains, losses, charges or expenses resulting from extraordinary or
non-recurring transactions, including non-recurring severance payments,
gain/loss on sale of assets, early extinguishment or restructuring of
Indebtedness (including prepayment premiums), REIT Conversion costs, write-offs
and forgiveness of debt
 
 
 
 
 
- one-time costs and expenses related to the effectiveness of the Agreement and
the other Loan Documents and the transactions related thereto
 
 
 
 
 





C-10
Form of Compliance Certificate

--------------------------------------------------------------------------------





- proceeds of rent loss insurance and business interruption insurance;
 
 
 
 
 
- proceeds of rent loss and business interruption insurance
 
 
 
 
 
- acquisition closing costs that are capitalized per FASB ASC 805
 
 
 
 
 
- other non-cash charges (including impairment charges or expenses) excluding
non-cash charges that constitute an accrual of a reserve for future cash
payments
 
 
 
 
 
= EBITDA
 
 
 
 
 





C-11
Form of Compliance Certificate

--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Total Asset Value
(in accordance with the definition of Total Asset Value
as set forth in the Agreement)




C-12
Form of Compliance Certificate

--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 4
to the Compliance Certificate

List of Unencumbered Pool Properties
(see attached)


C-13
Form of Compliance Certificate

--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 5
to the Compliance Certificate
($ in 000’s)
Unencumbered Asset Value
(in accordance with the definition of Unencumbered Asset Value
as set forth in the Agreement)




C-14
Form of Compliance Certificate

--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 6
to the Compliance Certificate
($ in 000’s)
Quarterly and Year-to-Date Summary Report of Unencumbered NOI
(in accordance with the definition of Unencumbered NOI
as set forth in the Agreement)
(see attached)


C-15
Form of Compliance Certificate

--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 7
to the Compliance Certificate
($ in 000’s)
Funds From Operations
(in accordance with the definition of Funds from Operations
as set forth in the Agreement)












C-16
Form of Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT D-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] 2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] 3 hereunder are several and not joint.]
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.




1    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2    For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3    Select as appropriate.
4    Include bracketed language if there are either multiple Assignors or
multiple Assignees




D-1-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------







1.    Assignor[s]:    ______________________________
[Assignor [is] [is not] a Defaulting Lender]
______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower(s):    Forest City Enterprises, L.P.


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Credit Agreement, dated as of April [__], 2016, among
Forest City Enterprises, L.P., a Delaware limited partnership, Forest City
Realty Trust, Inc., a Maryland corporation, and certain subsidiaries thereof
from time to time party thereto, as Guarantors, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent



6.    Assigned Interest[s]:








Assignor[s] 5






Assignee[s] 6
Aggregate
Amount of
Commitment/Loans
for all Lenders 7


Amount of
Commitment/Loans
Assigned




Applicable Percentage 8




CUSIP
Number
 
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 

[7.    Trade Date:    __________________] 9 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
    


5    List each Assignor, as appropriate.
6    List each Assignee and, if available, its market entity identifier, as
appropriate.
7    Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8    As defined in the Credit Agreement (set forth, to at least 9 decimals).
9    To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


D-1-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
[ASSIGNOR[S]


By: _____________________________


[NAME OF ASSIGNOR]


By: _____________________________


Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]


By: _____________________________
Title:




[NAME OF ASSIGNEE]


By: _____________________________
Title:




[Consented to and] 10 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:


[Consented to:] 11 


By: _________________________________
Title:










_____________________________________
10
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

12
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.





D-1-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is not a Disqualified Institution and meets all the requirements to be an
assignee under Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 11.06(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
referred to in Section 5.05 thereof or delivered pursuant to Section 6.01
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


D-1-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






D-1-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE


(see attached)


D-2-1
Form of Administrative Questionnaire



--------------------------------------------------------------------------------







 
[a101fceconformedterml_image1.gif]
 
 
 
 
 
225 Franklin Street
 
 
 
AGENT'S QUESTIONNAIRE
Boston, MA 02110
 
 
 
 
 
 
 
Mail Stop MAI-225-02-04
Please complete and return this form to Agent's administration contact
identified below. Please type or print.
 
 
 
 
 
 
 
 
 
 
Borrower Name:
Forest City Enterprises, L.P.
 
Project Name:
 
 
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA INFORMATION
Administration Contact:
 
Name:
Clare M. O'Connor
 
 
 
Phone:
 
 
 
 
Fax:
 
 
 
 
e-mail:
clare.m.o'connor@baml.com
 
 
 
 
 
 
 
 
 
 
 
 
Credit Contact/Loan Officer:
 
Name:
Oltiana M. Pappas
 
 
 
Phone:
 
 
 
 
Fax:
 
 
 
 
e-mail:
oltiana.m.pappas@baml.com
 
 
 
 
 
 
 
 
 
 
 
 
Operations Contact
 
Name:
 
 
 
 
Phone:
 
 
 
 
Fax:
 
 
 
 
e-mail:
 
 
 
 
 
 
 
 
 
 
 
 
 
Wiring Instructions:
 
Bank of America, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ABA
 
 
 
 
 
 
Attn:
 
 
 
 
 
 
Account No:
 
 
 
 
 
 
Reference:
 
 
 
 
 
 
 
 
 
 
 
 
LENDER INFORMATION
 
 
 
 
 
 
 
 
 
 
Lender Name:
 
 
Address:
 
 
City/State/Zip:
 
 
 
 
 
 
 
 
 
 
 
 
Wiring Instructions:
Destination Bank:
 
 
 
 
City/State:
 
 
 
 
ABA:
 
 
 
 
Account Name:
 
 
 
 
Account Number:
 



D-2-2
Form of Administrative Questionnaire



--------------------------------------------------------------------------------





 
 
 
Other Instructions:
 
 
 
 
Ref. Loan No.:
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
 
 
 
Signature Block: (include name of authorized signer and title)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Administration Contact:
 
If you have more than one administration or credit contact, please check this
box and attach a separate sheet.
 
Name:
 
 
 
 
Phone:
 
 
 
 
Fax:
 
 
 
 
e-mail:
 
 
 
 
 
 
 
 
 
 
 
 
 
Credit Contact/Loan Officer:
 
Name:
 
 
 
 
Phone:
 
 
 
 
Fax:
 
 
 
 
e-mail:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Comments:
 
 
 
 
 
 
 







D-2-3
Form of Administrative Questionnaire



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of ___, 20___ (this “Joinder Agreement”), made by
the Wholly Owned Subsidiar[y][ies] signatory hereto ([each a][the] “New
Guarantor”) in favor of Bank of America, N.A., as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
for the Lenders referred to in that certain Credit Agreement, dated as of April
[__], 2016 (as amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Forest City
Enterprises, L.P. (together with its permitted successors and assigns, the
“Borrower”), Forest City Realty Trust, Inc. (the “Parent”) and the subsidiaries
of the Parent identified therein as Guarantors, the Lenders party thereto, and
Bank of America, N.A., as Administrative Agent.
1. [The][Each] New Guarantor, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to:
(a)join the Credit Agreement as a Guarantor, as indicated with its signature
below;
(b)be bound by all covenants, agreements and acknowledgments attributable to a
Guarantor in the Credit Agreement; and
(c)perform all obligations and duties required of it by the Credit Agreement.
2. [The][Each] New Guarantor represents and warrants that the representations
and warranties contained in Article V of the Credit Agreement as they relate to
such New Guarantor or which are contained in any certificate furnished by or on
behalf of such New Guarantor are true and correct on the date hereof.
3. The address, taxpayer identification number and jurisdiction of organization
of [each][the] New Guarantor is set forth in Annex I to this Joinder Agreement.
4. This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement.
5. Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.
6. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


E-1
Form of Joinder Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.
[NEW GUARANTOR[S]],
as [the][a] New Guarantor


By:__________________________
Name:
Title:
                        
FOREST CITY ENTERPRISES, L.P.,
as the Borrower
By: Forest City Realty Trust, Inc., a Maryland corporation and its general
partner


By:__________________________
Name:
Title:




                    




ACKNOWLEDGED AND AGREED TO:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:_________________________
Name:
Title:


E-2
Form of Joinder Agreement



--------------------------------------------------------------------------------







ANNEX I
TO JOINDER AGREEMENT




Name of Guarantor


Address


Taxpayer ID
Jurisdiction of Organization
 
 
 
 
 
 
 
 









E-3
Form of Joinder Agreement



--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of April [__], 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Forest
City Enterprises, L.P., a Delaware limited partnership (the “Borrower”), Forest
City Realty Trust, Inc., a Maryland corporation (the “Parent”) and certain
subsidiaries of the Parent from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




F-1
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of April [__], 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Forest
City Enterprises, L.P., a Delaware limited partnership (the “Borrower”), Forest
City Realty Trust, Inc., a Maryland corporation (the “Parent”) and certain
subsidiaries of the Parent from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




F-2
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT F-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of April [__], 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Forest
City Enterprises, L.P., a Delaware limited partnership (the “Borrower”), Forest
City Realty Trust, Inc., a Maryland corporation (the “Parent”) and certain
subsidiaries of the Parent from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




F-3
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement, dated as of April [__], 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Forest
City Enterprises, L.P., a Delaware limited partnership (the “Borrower”), Forest
City Realty Trust, Inc., a Maryland corporation (the “Parent”) and certain
subsidiaries of the Parent from time to time party thereto, as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


F-5
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------







Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




F-5
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF SOLVENCY CERTIFICATE


I, the undersigned, [chief financial officer][chief accounting officer] of
Forest City Realty Trust, Inc. (the “Parent”), DO HEREBY CERTIFY on behalf of
the Loan Parties and not in my individual capacity that:
1.    This certificate is furnished pursuant to Section 4.01(a)(viii) of the
Credit Agreement (as in effect on the date of this certificate; the capitalized
terms defined therein being used herein as therein defined), dated as of April
[__], 2016 among Forest City Enterprises, L.P., the Parent and certain
subsidiaries of the Parent identified therein as Guarantors, the Lenders party
thereto, and Bank of America, N.A., as Administrative Agent.
2.    After giving effect to the transactions to occur on the Closing Date
(including, without limitation, all Borrowings to occur on the Closing Date),
(a) the fair value of the property of the Loan Parties and their Subsidiaries,
taken as a whole on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, (b) the present fair
salable value of the assets of the Loan Parties and their Subsidiaries, taken as
a whole on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, on their debts as they
become absolute and matured, (c) the Loan Parties and their Subsidiaries, taken
as a whole on a consolidated basis, do not intend to, and do not believe that
they will, incur debts or liabilities beyond the ability of the Loan Parties and
their Subsidiaries, taken as a whole on a consolidated basis, to pay such debts
and liabilities as they mature, (d) the Loan Parties and their Subsidiaries,
taken as a whole on a consolidated basis, are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
the property of the Loan Parties and their Subsidiaries, taken as a whole on a
consolidated basis, would constitute an unreasonably small capital, and (e) the
Loan Parties and their Subsidiaries, taken as a whole on a consolidated basis,
are able to pay their debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
[Signature Page Follows]


G-1
Form of Solvency Certificate



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
______________ ___, 20___.
FOREST CITY REALTY TRUST, INC.


By:     
Name:     
Title:    






G-2
Form of Solvency Certificate



--------------------------------------------------------------------------------






EXHIBIT H
FORM OF DESIGNATION NOTICE


TO:        Bank of America, N.A., as Administrative Agent
RE:
Reference is made to that certain Credit Agreement, dated as of April [__], 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Forest City Enterprises,
L.P., a Delaware limited partnership (the “Borrower”), Forest City Realty Trust,
Inc., a Maryland corporation, and certain subsidiaries thereof from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

DATE:        [Date]
    
[Name of Cash Management Bank/Hedge Bank] hereby notifies you, pursuant to the
terms of the Credit Agreement, that it meets the requirements of a [Cash
Management Bank/Hedge Bank] under the terms of the Credit Agreement and is a
[Cash Management Bank/Hedge Bank] under the Credit Agreement and the other Loan
Documents.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.
[NAME OF CASH MANAGEMENT BANK/ HEDGE BANK],
as a [Cash Management Bank/Hedge Bank]


By:                        
Name:                        
Title:                         


H-1
Form of Designation Notice



--------------------------------------------------------------------------------











ACKNOWLEDGED:


FOREST CITY ENTERPRISES, L.P.


By: Forest City Realty Trust, Inc.,
a Maryland corporation and its general partner


By:     
Name:     
Title:     








H-2
Form of Designation Notice



--------------------------------------------------------------------------------






EXHIBIT I
FORM OF PREPAYMENT NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April [__], 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Forest City Enterprises,
L.P., a Delaware limited partnership (the “Borrower”), Forest City Realty Trust,
Inc., a Maryland corporation, and certain subsidiaries thereof from time to time
party thereto, as Guarantors, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.
The undersigned hereby notifies you that it intends to prepay Loans [in
whole][in part] as follows:
1.    On      (a Business Day).
2.    In the amount of $    . 1 
3.    Comprised of         .
     [Type of Loan to be prepaid]
4.    For Eurodollar Rate Loans: with an Interest Period of      months.


FOREST CITY ENTERPRISES, L.P.


By: Forest City Realty Trust, Inc., a Maryland corporation and its general
partner


By:     
Name:     
Title:     




_________________________________ 
1 Minimum prepayment amount of $1,000,000 for Eurodollar Rate Loans and $500,000
Base Rate Loans


I-1
Form of Prepayment Notice



--------------------------------------------------------------------------------






[a101fceconformedterml_image1.gif]EXHIBIT J


Effective Date: ______________________, 20___
Page _____ of _____








BORROWER’S INSTRUCTION CERTIFICATE


Certificate of Authority, Incumbency and Specimen Signatures


I, [NAME OF AUTHORIZED SIGNATORY], 1 the authorized signatory of FOREST CITY
ENTERPRISES, L.P., (“Borrower”), which said Borrower has executed a certain
CREDIT AGREEMENT dated April [__], 2016, with Bank of America, N.A., as
Administrative Agent (“Bank”), in the original Facility Amount of $335,000,000
(“Loan Agreement”), and do hereby certify that the Authorized Signers and
Authorized Persons whose names, titles and signatures appear in Sections I and
II below are authorized to act on behalf of Borrower for the specified purposes
indicated below.


Section I – General Authorization.


Any one (1) of the Authorized Signers, indicated below, is authorized to act on
behalf of Borrower for all purposes including, but not limited to obtaining any
and all information pertaining to the Loan, requesting any action under the Loan
Documents, providing any certificates on behalf of Borrower, and appointing and
changing Authorized Persons below. All persons who signed the Loan Agreement on
behalf of Borrower must sign in this Section I acknowledging their agreement
with the below listed Authorized Persons.
Name
Title
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Section II – Draw Requests for Loan Proceeds Authorization.


Any one (1) of the Authorized Persons, indicated below, is authorized to act on
behalf of Borrower in providing Draw Requests and requesting disbursements of
Loan proceeds.
Name
Title
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



I further certify that the specimen signatures set forth above in Sections I and
II, next to each name are the true and genuine signatures of such persons, and
Bank may conclusively rely on the accuracy, genuineness, and good faith of any
written, oral or electronic communication from any of the above listed
individuals, for the specified purposes so stated. Bank may rely on this
Borrower’s Instruction Certificate until written notice is received by Bank,
revoking the authorizations in Sections I and II and/or replacing this with a
new Borrower’s Instruction Certificate, and such notice shall be effective not
sooner than five (5) Business Days following receipt thereof.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto signed my name this _________ day of
_______________, 20___.


_______________________ ________________________ ________________
________________ (Printed Name) (Signature) (Title) (Phone Number)

--------------------------------------------------------------------------------



_____________________
1 a recent incumbency certificate for the authorized signatory must be on file
with the Administrative Agent


J-1
Borrowers Instruction Certificate

--------------------------------------------------------------------------------






[a101fceconformedterml_image1.gif]
EXHIBIT K
Effective Date: ______________________, 20___
Page _____ of _____


Borrower Remittance Instructions


I, [NAME OF AUTHORIZED SIGNATORY], 1 the authorized signatory of FOREST CITY
ENTERPRISES, L.P. (“Borrower”), which said Borrower has executed a certain
CREDIT AGREEMENT dated April [__], 2016, with Bank of America, N.A., as
Administrative Agent (“Bank”), in the original Facility Amount of $335,000,000
(“Loan Agreement”), do hereby certify that the following represents Borrower’s
remittance instructions.


Bank is hereby instructed to use the following instructions as directed by
Borrower for either disbursement of Loan proceeds or debit of Loan payments:
Account Name:                    
Account Number:                    
Bank Name:                        
City & State:                        
ABA #:                        
Check one of the following:
I certify that the above-referenced account is owned by Borrower.


I certify that the above-referenced account is owned by a title company, escrow
company or other closing agent directed and authorized by Borrower to receive
Loan proceeds.
I certify that the above-referenced account (“Account”) is owned by Borrower.
Borrower agrees that scheduled payments on the Loan will be deducted
automatically on their due dates from the Account. Bank is hereby authorized to
apply the amounts so debited to Borrower’s obligations under the Loan.
Notwithstanding the foregoing, Bank will not automatically deduct the principal
payment at maturity from the Account. Bank will debit the Account on the dates
the payments become due. If a due date does not fall on a Business Day, Bank
will debit the Account on the first Business Day following the due date. If
there are insufficient funds in the Account on the date Bank enters any debit
authorized hereby, without limiting Bank’s other remedies in such an event, the
debit will be reversed in whole or in part, in Bank’s sole and absolute
discretion, and such amount not debited shall be deemed to be unpaid and shall
be immediately due and payable in accordance with the terms of the Loan.


Bank may rely on these instructions until written notice is received by Bank,
revoking these instructions and/or replacing this with new Borrower Remittance
Instructions, and such notice shall be effective not sooner than five (5)
Business Days following receipt thereof.


FOREST CITY ENTERPRISES, L.P.


By: Forest City Realty Trust, Inc.,
a Maryland corporation and its general partner


By:_________________________________    
Name:_______________________________
Title:________________________________
Date:________________________________
_________________
1 a recent incumbency certificate for the authorized signatory must be on file
with the Administrative Agent


K-1
Borrower Remittance Instructions




Borrower Remittance Instructions